Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 1 of 77




           EXHIBIT B
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 2 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Abbeville (AL), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45437-DAP   NDOH
Alabama (AL), State of v. Purdue Pharma L.P., et al.                                                             03-CV-2019-901174   AL Montgomery County
Alabama (AL), State of v. Purdue Pharma L.P., et al. (DWP)                                                       1:18-op-45236-DAP   NDOH
Alexander City (AL), City of v. Purdue Pharma, L.P., et al.                                                      1:19-op-45827-DAP   NDOH
Alsup, Brittany (AL), as Next Friend and Guardian of Baby BSN v. McKesson Corporation, et al.                    1:20-op-45083-DAP   NDOH
American Resources Insurance Co. (AL) v. Purdue Pharma LP, et al.                                                1:18-op-45910-DAP   NDOH
Anniston (AL), City of v. Purdue Pharma LP, et al.                                                               1:18-op-45329-DAP   NDOH
Argo (AL), City of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45744-DAP   NDOH
Ashland (AL), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-46102-DAP   NDOH
Athens (AL), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                   1:19-op-45953-DAP   NDOH
Auburn (AL), City of v. ABDC, et al.                                                                             1:20-op-45282-DAP   NDOH
Autauga (AL), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45086-DAP   NDOH
Baldwin (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45152-DAP   NDOH
Barbour (AL), County of v. Purdue Pharma LP, et al.                                                              1:18-op-45244-DAP   NDOH
Bibb (AL), County of v. Amerisourcebergen Drug Corporation, et al.                                               1:18-op-45413-DAP   NDOH
Birmingham (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:17-op-45008-DAP   NDOH
Blount (AL), County of v. Purdue Pharma LP, et al.                                                               1:18-op-45415-DAP   NDOH
Brent (AL), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45910-DAP   NDOH
Brundidge (AL), City of v. Purdue Pharma, L.P., et al.                                                           1:19-op-46128-DAP   NDOH
Bullock (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45246-DAP   NDOH
Butler (AL) Town of v. McKesson Corporation, et al.                                                              1:18-op-45216-DAP   NDOH
Butler (AL), County of v. Purdue Pharma LP, et al.                                                               1:18-op-45441-DAP   NDOH
Calhoun (AL), County of v. Cardinal Health Inc, et al.                                                           1:18-op-45191-DAP   NDOH
Center Point (AL), City of v. Purdue Pharma, L.P., et al.                                                        1:19-op-46103-DAP   NDOH
Centreville (AL), City of v. Purdue Pharma, L.P., et al.                                                         1:19-op-46120-DAP   NDOH
Chambers (AL), County of v. Purdue Pharma LP, et al.                                                             1:18-op-45408-DAP   NDOH
Cherokee (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45207-DAP   NDOH
Cherokee (AL), Town of, et al. v. Purdue Pharma LP, et al.                                                       1:18-op-45005-DAP   NDOH
Chickasaw (AL), City of v. Purdue Pharma, L.P., et al.                                                           1:20-op-45115-DAP   NDOH
Chilton (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45735-DAP   NDOH
Choctaw (AL), County of v. ABDC, et al.                                                                          1:19-op-45770-DAP   NDOH
Clanton (AL), City of v. Amerisourcebergen Drug Corp., et al.                                                    1:18-op-46084-DAP   NDOH
Clarke (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45247-DAP   NDOH
Clay (AL), County of v. Cardinal Health, Inc., et al.                                                            1:18-op-45248-DAP   NDOH
Cleburne (AL), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45566-DAP   NDOH
Cleveland (AL), Town of, et al. v. ABDC, et al.                                                                  1:20-op-45217-DAP   NDOH
Coffee (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45182-DAP   NDOH
Conecuh (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45957-DAP   NDOH
Coosa (AL), County of v. Purdue Pharma LP et al.                                                                 1:19-op-45995-DAP   NDOH
Covington (AL), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45751-DAP   NDOH
Crenshaw (AL), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45983-DAP   NDOH
Cullman (AL), City of v. ABDC, et al.                                                                            1:19-op-45248-DAP   NDOH
Cullman (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45227-DAP   NDOH
Dadeville (AL), City of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45779-DAP   NDOH



                                                                                                  Page 1 of 76
                                                   Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 3 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                       Docket Number       Current Jurisdiction
Dale (AL), County of v. Purdue Pharma L.P., et al.                                                                 1:18-op-45561-DAP   NDOH
Daleville (AL), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45778-DAP   NDOH
Dallas (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45667-DAP   NDOH
Daphne (AL), City of v. Amneal Pharmaceuticals, LLC, et al.                                                        1:20-op-45227-DAP   NDOH
Dauphin Island (AL), Town of v. Purdue Pharma, L.P., et al.                                                        1:20-op-45119-DAP   NDOH
Decatur (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45201-DAP   NDOH
Dekalb (AL), County of, et al. v. ABDC, et al.                                                                     1:20-op-45209-DAP   NDOH
Demopolis (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45183-DAP   NDOH
Dothan (AL), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45886-DAP   NDOH
Double Springs (AL), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45739-DAP   NDOH
Enterprise (AL) City of, v.AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45213-DAP   NDOH
Escambia (AL), County of v. Purdue Pharma, L.P., et al.                                                            1:20-op-45112-DAP   NDOH
Eufaula (AL), City of v. Purdue Pharma, L.P., et al.                                                               1:19-op-46132-DAP   NDOH
Evergreen (AL), City of v. Purdue Pharma LP et al.                                                                 1:18-op-45422-DAP   NDOH
Fairfield (AL), City of v. Purdue Pharma, L.P., et al.                                                             1:20-op-45089-DAP   NDOH
Faunsdale (AL), Town of v. Purdue Pharma L.P., et al.                                                              1:20-op-45122-DAP   NDOH
Fayette (AL), County of, et al. v. Purdue Pharma LP, et al.                                                        1:18-op-45211-DAP   NDOH
Florence (AL), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45073-DAP   NDOH
Foley (AL), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                      1:20-op-45287-DAP   NDOH
Fort Deposit (AL), Town of v. Purdue Pharma L.P., et al.                                                           1:19-op-45427-DAP   NDOH
Fort Payne (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:17-op-45079-DAP   NDOH
Fort Payne Hospital Corporation (AL), et al. v. McKesson Corporation, et al.                                       21-CV-2021-900016   AL Conecuh County
Fultondale (AL), City of, et al. v. Amneal Pharmaceuticals, LLC, et al.                                            1:20-op-45265-DAP   NDOH
Gadsden (AL), City of, et al. v. Amerisourcebergen Drug Corporation, et al.                                        1:17-op-45101-DAP   NDOH
Geneva (AL), City of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45986-DAP   NDOH
Geneva (AL), County of v. Purdue Pharma L.P., et al.                                                               1:20-op-45105-DAP   NDOH
Georgiana (AL), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-45436-DAP   NDOH
Greene (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45209-DAP   NDOH
Greensboro (AL), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45421-DAP   NDOH
Greenville (AL), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45023-DAP   NDOH
Guin (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                                   1:18-op-45457-DAP   NDOH
Hale (AL), County of v. Purdue Pharma L.P., et al.                                                                 1:18-op-45420-DAP   NDOH
Haleyville (AL), City of v. ABDC, et al.                                                                           1:19-op-46118-DAP   NDOH
Hamilton (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45564-DAP   NDOH
Hampel, Jessica (AL), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45473-DAP   NDOH
Hartselle (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45736-DAP   NDOH
Headland (AL), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-46131-DAP   NDOH
Health Care Authority of Cullman County (AL), et al. v. Teva Pharmaceutical Industries, LTD, et al.                1:19-op-46059-DAP   NDOH
Health Care Authority of the City of Huntsville (AL) dba HH Health System, et al. v. Purdue Pharma L.P., et al.    1:19-op-45143-DAP   NDOH
Henry (AL), County of v. Purdue Pharma LP, et al.                                                                  1:18-op-45543-DAP   NDOH
Homewood (AL), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                   1:19-op-45973-DAP   NDOH
Hoover (AL), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45746-DAP   NDOH
Houston (AL), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45019-DAP   NDOH
Huntsville (AL), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                 1:19-op-45947-DAP   NDOH



                                                                                                    Page 2 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 4 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number        Current Jurisdiction
J. Paul Jones Hospital (AL) v. McKesson Corporation, et al.                                                      1:18-op-45161-DAP    NDOH
Jackson (AL), et al., County of v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-45634-DAP    NDOH
Jackson County Health Care Authority (AL) v. Purdue Pharma L.P., et al.                                          1:19-op-45134-DAP    NDOH
Jefferson (AL) County, et al. v. Purdue Pharma LP, et al.                                                        1:18-op-45558-DAP    NDOH
Killen (AL), City of v. ABDC, et al.                                                                             1:20-op-45218-DAP    NDOH
Lamar (AL), et al., County of v. Purdue Pharma L.P., et al.                                                      1:18-op-45210-DAP    NDOH
Lanett (AL), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-46130-DAP    NDOH
Lauderdale (AL), County of v. Teva Pharmaceuticals USA, Inc. et al                                               1:19-op-45845-DAP    NDOH
Lawrence (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45228-DAP    NDOH
Leeds (AL), City of v. Purdue Pharma, L.P., et al.                                                               1:20-op-45088-DAP    NDOH
Leesburg (AL), City of, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                         1:20-op-45261-DAP    NDOH
Level Plains (AL), City of v. Purdue Pharma, L.P., et al.                                                        1:20-op-45100-DAP    NDOH
Limestone (AL), County of v. Purdue Pharma LP, et al.                                                            1:18-op-45328-DAP    NDOH
Lincoln (AL), City of v. Cardinal Health, Inc., et al.                                                           1:18-op-45786-DAP    NDOH
Linden (AL), City of v. Purdue Pharma, L.P., et al.                                                              1:20-op-45118-DAP    NDOH
Locust Fork (AL), Town of v. Purdue Pharma L.P., et al.                                                          1:19-op-45777-DAP    NDOH
Louisville (AL), City of v. ABDC, et al.                                                                         1:19-op-46058-DAP    NDOH
Lowndes (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45203-DAP    NDOH
Luverne (AL), City of v. Purdue Pharma L.P., et al.                                                              1:20-op-45109-DAP    NDOH
Macon (AL), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45982-DAP    NDOH
Madison (AL), City of v. ABDC, et al.                                                                            1:20-op-45198-DAP    NDOH
Madison (AL), County of v. ABDC, et al.                                                                          1:19-op-45006-DAP    NDOH
Marengo (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45188-DAP    NDOH
Marion (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45217-DAP    NDOH
Marion (AL), County of, et al. v. Purdue Pharma LP, et al.                                                       1:18-op-45171-DAP    NDOH
Marshall (AL), County of et al. v. Purdue Pharma L.P., et al.                                                    1:18-op-45230-DAP    NDOH
Marshall County (AL) Health Care Authority v. Purdue Pharma L.P., et al.                                         1:18-op-45538-DAP    NDOH
McKenzie (AL), Town of v. Purdue Pharma L.P., et al.                                                             1:18-op-45435-DAP    NDOH
Midfield (AL), City of v. Purdue Pharma LP, et al.                                                               1:18-op-45416-DAP    NDOH
Mobile (AL) EMS, County of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45148-DAP    NDOH
Mobile (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45076-DAP    NDOH
Mobile (AL), County Board of Health of, et al. v. Richard Sackler, et al.                                        02-CV-2019-902806    AL Mobile County
Mobile (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45186-DAP    NDOH
Monroe (AL), County of, et al. v. ABDC, et al.                                                                   1:20-op-45273-DAP    NDOH
Montgomery (AL), City of v. Purdue Pharma LP, et al.                                                             1:18-op-45494-DAP    NDOH
Montgomery (AL), County of v. Purdue Pharma LP, et al.                                                           1:18-op-45445-DAP    NDOH
Morgan (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45200-DAP    NDOH
Moulton (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45202- DAP   NDOH
Munford (AL), Town of v. Cardinal Health, Inc., et al.                                                           1:18-op-45785-DAP    NDOH
Muscle Shoals (AL), City of v. ABDC, et al.                                                                      1:20-op-45268-DAP    NDOH
Nauvoo (AL), et al., City of v. Purdue Pharma L.P., et al.                                                       1:18-op-45737-DAP    NDOH
Newman's Medical (AL) Services, Inc. v. AmerisourceBergen Drug Corp. et al.                                      1:18-op-46020-DAP    NDOH
Northport (AL), City of, et al. v. ABDC, et al.                                                                  1:20-op-45272-DAP    NDOH
Oneonta (AL), City of v. ABDC, et al.                                                                            1:20-op-45210-DAP    NDOH



                                                                                                  Page 3 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 5 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Opelika (AL), City of, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                          1:20-op-45208-DAP   NDOH
Opp (AL), City of v. Cardinal Health Inc., et al.                                                                1:18-op-45011-DAP   NDOH
Orange Beach (AL), City of v. Purdue Pharma L.P., et al.                                                         1:19-op-45784-DAP   NDOH
Oxford (AL), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45774-DAP   NDOH
Ozark (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45214-DAP   NDOH
Pell City (AL), City of v. Purdue Pharma, L.P., et al.                                                           1:20-op-45091-DAP   NDOH
Perry (AL), County of v. Purdue Pharma, L.P., et al.                                                             1:20-op-45158-DAP   NDOH
Phenix (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45179-DAP   NDOH
Piedmont (AL), City of v. ABDC, et al.                                                                           1:21-op-45049-DAP   NDOH
Pike (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45803-DAP   NDOH
Poarch Band of Creek Indians (AL) v. McKesson Corporation                                                        1:20-op-45286-DAP   NDOH
Prattville (AL), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45783-DAP   NDOH
Prichard (AL), City of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45690-DAP   NDOH
Rainsville (AL), City of, et al. v. ABDC, et al.                                                                 1:19-op-45135-DAP   NDOH
Red Bay (AL), City of, et al. v. ABDC, et al.                                                                    1:19-op-45136-DAP   NDOH
Rockford (AL), Town of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45915-DAP   NDOH
Russell (AL), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45826-DAP   NDOH
Satsuma (AL), City of v. Purdue Pharma, L.P., et al.                                                             1:20-op-45116-DAP   NDOH
Selma (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45198-DAP   NDOH
Shelby (AL), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45414-DAP   NDOH
St. Clair (AL), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45614-DAP   NDOH
Stracener, Ronald D. (AL) v. Purdue Pharma L.P., et al.                                                          1:19-op-45144-DAP   NDOH
Sumter (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45194-DAP   NDOH
Sweet Water (AL), Town of v. Purdue Pharma, L.P., et al.                                                         1:20-op-45120-DAP   NDOH
Sylacauga (AL), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                1:19-op-45900-DAP   NDOH
Talladega (AL), County of et al. v. Cardinal Health Inc., et al.                                                 1:18-op-45190-DAP   NDOH
Tallapoosa (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                         1:17-op-45097-DAP   NDOH
Tarrant (AL), City of v. Mallinckrodt PLC, et al.                                                                1:20-op-45269-DAP   NDOH
Troy (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                                 1:18-op-45947-DAP   NDOH
Trussville (AL), City of v. Purdue Pharma L.P. ,et al.                                                           1:18-op-45192-DAP   NDOH
Tuscaloosa (AL), City of v. Cardinal Health, Inc., et al.                                                        1:18-op-45553-DAP   NDOH
Tuscaloosa (AL), County of v. ABDC, et al.                                                                       1:18-op-45196-DAP   NDOH
Tuskegee (AL), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45544-DAP   NDOH
Union Springs (AL), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45204-DAP   NDOH
Uniontown (AL), City of v. Purdue Pharma, L.P., et al.                                                           1:20-op-45117-DAP   NDOH
Vance (AL), Town of v. Purdue Pharma L.P., et al.                                                                1:19-op-45909-DAP   NDOH
Vestavia Hills (AL), City of v. ABDC, et al.                                                                     1:19-op-45141-DAP   NDOH
Washington (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45180-DAP   NDOH
Weaver (AL), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-45565-DAP   NDOH
Wilcox (AL), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45181-DAP   NDOH
Winfield (AL), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45738-DAP   NDOH
Yellow Bluff (AL), Town of v. Purdue Pharma LP, et al.                                                           1:18-op-45423-DAP   NDOH
Alaska (AK), State of v. McKesson Corporation, et al.                                                            3AN-18-10023 CI     AK Third Judicial District
Alaska Native Tribal Health Consortium (AK) v. Purdue Pharma L.P., et al.                                        1:18-op-46293-DAP   NDOH



                                                                                                  Page 4 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 6 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Aleutian Pribilof Islands Association, Inc. (AK) v. Purdue Pharma L.P. et al.                                    1:19-op-45024-DAP   NDOH
Bristol Bay Area Health Corporation (AK) v. Purdue Pharma, L.P., et al.                                          1:19-op-46175-DAP   NDOH
Eastern Aleutian Tribes (AK) v. Purdue Pharma L.P., et al.                                                       1:19-op-45836-DAP   NDOH
Gilson, Jamiee (AK), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45461-DAP   NDOH
Johnson, Aracya (AK), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45521-DAP   NDOH
Kenaitze (AK), Indian Tribe, et al v. Purdue Pharma L.P., et, al.                                                1:18-op-46309-DAP   NDOH
Kodiak Area Native Association (AK) v. Purdue Pharma, L.P. et al.                                                1:18-op-46260-DAP   NDOH
Mentasta Traditional Council (AK) v. Endo Health Solutions Inc., et al.                                          1:20-op-45024-DAP   NDOH
Norton Sound (AK) Health Corporation v. Purdue Pharma, L.P., et al.                                              1:18-op-46261-DAP   NDOH
SouthEast Alaska Regional Health Consortium (AK) v. Purdue Pharma L.P., et al.                                   1:18-op-46149-DAP   NDOH
Tanana Chiefs Conference (AK), et al. v. Purdue Pharma LP, et al.                                                1:18-op-46268-DAP   NDOH
Grande Prairie (Alberta), City of v. Apotex, Inc., et al.                                                        2001-07073          Queen's Bench of Alberta (CAN)
Arizona Counties Insurance Pool (AZ) v. Purdue Pharma, L.P., et al.                                              1:18-op-45632-DAP   NDOH
Arizona Municipal Risk Retention Pool (AZ) v. Purdue Pharma, L.P., et al.                                        1:18-op-45178-DAP   NDOH
Brant, Shelby (AZ), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45494-DAP   NDOH
Cherry, Angela (AZ), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45490-DAP   NDOH
Cochise (AZ), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45855-DAP   NDOH
Gila River Indian Community (AZ), et al. v. Purdue Pharma L.P., et al.                                           1:19-op-45366-DAP   NDOH
Hopi Tribe (AZ) v. Endo Health Solutions, Inc., et al.                                                           1:20-op-45204-DAP   NDOH
Hopkins, F. Kirk (AZ) v. Purdue Pharma L.P. et al                                                                1:18-op-46044-DAP   NDOH
Kalayeh, Arjomand (AZ), et al. v. Allergan PLC, et al.                                                           1:20-op-45262-DAP   NDOH
Kingman (AZ), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-46057-DAP   NDOH
Maricopa (AZ), County of v. Purdue Pharma LP, et al.                                                             1:19-op-45020-DAP   NDOH
Mohave (AZ), County of, v. Purdue Pharma L.P., et al.                                                            1:19-op-45117-DAP   NDOH
National Roofers Union (AZ) v. Purdue Pharma L.P., et al.                                                        1:18-op-45833-DAP   NDOH
Navajo (AZ), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45217-DAP   NDOH
Northwest Arizona Employee Benefit Trust (AZ) v. Purdue Pharma, L.P. et al.                                      1:18-op-46043-DAP   NDOH
Phoenix (AZ), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-45510-DAP   NDOH
Pima (AZ), County of v. Purdue Pharma L.P. et al.                                                                1:19-op-45268-DAP   NDOH
Prescott (AZ), City of v. Allergan PLC, et al.                                                                   CV 2019-015233      AZ Maricopa County
The Arizona School Alliance for Workers' Compensation, Inc. (AZ) v. Purdue Pharma, L.P., et al.                  1:18-op-45540-DAP   NDOH
The Hualapai Tribe (AZ) v. Purdue Pharma L.P. et al.                                                             1:19-op-45004-DAP   NDOH
Tohono O'Odham Nation (AZ) v. Purdue Pharma L.P., et al.                                                         1:19-op-45411-DAP   NDOH
Tonto Apache Tribe (AZ) v. Purdue Pharma, L.P., et al.                                                           1:19-op-45398-DAP   NDOH
Tucson (AZ) Medical Center v. Purdue Pharma L.P., et al.                                                         4:18-cv-00481       DCAZ
Tucson (AZ), City of v. Purdue Pharma L.P. et al.                                                                1:19-op-45267-DAP   NDOH
White Mountain Apache Nation (AZ) v. Endo Health Solutions Inc., et al.                                          1:20-op-45243-DAP   NDOH
Yuma (AZ), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45575-DAP   NDOH
Agricultural Group Compensation Self-Insured Fund (AR) v. Endo Health Solutions Inc., et al.                     1:19-op-45892-DAP   NDOH
Arkansas (AR) Municipal League, et al. v. Purdue Pharma Inc., et al.                                             4:17-cv-00822       EDAR
Arkansas (AR), State of et al. v. Purdue Pharma, L.P., et al.                                                    CV-2018-268         AR Crittenden County
Arkansas (AR), State of ex rel. Leslie Rutledge v. Cardinal Health, Inc., et al.                                 60CV-19-2795        AR Pulaski County
Arkansas (AR), State of, et al. v Mallinckrodt, PLC, et al.                                                      52cv-20-185         AR Ouachita County
Assoc. of Arkansas (AR) Counties, et al. v. Purdue Pharma Inc., et al.                                           1:18-op-45094-DAP   NDOH



                                                                                                  Page 5 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 7 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                             Docket Number               Current Jurisdiction
Drew Memorial Hospital (AR) v. Purdue Pharma L.P., et al.                                                                1:18-op-45144-DAP           NDOH
Peterson, Sally (AR), et al. v. Purdue Pharma L.P., et al.                                                               1:19-op-45472-DAP           NDOH
Alameda (CA), County of v. Purdue Pharma L.P., et al.                                                                    1:19-op-45726-DAP           NDOH
Amador (CA), County of v. Amerisourcebergen Drug Corporation et al.                                                      1:18-op-46075-DAP           NDOH
Ambrosio (CA), Melissa et al., v. Purdue Pharma L.P., et al.                                                             1:18-op-45375-DAP           NDOH
Artz, Jennifer (CA), et al. v. Purdue Pharma, L.P., et al.                                                               1:19-op-45459-DAP           NDOH
Bear River Band of Rohnerville Rancheria (CA) v. Purdue Pharma LP, et al.                                                1:18-op-46362-DAP           NDOH
Bernaby, Rhonda (CA), Individually and as Next Friend and Guardian of Baby A.B. v. McKesson Corp., et al.                1:20-op-45253-DAP           NDOH
Big Sandy Rancheria of Western Mono Indians (CA) v. McKesson Corp., et al.                                               1:18-op-45923-DAP           NDOH
Big Valley Band of Pomo Indians of the Big Valley Rancheria (CA) v. McKesson Corp., et al.                               1:18-op-45922-DAP           NDOH
Busch, Kathryn (CA), Individually and as Next Friend and Guardian of Baby M.D., et al. v. McKesson Corporation, et al.   1:20-op-45211-DAP           NDOH
Butte (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                            1:18-op-45627-DAP           NDOH
Calaveras (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                        1:18-OP-45645-DAP           NDOH
Center Point, Inc. (CA) v. McKesson Corp., et al.                                                                        1:18-op-45921-DAP           NDOH
Central California Alliance For Health (CA) v. Teva Pharmaceuticals USA, Inc., et al.                                    1:19-op-45971-DAP           NDOH
Chico (CA), City of v. ABDC, et al.                                                                                      1:20-op-45189-DAP           NDOH
Chu, Jordan (CA) v. Purdue Pharma L.P., et al.                                                                           1:18-op-45930-DAP           NDOH
Chula Vista (CA), City of v. ABDC, et al.                                                                                1:19-op-45750-DAP           NDOH
Clearlake (CA), City of v. ABDC, et al.                                                                                  1:20-op-45251-DAP           NDOH
Cloverdale (CA) Rancheria of Pomo Indians v. Purdue Pharma L.P., et al.                                                  1:18-op-46241-DAP           NDOH
Commission on Medical Care, d/b/a Partnership Healthplan of California (CA) v. Teva Pharmaceuticals USA, Inc., et al.    1:19-op-45896-DAP           NDOH
Consolidated Tribal Health Project, Inc. (CA) v. McKesson Corp., et al.                                                  1:18-op-45919-DAP           NDOH
Contra Costa (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                     1:18-op-45656-DAP           NDOH
Costa Mesa (CA) City of v. Purdue Pharma, L.P., et al.                                                                   1:19-op-45736-DAP           NDOH
Coyote Valley Band of Pomo Indians (CA) v. McKesson Corp., et al                                                         1:18-op-45918-DAP           NDOH
Del Norte (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                        1:18-op-45655-DAP           NDOH
Dry Creek Band of Pomo Indians (CA) v. Cephalon, Inc., et al                                                             1:20-op-45147-DAP           NDOH
Dublin (CA), City of, et al. v. Cephalon, Inc., et al.                                                                   1:20-op-45255-DAP           NDOH
El Dorado (CA), County of v. AmerisourceBergen Drug Corp. et. al.                                                        1:18-op-45629-DAP           NDOH
El Monte (CA), City of v. Purdue Pharma L.P., et al.                                                                     19ST CV 10532               CA Los Angeles County
Eureka (CA), City of, et al. v. Purdue Pharma LP, et al.                                                                 1:18-op-46092-DAP           NDOH
Feather River Tribal Health, Inc. (CA) v. Purdue Pharma, L.P., et al.                                                    1:19-op-45334-DAP           NDOH
Fresno (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                           1:18-op-45644-DAP           NDOH
Fullerton (CA), City of v. Purdue Pharma L.P., et al.                                                                    1:19-op-45732-DAP           NDOH
Fullerton (CA), City of, et al. v. Cephalon, Inc., et al.                                                                1:20-op-45143-DAP           NDOH
Glenn (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                            1:18-op-45639-DAP           NDOH
Guidiville Rancheria (CA) v. McKesson Corporation, et al.                                                                1:18-op-45917-DAP           NDOH
Health Plan of San Joaquin (CA) v. Teva Pharmaceuticals USA, Inc., et al.                                                1:19-op-46093-DAP           NDOH
Hoopa Valley Tribe (CA) v. Purdue Pharma LP, et al.                                                                      1:18-op-46361-DAP           NDOH
Hopland Band of Pomo Indians (CA) v. McKesson Corp., et al.                                                              1:18-op-45913-DAP           NDOH
Humboldt (CA) County v. Purdue Pharma, L.P., et al.                                                                      1:18-op-45942-DAP           NDOH
Huntington Beach (CA), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45588-DAP           NDOH
Huntington Beach (CA), City of v. Purdue Pharma L.P., et al. (DWP)                                                       30-018-00971989-CU-MC-CXC   CA Orange County
ILWU-PMA Welfare Plan (CA) v. Cephalon, Inc., et al.                                                                     1:21-op-45013-DAP           NDOH



                                                                                                  Page 6 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 8 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                         Docket Number       Current Jurisdiction
Imperial (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                     1:18-op-45631-DAP   NDOH
Indian Health Council, Inc. (CA) v. Purdue Pharma L.P. et al.                                                        1:18-op-46316-DAP   NDOH
Inland Empire Health Plan (CA) v. The Purdue Frederick Company, Inc., et al.                                         1:19-op-45804-DAP   NDOH
Inyo (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                         1:18-op-45646-DAP   NDOH
Irvine (CA), City of v. Purdue Pharma L.P., et al.                                                                   1:19-op-45734-DAP   NDOH
Kern (CA), County of v. Purdue Pharma L.P., et al.                                                                   BCV-19-100861       CA Los Angeles County
L.A. Care Health Plan (CA), Local Initiative Health Authority v. Purdue Pharma L.P., et al.                          1:19-op-45212-DAP   NDOH
La Posta Band of Diegueno Mission Indians of the La Posta Indian Reservation (CA) v. Purdue Pharma, L.P., et al.     1:19-op-45397-DAP   NDOH
Laguna Beach (CA), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45447-DAP   NDOH
Lakeport (CA), City of v. ABDC, et al.                                                                               1:20-op-45242-DAP   NDOH
Lassen (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                       1:18-op-45609-DAP   NDOH
Laytonville Rancheria (CA), Cahto Indian Tribe of the, et al v. McKesson Corporation, et al.                         1:19-op-45038-DAP   NDOH
Los Angeles (CA), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-45601-DAP   NDOH
Lytton Band of Pomo Indians (CA) v. ABDC, et al.                                                                     1:19-op-45580-DAP   NDOH
Madera (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                       1:18-op-45647-DAP   NDOH
Marin (CA), County of v. Purdue Pharma L.P. et al.                                                                   1:18-op-45657-DAP   NDOH
Mariposa (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                     1:18-op-45618-DAP   NDOH
Mechoopda Indian Tribe of Chico Rancheria (CA) v. Purdue Pharma, L.P., et al.                                        1:19-op-45403-DAP   NDOH
Mendocino (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                    1:18-op-45654-DAP   NDOH
Merced (CA), County of v. AmerisourceBergen Drug Corp, et al.                                                        1:18-op-45643-DAP   NDOH
Modoc (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                        1:18-op-45641-DAP   NDOH
Mono (CA), County of v. Amerisourcebergen Drug Corp., et al.                                                         1:18-op-45626-DAP   NDOH
Monterey (CA) v. AmerisourceBergen Drug Corp., et al.                                                                1:18-op-45615-DAP   NDOH
Napa (CA), County of v. Purdue Pharma L.P., et al.                                                                   1:18-op-45750-DAP   NDOH
Nevada (CA), County of v. Amerisourcebergen Drug Corp., et al.                                                       1:18-op-45628-DAP   NDOH
Pala Band of Mission Indians (CA) v. Purdue Pharma L.P., et al.                                                      1:18-op-46341-DAP   NDOH
Pinoleville Pomo Nation (CA) v. McKesson Corporation, et al.                                                         1:19-op-45974-DAP   NDOH
Placer (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                       1:18-op-45642-DAP   NDOH
Plumas (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                       1:18-op-45649-DAP   NDOH
Quechan Tribe of the Fort Yuma Indian Reservation (CA) v. Cephalon, Inc., et al.                                     1:20-op-45108-DAP   NDOH
Redwood Valley or Little River Band of Pomo Indians of the Redwood Valley Rancheria (CA) v. McKesson Corp., et al.   1:18-op-45916-DAP   NDOH
Rincon Band of Luiseno Indians (CA) v. Purdue Pharma L.P., et al.                                                    1:18-op-46151-DAP   NDOH
Riverside (CA), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45878-DAP   NDOH
Riverside-San Bernadino County Indian Health, Inc. (CA) v. Purdue Pharma, L.P., et al.                               1:19-op-45025-DAP   NDOH
Robinson Rancheria (CA) v. McKesson Corp., et al.                                                                    1:18-op-45912-DAP   NDOH
Round Valley Indian Tribes, et al., (CA) v. McKesson Corp., et al.                                                   1:18-op-45915-DAP   NDOH
Sacramento (CA), City of v. Teva Pharmaceutical Industries, LTD, et al.                                              1:20-op-45290-DAP   NDOH
Sacramento (CA), County of v. AmerisourceBergen Drug Corp. et al.                                                    1:18-op-45608-DAP   NDOH
San Benito (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-45653-DAP   NDOH
San Bernardino (CA), County of v. Purdue Pharma LP, et al.                                                           1:18-op-46032-DAP   NDOH
San Clemente (CA), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45728-DAP   NDOH
San Diego (CA), City of, et al. v. Purdue Pharma, L.P., et al.                                                       1:19-op-45192-DAP   NDOH
San Diego (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                    1:18-op-45613-DAP   NDOH
San Francisco (CA), City of, et al. v. Purdue Pharma LP, et al.                                                      3:18-cv-07591-LB    NDCA



                                                                                                  Page 7 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 9 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                  Docket Number       Current Jurisdiction
San Francisco Health Plan (CA) v. Teva Pharmaceuticals USA, Inc., et al.                                                      1:19-op-45893-DAP   NDOH
San Joaquin et al., (CA), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45017-DAP   NDOH
San Jose (CA), City of v. ABDC, et al.                                                                                        1:19-op-45768-DAP   NDOH
San Luis Obispo (CA), County of v. Purdue Pharma L.P., et al.                                                                 1:18-op-46290-DAP   NDOH
San Mateo (CA), County of v. McKesson Corp., et al.                                                                           1:18-op-46319-DAP   NDOH
Santa Ana (CA), City of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45735-DAP   NDOH
Santa Ana (CA), City of, et al. v. The Purdue Frederick Company, Inc., et al.                                                 1:20-op-45055-DAP   NDOH
Santa Barbara (CA), County of, et al. v. Purdue Pharma L.P., et al.                                                           1:19-op-45128-DAP   NDOH
Santa Barbara San Luis Obispo Regional Health Authority, d/b/a Cencal Health (CA) v. Teva Pharmaceuticals USA, Inc., et al.   1:19-op-45895-DAP   NDOH
Santa Cruz (CA), County of v. Purdue Pharma L.P., et al.                                                                      1:18-op-45679-DAP   NDOH
Santa Rosa Rancheria Tachi Yokut Tribe (CA) v. Cephalon, Inc., et al.                                                         1:20-op-45163-DAP   NDOH
Sarkis, Brian (CA) v. McKesson Corporation                                                                                    19 ST CV 21224      CA Los Angeles County
Scotts Valley Band of Pomo Indians (CA) v. McKesson Corp., et al.                                                             1:18-op-45914-DAP   NDOH
Shasta (CA), County of v. Amerisourcebergen Drug Corp. et al.                                                                 1:18-op-45651-DAP   NDOH
Siskiyou (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                              1:18-op-45630-DAP   NDOH
Sonoma (CA), County of v. Purdue Pharma L.P., et al.                                                                          1:18-op-45849-DAP   NDOH
Sutter (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                                1:18-op-45640-DAP   NDOH
Sycuan Band of Kumeyaay Nation (CA) v. Purdue Pharma L.P., et al.                                                             1:19-op-45582-DAP   NDOH
Tehama (CA), v. AmerisourceBergen Drug Corp., et al.                                                                          1:18-op-45680-DAP   NDOH
Torres Martinez Desert Cahuilla Indians (CA) v. Purdue Pharma L.P., et al.                                                    1:18-op-46152-DAP   NDOH
Trinity (CA), County of v. AmerisourceBergen Drug Corporation, et al.                                                         1:18-op-45650-DAP   NDOH
Tulare (CA), County of v. Purdue Pharma L.P., et al.                                                                          1:18-op-45997-DAP   NDOH
Tule River Indian Tribe (CA) v. ABDC, et al.                                                                                  1:19-op-45579-DAP   NDOH
Tuolumne (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                              1:18-op-45619-DAP   NDOH
Ventura (CA), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45747-DAP   NDOH
Ventura County Medi-Cal Managed Care Commission d/b/a Gold Coast Health Plan (CA) v. Teva Pharmaceuticals USA, Inc.           1:19-op-46020-DAP   NDOH
Westminster (CA), City of v. Purdue Pharma, L.P., et al.                                                                      1:19-op-45727-DAP   NDOH
Yolo (CA), County of v. ABDC, et al.                                                                                          1:19-op-45351-DAP   NDOH
Yuba (CA), County of v. AmerisourceBergen Drug Corp., et al.                                                                  1:18-op-45648-DAP   NDOH
Yurok Tribe (CA), v. Purdue Pharma L.P., et al.                                                                               1:18-op-45311-DAP   NDOH
Zenith Insurance Company (CA), et al. v. AmerisourceBergen Drug Corp., et al.                                                 1:18-op-46181-DAP   NDOH
British Columbia (Canada), Province of v. Apotex Inc. et al.                                                                  S 1 89395           Canada - BC
MW (Canada - BC) v. Apotex Inc., et al.                                                                                       S1914317            British Columbia Supreme Court
Adams (CO), Board of County Commissioners of, et al. v. Purdue Pharma, L.P., et al.                                           1:19-op-45036-DAP   NDOH
Brighton (CO), City of v. Purdue Pharma L.P., et al.                                                                          1:19-op-45298-DAP   NDOH
Conejos (CO), County of, et al v. Purdue Pharma L.P., et al.                                                                  1:18-op-45740-DAP   NDOH
Crowley (CO), County of v. Purdue Pharma, L.P., et al.                                                                        1:19-op-45255-DAP   NDOH
Eiland, Amel (CO) v. Purdue Pharma, L.P. et al.                                                                               1:18-op-46283-DAP   NDOH
Federal Heights (CO), City of v. Purdue Pharma L.P., et al.                                                                   1:19-op-45573-DAP   NDOH
Goforth, Rebecca (CO), et al. v. Purdue Pharma L.P., et al.                                                                   1:19-op-45532-DAP   NDOH
Goss, Heather (CO), et al. v. Purdue Pharma L.P., et al.                                                                      1:19-op-45518-DAP   NDOH
Greeley (CO), City of v. Richard S. Sackler, et al.                                                                           1:19-op-45977-DAP   NDOH
Huerfano (CO), County of v. Purdue Pharma, L.P., et al.                                                                       1:18-op-45168-DAP   NDOH
Jefferson (CO) Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                                1:19-op-45035-DAP   NDOH



                                                                                                  Page 8 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 10 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                           Docket Number            Current Jurisdiction
Lakewood (CO), City of v. Purdue Pharma L.P. et al.                                                                    1:18-op-45800-DAP        NDOH
Mesa (CO), Board of County Commissioners of v. Richard S. Sackler, et al.                                              1:19-op-45923-DAP        NDOH
Pueblo (CO), County of v. Purdue Pharma L.P., et al.                                                                   1:18-op-45801-DAP        NDOH
Sheridan (CO), City of v. Purdue Pharma L.P., et al.                                                                   1:19-op-45572-DAP        NDOH
Thornton (CO), City of v. Purdue Pharma, L.P., et al.                                                                  1:19-op-45034-DAP        NDOH
Whittaker, Shelly (CO), et al. v. Purdue Pharma L.P., et al.                                                           1:19-op-45475-DAP        NDOH
Ansonia (CT), City of, et al. v. Purdue Pharma, LP, et al.                                                             HHD-CV-XX-XXXXXXX-S      CT Hartford County
Enfield (CT), Town of v. Purdue Pharma L.P. d/b/a, et al.                                                              1:19-op-45581-DAP        NDOH
IBEW, Local 90 (CT) v. Purdue Pharma LP, et al.                                                                        1:18-op-45069-DAP        NDOH
Mashantucket (Western) Pequot Tribe (CT) v. Purdue Pharma, L.P., et al.                                                1:19-op-45405-DAP        NDOH
Middletown (CT), City of v. Purdue Pharma L.P., d/b/a, et al.                                                          1:19-op-45651-DAP        NDOH
Monroe (CT), Town of v. Purdue Pharma L.P., et al.                                                                     1:19-op-45441-DAP        NDOH
New Britain (CT), City of v. Purdue Pharma L.P., et al.                                                                AC 42507                 CT Hartford County
New Haven (CT), City of v. Purdue Pharma L.P., et al.                                                                  AC 42507                 CT Hartford County
New London (CT), City of v. Purdue Pharma L.P., et al.                                                                 HHD-CV-XX-XXXXXXX-S      CT Hartford County
Norwich (CT), City of v. Purdue Pharma L.P. d/b/a, et al.                                                              1:19-op-45840-DAP        NDOH
Stratford (CT), Town of, et al. v. Purdue Pharma L.P., et al.                                                          X07-HHD-CV18-6099290-S   CT Hartford County
Streiter, Nadja (CT), Indivudually and on behalf of all others similarly situated v. Purdue Pharma et al.              1:18-op-46045-DAP        NDOH
Teamsters Local 493 (CT) v. Purdue Pharma LP, et al.                                                                   1:18-op-45074-DAP        NDOH
Teamsters Local 671 (CT) v. Purdue Pharma LP, et al.                                                                   1:18-op-45092-DAP        NDOH
Teamsters Local 677 (CT) v. Purdue Pharma LP, et al.                                                                   1:18-op-45071-DAP        NDOH
The Mohegan Tribe of Indians of Connecticut (CT) v. Endo Health Solutions, Inc., et al.                                1:20-op-45164-DAP        NDOH
Wallingford (CT), Town of v. Purdue Pharma L.P., et al.                                                                HHD-CV-XX-XXXXXXX-S      CT New Haven County
Waterbury (CT), City of, et al. v. McKesson Corporation, et al.                                                        HHDCV196118971S          CT Hartford County
Wethersfield (CT), Town of v. Purdue Pharma L.P., et al.                                                               1:19-op-45663-DAP        NDOH
Windham (CT), Town of v. Teva Pharmaceuticals USA, Inc., et al.                                                        1:20-op-45103-DAP        NDOH
Delaware (DE), State of v. Purdue Pharma LP, et al.                                                                    N18C-01-223 MMJ CCLD     DE Superior Court
Dover (DE), City of, et al. v. Purdue Pharma L.P., et al.                                                              1:20-op-45086-DAP        NDOH
Sussex (DE), County of v. Purdue Pharma, L.P., et al.                                                                  1:19-op-45723-DAP        NDOH
Tuttle, Nicole (DE), et al. v. Purdue Pharma L.P., et al.                                                              1:19-op-45476-DAP        NDOH
Alachua (FL), County of v. Purdue Pharma L.P., et al.                                                                  1:18-op-45685-DAP        NDOH
Apopka (FL), City of v. Endo Health Solutions Inc., et al.                                                             1:19-op-45883-DAP        NDOH
Atkinson, Sandra (FL), et al. v. Purdue Pharma L.P., et al.                                                            1:19-op-45531-DAP        NDOH
Baptist Hospital et al (FL) v. McKesson, et al.                                                                        1:18-op-45073-DAP        NDOH
Bates, Charlie, Individually and as Legal Guardian of Baby T.H. (FL) v. McKesson Corporation, et al.                   1:20-op-45280-DAP        NDOH
Bay (FL), County of v. ABDC, et al.                                                                                    1:18-op-45455-DAP        NDOH
Bedwell, Jessica (FL), Individually and as Legal Guardian of Baby J.B. on his behalf v. McKesson Corporation, et al.   1:21-op-45039-DAP        NDOH
Big Bend Community Based Care (FL), et al. v. Purdue Pharma, LP, et al.                                                1:18-op-45493-DAP        NDOH
Bradenton (FL), City of v. ABDC, et al.                                                                                1:18-op-46331-DAP        NDOH
Bradford (FL), County of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45564-DAP        NDOH
Brevard (FL), County of v. Purdue Pharma L.P., et al.                                                                  1:19-op-45064-DAP        NDOH
Broward (FL), County of v. Purdue Pharma LP, et al.                                                                    1:18-op-45332-DAP        NDOH
Broward Behavioral Health Coalition (FL) v. Purdue Pharma, L.P., et al.                                                1:19-op-45338-DAP        NDOH
Burke, Eleanor (OH), Individually and as a Legal Guardian of Baby A.B. v. McKesson Corp., et al.                       1:21-op-45003-DAP        NDOH



                                                                                                     Page 9 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 11 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                              Docket Number       Current Jurisdiction
Calhoun (FL), County of v. ABDC, et al.                                                                                   1:18-op-45363-DAP   NDOH
Cannon, Samantha (FL), Individually and as Next Friend and Guardian of Baby J.J. et al. v. McKesson Corporation, et al.   1:20-op-45247-DAP   NDOH
Cedar International Services, LLC (FL) v. McKesson Corporation, et al.                                                    1:20-op-45071-DAP   NDOH
Clay (FL), County of v. Purdue Pharma L.P., et al.                                                                        1:19-op-45591-DAP   NDOH
Clearwater (FL), City of v. Purdue Pharma LP, et al.                                                                      1:19-op-45009-DAP   NDOH
Coconut Creek (FL), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45089-DAP   NDOH
Community Based Care of Brevard (FL), Inc. v. McKesson Corporation, et al.                                                1:18-op-46240-DAP   NDOH
Community Partnership for Children (FL) v. McKesson Corporation, et al.                                                   1:18-op-46005-DAP   NDOH
Coral Gables (FL), City of v. Purdue Pharma LP, et al.                                                                    1:18-op-45852-DAP   NDOH
Coral Springs (FL), City of v. Endo Health Solutions, Inc., et al.                                                        1:19-op-46123-DAP   NDOH
Daytona Beach (FL), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45598-DAP   NDOH
Daytona Beach Shores (FL), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45587-DAP   NDOH
Deerfield Beach (FL), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45021-DAP   NDOH
Delray Beach (FL), City of v. Purdue Pharma LP, et al.                                                                    1:18-op-45051-DAP   NDOH
Deltona (FL), City of v. Purdue Pharma L.P., et al.                                                                       1:19-op-45586-DAP   NDOH
Dixie (FL), County of v. Purdue Pharma L.P. et al.                                                                        1:19-op-45604-DAP   NDOH
Eatonville (FL), Town of v. Endo Health Solutions Inc., et al.                                                            1:19-op-46014-DAP   NDOH
Escambia (FL), County of v. ABDC, et al.                                                                                  1:18-op-45729-DAP   NDOH
F., S., Individually and as Legal Guardian of Baby S.M. (FL) v. McKesson Corp., et al.                                    1:21-op-45005-DAP   NDOH
Florida (FL), State of v. Purdue Pharma LP, et al.                                                                        2018-CA-001438      FL Pasco County
Florida City (FL), City of v. Purdue Pharma L.P., et al.                                                                  1:19-op-45594-DAP   NDOH
Fort Lauderdale (FL), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-46329-DAP   NDOH
Fort Pierce (FL), City of v. Purdue Pharma L.P., et al.                                                                   1:19-op-45595-DAP   NDOH
Gauthier, Mechelle (FL), et al. v. Purdue Pharma L.P., et al.                                                             1:19-op-45514-DAP   NDOH
Gilchrist (FL), County of v. Purdue Pharma L.P. et al.                                                                    1:19-op-45605-DAP   NDOH
Goodman, Lateefah (FL) , et al. v. McKesson Corp., et al.                                                                 1:21-op-45010-DAP   NDOH
Grimble, Katie (FL), Individually and as Next Friend and Guardian of Baby K.S. v. McKesson Corp., et al.                  1:20-op-45230-DAP   NDOH
Gulf (FL), County of v. ABDC, et al.                                                                                      1:18-op-45953-DAP   NDOH
Haag, Lyda (FL), Individually and as Next Friend and Guardian of Baby L.T., et al. v. McKesson Corporation, et al.        1:20-op-45195-DAP   NDOH
Hallandale Beach (FL), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45119-DAP   NDOH
Hamilton (FL), County of v. Purdue Pharma L.P., et al.                                                                    1:19-op-45589-DAP   NDOH
Hernando (FL), County of v. ABDC, et al.                                                                                  1:19-op-45667-DAP   NDOH
Hillsborough (FL) County of v. Purdue Pharma L.P. et al.                                                                  1:18-op-46281-DAP   NDOH
Holmes (FL), County of v. ABDC, et al.                                                                                    1:18-op-45456-DAP   NDOH
Homestead (FL), City of v. Endo Health Solutions, Inc., et al.                                                            1:19-op-45980-DAP   NDOH
I-Kare Treatment Center, LLC (FL) v. Purdue Pharma L.P., et al.                                                           1:19-op-45829-DAP   NDOH
Jackson (FL), County of v. ABDC, et al.                                                                                   1:19-op-45283-DAP   NDOH
Jacksonville (FL), City of v. Purdue Pharma LP, et al.                                                                    1:18-op-46120-DAP   NDOH
Kids First of Florida (FL) v. McKesson Corporation, et al.                                                                1:18-op-46101-DAP   NDOH
Konig, Michael et al. (FL) v. Purdue Pharma, L.P., et al.                                                                 1:18-op-46041-DAP   NDOH
Lake (FL), County of v. Purdue Pharma L.P., et al.                                                                        1:19-op-45588-DAP   NDOH
Lakeview Center (FL) v. McKesson, et al.                                                                                  1:18-op-45549-DAP   NDOH
Lauderhill (FL), City of v. Purdue Pharma L.P., et al.                                                                    1:19-op-45120-DAP   NDOH
Lee (FL), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45671-DAP   NDOH



                                                                                                  Page 10 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 12 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                      Docket Number       Current Jurisdiction
Leon (FL) County v. ABDC, et al.                                                                                                  1:18-op-46242-DAP   NDOH
Levy (FL), County of v. Purdue Pharma LP, et al.                                                                                  1:18-op-46119-DAP   NDOH
Lynn Haven (FL), City of v. Teva Pharmaceuticals, USA, Inc., et al.                                                               1:19-op-46006-DAP   NDOH
M., C. (FL), et al. v. McKesson Corp. et al.                                                                                      1:21-op-45002-DAP   NDOH
Macy, Jennifer (FL), Individually and as Next Friend and Guardian of Baby M.T. v. McKesson Corporation, et al.                    1:20-op-45246-DAP   NDOH
Manatee (FL), County of v. Purdue Pharma L.P., et al.                                                                             1:19-op-45044-DAP   NDOH
Marion (FL), County of v. Purdue Pharma L.P., et al.                                                                              1:19-op-45272-DAP   NDOH
Martin, Alexa (FL), Executrix of the Estate of William Martin v. McKesson Corporation, et al.                                     1:20-op-45093-DAP   NDOH
Martin, Kimberly (FL) v. Purdue Pharma L.P., et al.                                                                               1:19-op-45510-DAP   NDOH
McDonald, Jessica (FL), Individually and as Next Friend and Guardian of Baby A.M. and Baby R.H. v. McKesson Corporation, et al.   1:20-OP-45222-DAP   NDOH


McHatton, Mary, (FL) Individually and as Legal Guardian of Baby A.B. on Her Behalf v. McKesson Corporation, et al.                1:21-op-45012-DAP   NDOH
Miami (FL), City of v. Purdue Pharma LP, et al.                                                                                   1:18-op-45664-DAP   NDOH
Miami Gardens (FL), City of v. ABDC, et al.                                                                                       1:18-op-45873-DAP   NDOH
Miami-Dade (FL), County of v. ABDC, et al.                                                                                        1:18-op-45552-DAP   NDOH
Miami-Dade (FL), School Board of v. Endo Health Solutions Inc., et al.                                                            1:19-op-45913-DAP   NDOH
Miccosukee (FL), Tribe of Indians of v. ABDC, et al.                                                                              1:19-op-45121-DAP   NDOH
Miramar (FL), City of v. Purdue Pharma L.P., et al.                                                                               1:19-op-45088-DAP   NDOH
Monroe (FL), County Commission v. Purdue Pharma L.P., et al.                                                                      1:19-op-45273-DAP   NDOH
MSPA Claims 1 (FL) et al. v. Anda, Inc. et al.                                                                                    1:18-op-45526-DAP   NDOH
New Port Richey (FL), City of v. ABDC, et al.                                                                                     1:19-op-46073-DAP   NDOH
North Miami (FL), City of v. ABDC, et al.                                                                                         1:18-op-45872-DAP   NDOH
Ocala (FL), City of v. Purdue Pharma L.P., et al.                                                                                 1:19-op-45834-DAP   NDOH
Ocoee (FL), City of v. Endo Health Solutions, Inc., et al.                                                                        1:19-op-45966-DAP   NDOH
Okaloosa (FL), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                                1:19-op-45894-DAP   NDOH
Orange (FL), County of v. Purdue Pharma L.P., et al.                                                                              1:19-op-45797-DAP   NDOH
Orlando (FL), City of v. CVS Health Corporation, et al.                                                                           1:20-op-45223-DAP   NDOH
Ormond Beach (FL), City of v. ABDC, et al.                                                                                        1:19-op-46121-DAP   NDOH
Osceola (FL), County of v. Purdue Pharma LP, et al.                                                                               1:18-op-45669-DAP   NDOH
Oviedo (FL), City of v. Purdue Pharma, L.P., et al.                                                                               1:19-op-45584-DAP   NDOH
Palatka (FL), City of v. Endo Health Solutions Inc., et al.                                                                       1:19-op-45984-DAP   NDOH
Palm Bay (FL), City of v. Purdue Pharma LP, et al.                                                                                1:18-op-46132-DAP   NDOH
Palm Beach (FL), County of v. Purdue Pharma LP, et al.                                                                            1:18-op-46121-DAP   NDOH
Palmetto (FL), City of v. Purdue Pharma L.P. et al.                                                                               1:18-op-46055-DAP   NDOH
Panama City (FL), City of v. ABDC, et al.                                                                                         1:18-op-45373-DAP   NDOH
Pasco (FL), County of v. ABDC, et al.                                                                                             1:18-op-45851-DAP   NDOH
Pembroke Pines (FL), City of v. Purdue Pharma, L.P., et al.                                                                       1:18-op-46363-DAP   NDOH
Pensacola (FL), City of v. ABDC, et al.                                                                                           1:18-op-45331-DAP   NDOH
Perkins, Jessica (FL), et al. v. Purdue Pharma L.P., et al.                                                                       1:19-op-45535-DAP   NDOH
Phillips, Tammy (OH), Individually and as Legal Guardian of Baby J.P. v. McKesson Corporation, et al.                             1:20-op-45278-DAP   NDOH
Pinellas (FL), County of v. ABDC, et al.                                                                                          1:18-op-45742-DAP   NDOH
Pinellas Park (FL), City of v. ABDC, et al.                                                                                       1:18-op-45807-DAP   NDOH
Polk (FL), County of v. Purdue Pharma LP, et al.                                                                                  1:18-op-45970-DAP   NDOH
Pompano Beach (FL), City of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45087-DAP   NDOH



                                                                                                 Page 11 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 13 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                   Docket Number       Current Jurisdiction
Port St. Lucie (FL), City of v. Purdue Pharma L.P., et al.                                                                     1:19-op-45596-DAP   NDOH
Putnam (FL), County of v. Endo Health Solutions, Inc., et al.                                                                  1:19-op-46122-DAP   NDOH
Quina, Angela (OH), Individually and as Legal Guardian of Baby G.Q. v. McKesson Corp., et al.                                  1:21-op-45004-DAP   NDOH
Sanford (FL), City of v. Purdue Pharma, L.P., et al.                                                                           1:19-op-45599-DAP   NDOH
Santa Rosa (FL), County of v. ABDC, et al.                                                                                     1:18-op-45861-DAP   NDOH
Sarasota (FL), City of v. Purdue Pharma LP, et al.                                                                             1:18-op-45513-DAP   NDOH
Sarasota (FL), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45339-DAP   NDOH
Sarasota (FL), County Public Hospital District v. Purdue Pharma LP, et al.                                                     1:18-op-46136-DAP   NDOH
Seminole (FL), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45565-DAP   NDOH
Seminole (FL), Tribe of v. ABDC, et al.                                                                                        1:19-op-45912-DAP   NDOH
South Florida Behavioral Health Network (FL) v. Endo Health Solutions Inc., et al.                                             1:19-op-46070-DAP   NDOH
St. Augustine (FL), City of v. Purdue Pharma, L.P., et al.                                                                     1:19-op-45592-DAP   NDOH
St. Johns (FL), County of v. Purdue Pharma L.P., et al.                                                                        1:19-op-45563-DAP   NDOH
St. Lucie (FL), County of v. Purdue Pharma L.P., et al.                                                                        1:19-op-45656-DAP   NDOH
St. Petersburg (FL), City of v. ABDC, et al.                                                                                   1:18-op-45701-DAP   NDOH
Stuart (FL), City of v. Purdue Pharma, L.P., d/b/a Purdue Pharma (Delaware) Limited Partnership, et al.                        1:20-op-45124-DAP   NDOH
Suwannee (FL), County of v. Purdue Pharma, L.P., et al.                                                                        1:19-op-45590-DAP   NDOH
Sweetwater (FL), City of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45914-DAP   NDOH
Tallahassee (FL), City of v. AmerisourceBergen Drug Corporation, et al.                                                        1:18-op-46243-DAP   NDOH
Tampa (FL), City of v. Purdue Pharma L.P., et al.                                                                              1:18-op-46282-DAP   NDOH
Taylor (FL), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45597-DAP   NDOH
Thomas, Jennifer (FL), et al. v. Purdue Pharma L.P., et al.                                                                    1:19-op-45542-DAP   NDOH
Tindall, Nichole (FL), et al. v. Purdue Pharma L.P., et al.                                                                    1:19-op-45530-DAP   NDOH
Union (FL), County of v. Purdue Pharma L.P., et al.                                                                            1:19-op-45603-DAP   NDOH
Volusia (FL), County of v. ABDC, et al.                                                                                        1:18-op-45782-DAP   NDOH
Walton (FL), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45423-DAP   NDOH
Washington (FL), County of v. ABDC, et al.                                                                                     1:18-op-45523-DAP   NDOH
Watson, Paula (FL), et al. v. Purdue Pharma L.P., et al.                                                                       1:19-op-45545-DAP   NDOH
West Boca Medical Center (FL) v. ABDC, et al.                                                                                  1:18-op-45530-DAP   NDOH
West Volusia Hospital Authority (FL) v. Purdue Pharma L.P., et al.                                                             1:19-op-45825-DAP   NDOH
Woods, Crystal (FL), Individually and as Next Friend and Guardian of Baby H.W. and Baby S.W. v. McKesson Corporation, et al.   1:20-op-45248-DAP   NDOH

Adel (GA), City of v. Purdue Pharma L.P., et al.                                                                               1:19-op-45318-DAP   NDOH
Advantage Behavioral Health Systems (GA), et al. v. Teva Pharmaceuticals USA, Inc., et al.                                     1:20-op-45249-DAP   NDOH
Albany (GA), City of v. ABDC, et al.                                                                                           1:18-op-46337-DAP   NDOH
Alma (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                                               1:18-op-45620-DAP   NDOH
ApolloMD Business Services, LLC (GA) v. Attain Med, Inc., et al.                                                               1:18-op-45548-DAP   NDOH
Appling (GA), County of v. Endo Health Solutions, Inc., et al.                                                                 1:20-op-45081-DAP   NDOH
Athens-Clarke County (GA), Unified Government of v. AmerisourceBergen Drug Corporation, et al.                                 1:18-op-45218-DAP   NDOH
Atkinson (GA), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45118-DAP   NDOH
Atlanta (GA), City of v. Purdue Pharma L.P., et al.                                                                            1:18-op-46308-DAP   NDOH
Augusta (GA), Consolidated Government of City of Augusta and Richmond County v. AmerisourceBergen Drug Corp., et al.           1:18-op-45233-DAP   NDOH
Bacon (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                                  1:18-op-46105-DAP   NDOH
Bacon County (GA) Hospital Foundation, Inc. v. AmerisourceBergen Drug Corporation, et al.                                      1:18-op-45285-DAP   NDOH



                                                                                                 Page 12 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 14 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number           Current Jurisdiction
Bainbridge (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45383-DAP       NDOH
Banks (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45378-DAP       NDOH
Bartow (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:19-op-45045-DAP       NDOH
Baxley & Appling County (GA), Hospital Authority of v. Amerisourcebergen Drug Corp.., et al.                     1:18-op-46157-DAP       NDOH
Ben Hill (GA), County of v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45505-DAP       NDOH
Bennett, Ramsey (GA), Sheriff of Pierce County v. Purdue Pharma L.P., et al.                                     1:19-op-45166-DAP       NDOH
Berrien (GA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45834-DAP       NDOH
Berry, Scott R. (GA), Sheriff of Oconee County v. Purdue Pharma L.P., et al..                                    1:19-op-45165-DAP       NDOH
Blackshear (GA), City of v. ABDC, et al.                                                                         1:19-op-45802-DAP       NDOH
Blakely (GA), City of, et al. v. ABDC, et al.                                                                    1:19-op-45129-DAP       NDOH
Bleckley Memorial (GA) Hospital v. AmerisourceBergen Drug Corp., et al.                                          1:18-op-46170-DAP       NDOH
Bohannon, Preston (GA), Sheriff of Jeff Davis County v. Purdue Pharma L.P., et al.                               1:19-op-45161-DAP       NDOH
Bolden, Lawrence (GA) v. Teva Pharmaceutical Industries, LTD, et al.                                             1:19-op-46173-DAP       NDOH
Bolton, Angel (GA) et al. v. Frank H. Bynes, Jr., MD, et al.                                                     1:18-op-46138-DAP       NDOH
Brantley (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45714-DAP       NDOH
Brooks (GA), County of vs. Purdue Pharma L.P., et al.                                                            1:18-op-45981-DAP       NDOH
Brunswick (GA), City of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45270-DAP       NDOH
Bulloch (GA), County of. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45394-DAP       NDOH
Burke (GA), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45207-DAP       NDOH
Butts (GA), County of v. Amerisourcebergen Drug Corporation, et al.                                              1:18-op-45490-DAP       NDOH
Camden (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45717-DAP       NDOH
Candler (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45165-DAP       NDOH
Candler County (GA) Hospital Authority v. Amerisource Bergen Drug Corp., et al.                                  1:18-op-45167-DAP       NDOH
Carroll (GA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-46269-DAP       NDOH
Carter, John G. (GA), Sheriff of Wayne County v. Purdue Pharma L.P., et al.                                      1:19-op-45170-DAP       NDOH
Catoosa (GA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45497-DAP       NDOH
Charlton (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45713-DAP       NDOH
Chatham (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45267-DAP       NDOH
Chatham County Hospital Authority (GA) v. ABDC, et al.                                                           1:19-op-45725-DAP       NDOH
Chatham County Hospital Authority (GA) v. ABDC, et al. (DWP)                                                     4:19-cv-00086-RSB-CLR   SDGA
Cherokee (GA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45174-DAP       NDOH
Chris Steverson (GA), Sheriff of Telfair County v. Purdue Pharma L.P., et al.                                    1:19-op-45313-DAP       NDOH
Clay (GA), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45194-DAP       NDOH
Clayton (GA), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-46298-DAP       NDOH
Clinch (GA), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45197-DAP       NDOH
Clinch County (GA) Hospital Authority v. AmerisourceBergen Drug Corporation, et al.                              1:18-op-45453-DAP       NDOH
Cobb (GA) County of v. Purdue Pharma, L.P., et al                                                                1:18-op-45817-DAP       NDOH
Columbia (GA), County of v. Amerisourcebergan Drug Corporation, et al.                                           1:18-op-45607-DAP       NDOH
Columbus (GA), City of v. ABDC, et al.                                                                           1:18-op-45567-DAP       NDOH
Cook (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45284-DAP       NDOH
Crisp (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45238-DAP       NDOH
Dade (GA), County of v. ABDC, et al.                                                                             1:19-op-46099-DAP       NDOH
David J. Davis (GA), Sheriff of Bibb County v. Purdue Pharma L.P. et al.                                         1:19-op-45360-DAP       NDOH
Dawson (GA), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45619-DAP       NDOH



                                                                                                 Page 13 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 15 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Dawson (GA), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45210-DAP   NDOH
Dean, Larry H. (GA), Sheriff of Laurens County v. Purdue Pharma L.P., et al.                                     1:19-op-45163-DAP   NDOH
Decatur (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45334-DAP   NDOH
Deese, Terry (GA), Sheriff of Peach County v. Purdue Pharma L.P., et al.                                         1:19-op-45314-DAP   NDOH
DeKalb (GA) County of v. Purdue Pharma, L.P. et al                                                               1:18-op-45503-DAP   NDOH
Demorest (GA), City of v. ABDC, et al.                                                                           1:18-op-46113-DAP   NDOH
Dodge County Hospital Authority d/b/a Dodge County Hospital (GA) v. AmerisourceBergen Drug Corporation, et al.   1:18-op-45830-DAP   NDOH
Dooly (GA), County of v. Amerisourcebergen Drug Corp, et al.                                                     1:18-op-45712-DAP   NDOH
Doraville (GA), City of v. ABDC, et al.                                                                          1:19-op-46056-DAP   NDOH
Dougherty (GA), County of v. Amerisourcebergen Drug Corporation, et al.                                          1:18-op-45491-DAP   NDOH
Douglas (GA), County of v. Mallinckrodt PLC, et al.                                                              1:20-op-45271-DAP   NDOH
Dunwoody (GA), City of v. ABDC, et al.                                                                           1:19-op-46054-DAP   NDOH
Early (GA), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45180-DAP   NDOH
Echols (GA), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-46204-DAP   NDOH
Effingham (GA), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45178-DAP   NDOH
Elbert (GA), County of v. AmerisourceBergen Drug Corporation et al.                                              1:18-op-45381-DAP   NDOH
Emanuel (GA), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45209-DAP   NDOH
Evans (GA), County of v. Endo Health Solutions, Inc., et al.                                                     1:20-op-45080-DAP   NDOH
Evans Memorial Hospital, Inc. (GA) v. AmerisourceBergen Drug Corporation, et al.                                 1:18-op-45826-DAP   NDOH
Fannin (GA), County of v. Rite Aid of Georgia, Inc., et al.                                                      1:19-op-45269-DAP   NDOH
Fayette (GA), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45293-DAP   NDOH
Fitzgerald (GA), City of v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45603-DAP   NDOH
Forsyth (GA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45420-DAP   NDOH
Fulton (GA), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45374-DAP   NDOH
Gainesville (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45486-DAP   NDOH
Georgia (GA), State of v. Purdue Pharma L.P. et al.                                                              19-A-00060-8        GA Gwinnett County
Glascock (GA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45175-DAP   NDOH
Glynn (GA), County of v. Purdue Pharma, L.P. et al.                                                              1:18-op-46115-DAP   NDOH
Grady (GA), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-46338-DAP   NDOH
Greene (GA), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45203-DAP   NDOH
Gwinnett (GA), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45758-DAP   NDOH
Habersham (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45559-DAP   NDOH
Habersham County Medical Center (GA) v. Amerisourcebergen Drug Corp., et al.                                     1:18-op-46114-DAP   NDOH
Hall (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45286-DAP   NDOH
Hancock (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45535-DAP   NDOH
Hancock, H.W. (GA), Sheriff of Crisp County v. Purdue Pharma L.P., et al.                                        1:19-op-45562-DAP   NDOH
Heard (GA), County of v. ABDC, et al.                                                                            1:19-op-45130-DAP   NDOH
Henry (GA), County of v. Purdue Pharma, LP. et al.                                                               1:18-op-46310-DAP   NDOH
Hospital Authority of Bainbridge and Decatur County (GA) v. AmerisourceBergen Drug Corporation, et al.           1:18-op-45382-DAP   NDOH
Houston (GA), County of v. Purdue Pharma, LP, et al.                                                             1:18-op-45946-DAP   NDOH
Irwin (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45283-DAP   NDOH
Jackson (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45581-DAP   NDOH
Jasper (GA), County of v. Amerisourcebergen Drug Corporation, et al.                                             1:18-op-45504-DAP   NDOH
Jeff Davis (GA), County of v. AmerisourceBergen Drug Corp., et al.                                               1:18-op-45237-DAP   NDOH



                                                                                                 Page 14 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 16 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number        Current Jurisdiction
Jefferson (GA), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45201-DAP    NDOH
Johnson (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45716-DAP    NDOH
Jolley, Mike (GA), Sheriff of Harris County v. Purdue Pharma L.P., et al.                                        1:19-op-45147-DAP    NDOH
Jones (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45424-DAP    NDOH
Jump, E. Neal (GA), Sheriff of Glynn County v Purdue Pharma L.P., et al.                                         1:19-op-45155-DAP    NDOH
Kile, Mike (GA), Sheriff of Screven County v. Purdue Pharma L.P., et al.                                         1:19-op-45167-DAP    NDOH
Lakeland (GA), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45618-DAP    NDOH
Langford, Gary (GA), Sheriff of Murray County v. Purdue Pharma L.P., et al.                                      1:19-op-45164-DAP    NDOH
Lanier (GA), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-46066-DAP    NDOH
Laurens (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45945-DAP    NDOH
Lee (GA), County of v. ABDC, et al.                                                                              1:18-op-46171-DAP    NDOH
Liberty (GA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45200-DAP    NDOH
Lincoln (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45508-DAP    NDOH
Lively, Carol (GA), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45523-DAP    NDOH
Long (GA), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45196-DAP    NDOH
Lowndes (GA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45835-DAP    NDOH
Lumpkin (GA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45211-DAP    NDOH
Lyle, Alyssa (GA), et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45524-DAP    NDOH
Macon (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45577-DAP    NDOH
Macon-Bibb County (GA), The Unified Government of v. AmerisourceBergen Drug Corporation, et al.                  1:18-op-45407-DAP    NDOH
Madison (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45296-DAP    NDOH
Massee, Jr., William C. (GA), Sheriff of Baldwin County v. Purdue Pharma L.P., et al.                            1:19-op-45361-DAP    NDOH
McDuffie (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45509-DAP    NDOH
McIntosh (GA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45173-DAP    NDOH
Melton, Mark (GA), Sheriff of Appling County v. Purdue Pharma L.P. et al                                         1:19-op-45307-DAP    NDOH
Meriwether (GA), County of v. Purdue Pharma L.P. et al.                                                          1:19-op-45305-DAP    NDOH
Milledgeville (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45495-DAP    NDOH
Monroe (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-45672- DAP   NDOH
Montgomery (GA), County of v. Purdue Pharma, L.P., et al.                                                        1:19-op-45292-DAP    NDOH
Nashville (GA), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45617-DAP    NDOH
Newton (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-45578-DAP    NDOH
Oconee (GA), County of v. Amerisourcebergen Drug Corp, et al.                                                    1:18-op-45219-DAP    NDOH
Oglethorpe (GA), County of v. Amerisourebergen Drug Corporation, et al.                                          1:18-op-45262-DAP    NDOH
Peach (GA), County of v. ABDC, et al.                                                                            1:18-op-45579-DAP    NDOH
Pierce (GA), County of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-46107-DAP    NDOH
Pike (GA), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45179-DAP    NDOH
Polk (GA), County of v. ABDC, et al.                                                                             1:19-op-45046-DAP    NDOH
Pooler (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45391-DAP    NDOH
Poppell, Joseph (GA), et al. v. Cardinal Health, Inc., et al.                                                    CE19-00472           GA Glynn County
Pulaski (GA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45176-DAP    NDOH
Rabun (GA), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45177-DAP    NDOH
Randolph (GA), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45202-DAP    NDOH
Reece, R.N. Butch (GA), Sheriff of Jones County v. Purdue Pharma L.P., et al.                                    1:19-op-45162-DAP    NDOH
Richmond Hill (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45305-DAP    NDOH



                                                                                                 Page 15 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 17 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Rockdale (GA), County of v. Purdue Pharma LP, et al                                                              1:18-op-46296-DAP   NDOH
Rome (GA), City of, et al. v. Purdue Pharma L.P., et al.                                                         1:18-op-45282-DAP   NDOH
Royal, Randy F. (GA), Sheriff of Ware County v. Purdue Pharma L.P., et al.                                       1:19-op-45169-DAP   NDOH
Sandy Springs (GA), City of v. Amerisourcebergen Drug Corp., et al.                                              1:18-op-45516-DAP   NDOH
Savannah (GA), City of v. Amerisourcebergen Drug Corporation, et al.                                             1:18-op-45550-DAP   NDOH
Scarbrough, Gene (GA), Sheriff of Tift County v. Purdue Pharma L.P., et al.                                      1:19-op-45168-DAP   NDOH
Schley (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45580-DAP   NDOH
Screven (GA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45198-DAP   NDOH
Seminole (GA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45181-DAP   NDOH
Smith, Chuck (GA), Sheriff of Meriwether County v. Purdue Pharma L.P. et al                                      1:19-op-45306-DAP   NDOH
Spalding (GA), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45208-DAP   NDOH
Springfield (GA), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45199-DAP   NDOH
St. Joseph's/Candler Health System, Inc. (GA) v. ABDC, et al.                                                    1:20-op-45241-DAP   NDOH
Stephens (GA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45195-DAP   NDOH
Sumter (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45250-DAP   NDOH
Taliaferro (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45562-DAP   NDOH
Talton, Cullen (GA), Sheriff of Houston County v. Purdue Pharma L.P. et al                                       1:19-op-45308-DAP   NDOH
Tattnall (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45574-DAP   NDOH
Taylor Regional Hospital, Inc. (GA), v. AmerisourceBergen Drug Corp., et al.                                     1:18-op-46360-DAP   NDOH
Tifton (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45454-DAP   NDOH
Toombs (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45576-DAP   NDOH
Towns (GA), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45172-DAP   NDOH
Troup (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45715-DAP   NDOH
Twiggs (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45379-DAP   NDOH
UFCW Atlanta (GA) v. McKesson Corporation, et al.                                                                1:19-op-45005-DAP   NDOH
Union (GA), County of v. ABDC, et al.                                                                            1:18-op-46284-DAP   NDOH
Valdosta and Lowndes (GA), County Hospital Authority, et al. v. Purdue Pharma L.P., et al.                       1:19-op-45133-DAP   NDOH
Walker, Lewis S. (GA), Sheriff of Crawford County v. Purdue Pharma L.P., et al.                                  1:19-op-45146-DAP   NDOH
Walton (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45297-DAP   NDOH
Warren (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45425-DAP   NDOH
Warren, Desirae (GA), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45486-DAP   NDOH
Warwick (GA), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45621-DAP   NDOH
Washington (GA), County of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45563-DAP   NDOH
Wayne (GA), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45204-DAP   NDOH
Wayne County (GA), Hospital Authority v. Purdue Pharma L.P., et al.                                              1:19-op-45278-DAP   NDOH
Wayne Farms, LLC (GA) v. McKesson Corporation, et al.                                                            1:20-op-45229-DAP   NDOH
Wilcox (GA), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45506-DAP   NDOH
Wilkes (GA), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45171-DAP   NDOH
Wilkinson (GA) County of, v. Amerisourcebergen Drug Corp., et al.                                                1:18-op-45671-DAP   NDOH
Woodbury (GA), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45575-DAP   NDOH
Wooten, Doyle T. (GA), Sheriff of Coffee County v. Purdue Pharma L.P., et al.                                    1:19-op-45145-DAP   NDOH
Worth (GA), County of v. Amerisourcebergen Drug Corporation, at el.                                              1:18-op-45602-DAP   NDOH
Hawaii (HI), State of v. Endo Health Solutions Inc., et al.                                                      1CCV-XX-XXXXXXX     HI First Circuit
Hawaii (HI), State of v. Mallinckrodt PLC, et al.                                                                19-1-0863-06 BIA    HI First Circuit



                                                                                                 Page 16 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 18 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Hui Huliau (HI) v. McKesson Corp., et al.                                                                        1:20-op-45025-DAP   NDOH
Kaua'i (HI), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45862-DAP   NDOH
Ada (ID), County of v. Purdue Pharma L.P., et al.                                                                1:19-op-45775-DAP   NDOH
Adams (ID), County of et al v. Purdue Pharma L.P. et al.                                                         1:18-op-46062-DAP   NDOH
Bannock (ID), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45359-DAP   NDOH
Bingham (ID), County of v. Purdue Pharma L.P. et al.                                                             1:19-op-45758-DAP   NDOH
Boise (ID), City of v. Purdue Pharma, L.P. et al.                                                                1:18-op-46289-DAP   NDOH
Camas (ID), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45407-DAP   NDOH
Canyon (ID), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-46277-DAP   NDOH
Chubbuck (ID), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45729-DAP   NDOH
Coeur D'Alene (ID), Tribe v. Purdue Pharma L.P., et al.                                                          1:19-op-45115-DAP   NDOH
Gooding (ID), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45404-DAP   NDOH
Idaho (ID), State of v. Mallinckrodt PLC, et al.                                                                 1:19-op-45745-DAP   NDOH
Kootenai Tribe of Idaho (ID) v. Purdue Pharma L.P., et al.                                                       1:18-op-46153-DAP   NDOH
Medina, Eli (ID) v. Purdue Pharma L.P. et al.                                                                    1:18-op-46048-DAP   NDOH
Nez Perce Tribe (ID) v. Purdue Pharma, L.P., et al.                                                              1:18-op-45730-DAP   NDOH
Pocatello (ID), City of v. Purdue Pharma L.P. d/b/a et al.                                                       1:19-op-45578-DAP   NDOH
Preston (ID), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45067-DAP   NDOH
Shoshone-Bannock Tribes (ID) v. Purdue Pharma, L.P., et al.                                                      1:19-op-45373-DAP   NDOH
Twin Falls (ID), City of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45743-DAP   NDOH
Twin Falls (ID), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45828-DAP   NDOH
Addison (IL), Village of, et al. v. Cephalon, Inc., et al.                                                       1:21-op-45018-DAP   NDOH
Alexander (IL), County of, et al. v. ABDC, et al.                                                                1:17-op-45050-DAP   NDOH
Anna (IL), City of v. Abbott Laboratories, et al.                                                                2020 L 000641       IL Cook County
Bedford Park (IL), Village of v. Purdue Pharma L.P., et al.                                                      2018 L 08819        IL Cook County
Benton (IL), City of v. Abbott Laboratories, et al.                                                              2019L013944         IL Cook County
Bishop, Joel (IL) et al. v. Purdue Pharma L.P. et al.                                                            1:19-op-45330-DAP   NDOH
Board of Education of Thornton Township High Schools (IL), et al. v. Cephalon, Inc., et al.                      1:20-op-45281-DAP   NDOH
Bond (IL), County of et al. v. Amerisourcebergen Drug Corporation, et al.                                        1:18-op-45004-DAP   NDOH
Bridgeview (IL), Village of v. Purdue Pharma L.P., et al.                                                        2018 L 9526         IL Cook County
Burbank (IL), City of vs. Purdue Pharma L.P. et. al                                                              2018-L-012659       IL Cook County
Bureau (IL), County of, et al. v. Purdue Pharma L.P., et al.                                                     2018-L-004542       IL Cook County
Calhoun (IL), County of v. Purdue Pharma LP, et al.                                                              1:18-op-46294-DAP   NDOH
Carbondale (IL), City of v. Abbott Laboratories, et al.                                                          2019 L 012107       IL Cook County
Central States, Southeast and Southwest Areas Health & Welfare Fund (IL) v. Purdue Pharma L.P., et al.           1:18-op-45623-DAP   NDOH
Chicago (IL), Board of Education, School Dist. No. 299 v. Cephalon, Inc., et al.                                 1:19-op-46042-DAP   NDOH
Chicago (IL), City of v. Cardinal Health, Inc., et al.                                                           1:18-op-45281-DAP   NDOH
Christian (IL), County of, et al. v. ABDC, et al.                                                                1:17-op-45078-DAP   NDOH
Coles (IL), County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                      1:18-op-45138-DAP   NDOH
Cook (IL) County of, et al. v. Purdue Pharma L.P. et al.                                                         2017-L-013180       IL Cook County
Countryside (IL), City of v. Purdue Pharma L.P., et, al.                                                         2018-L-012640       IL Cook County
Dekalb (IL), County of et al. v. Purdue Pharma L.P., et al.                                                      2018 L 00072        IL Cook County
DuPage (IL), County of, et al. v. Purdue Pharma L.P., et al.                                                     2018-L-004540       IL Cook County
Edwards (IL), County of et al. v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45049-DAP   NDOH



                                                                                                 Page 17 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 19 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Effingham (IL), County of, et al. v. AmerisourceBergen Drug Corp., et al.                                        1:18-op-45499-DAP   NDOH
Evergreen Park (IL), The Village of v. Purdue Pharma L.P., et, al.                                               2018-L-012652       IL Cook County
Franklin (IL), County of v. Teva Pharmaceutical Industries, LTD., et al.                                         1:20-op-45194-DAP   NDOH
Gallatin (IL) County of, et al v. AmerisourceBergen Drug Corp. et al.                                            1:17-op-45152-DAP   NDOH
Granite City (IL), City of v. AmerisourceBergen Drug Corporation, et al.                                         2018-L-00587        IL Madison County
Hamilton (IL), County of, et al, v. AmerisourceBergen Drug Corporation, et al.                                   1:17-op-45157-DAP   NDOH
Hardin (IL) County of, et al. v. Amerisourcebergen Drug Corporation et al.                                       1:18-op-45003-DAP   NDOH
Harrisburg (IL), City of v. Purdue Pharma L.P., et al.                                                           1:18-op-45594-DAP   NDOH
Harvey (IL), City of, et al. v. Purdue Pharma L.P., et al.                                                       1:18-op-46335-DAP   NDOH
Henry (IL), County of et al. vs. Purdue Pharma L.P., et al.                                                      2018-L-012690       IL Cook County
Herrin (IL), City of v. Teva Pharmaceutical Industries, LTD., et al.                                             1:20-op-45192-DAP   NDOH
Hestrup, Eric (IL) v. Mallinckrodt PLC, et al.                                                                   1:20-op-45040-DAP   NDOH
Hodgkins (IL), Village of v. Purdue Pharma, LP, et al.                                                           2018 L 009848       IL Cook County
Illinois (IL), State of v. Johnson & Johnson, et al.                                                             2019 CH 10481       IL Cook County
Illinois Public Risk Fund (IL) v. Purdue Pharma L.P., et al.                                                     2019 CH 05847       IL Cook County
Intergovernmental Risk Management Agency (IL), et al. v. Purdue Pharma, L.P. et al.                              1:18-op-46210-DAP   NDOH
International Union (IL), et al. v. Purdue Pharma L.P., et al.                                                   1:19-op-45414-DAP   NDOH
Jasper (IL), County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45026-DAP   NDOH
Jefferson (IL) County of, et al. v. AmerisourceBergen Drug Corp. et al.                                          1:18-op-45539-DAP   NDOH
Jersey (IL), County of et al. v. Amerisourcebergen Drug Corp., et al.                                            1:17-op-45049-DAP   NDOH
Johnson (IL) County of, et al. v. Purdue Pharma, L.P. et al.                                                     1:18-op-46148-DAP   NDOH
Kane (IL) County of, et al. v. Purdue Pharma L.P. et al.                                                         17 L 639            IL Cook County
Kendall (IL) County of, et al. v. Purdue Pharma L.P., et al.                                                     2018 L 012741       IL Cook County
Lake (IL), County of, et al. v. Purdue Pharma LP, et al.                                                         2018-L-003728       IL Cook County
LaSalle (IL), County of v. Purdue Pharma L.P., et al.                                                            2019 L 000052       IL LaSalle County
Lawrence (IL), County of v. AmerisourceBergen Drug Corporation et al.                                            1:18-op-45518-DAP   NDOH
Lee (IL), County of v. ABDC, et al.                                                                              1:18-op-45606-DAP   NDOH
Livingston (IL), County of v. Amerisourcebergen Drug Corp., et al                                                1:18-op-45527-DAP   NDOH
Loretto Hospital of Chicago (IL) v. Purdue Pharma L.P., et al.                                                   1:19-op-45455-DAP   NDOH
Lyons (IL), Township of vs. Purdue Pharma L.P., et al.                                                           2018 L 09321        IL Cook County
Lyons (IL), Village of v. Purdue Pharma L.P., et al.                                                             2018 L 8746         IL Cook County
Macoupin (IL), County of v. Purdue Pharma L.P., et al.                                                           2018 L 30           IL Cook County
Marion (IL), City of v. Teva Pharmaceutical Industries, LTD., et al.                                             1:20-op-45215-DAP   NDOH
Marion (IL), County of v. Amerisource Drug Corp., et al                                                          1:18-op-45532-DAP   NDOH
Massac (IL) County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                      1:18-op-45519-DAP   NDOH
McHenry (IL), County of v. Purdue Pharma L.P., et al.                                                            2018 L 002948       IL Cook County
McLean (IL), County of v. Purdue Pharma L.P., et al.                                                             2019 L 0000108      IL McLean County
Melrose Park (IL) Village of, et al. v. Purdue Pharma, L.P.,et al.                                               1:18-op-46312-DAP   NDOH
Metropolis (IL), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45537-DAP   NDOH
Palos Heights (IL), City of v. Abbott Laboratories, et al.                                                       2020L000849         IL Cook County
Palos Hills (IL), City of v. Abbott Laboratories, et al.                                                         2020L001859         IL Cook County
Piatt (IL), County of, et al. v. Purdue Pharma L.P., et al.                                                      7 L 13180           IL Piatt County
Princeton (IL), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45599-DAP   NDOH
Pulaski (IL), County of et al. v. AmerisourceBergen Drug Corp. et al.                                            1:17-op-45158-DAP   NDOH



                                                                                                 Page 18 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 20 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                       Docket Number       Current Jurisdiction
Rees, Deric and Ceonda, Individually and as Next Friend and Guardian of Baby T.W.B., et al. (IL) v. McKesson Corporation, et al.   1:18-op-45252-DAP   NDOH

Rivers, Barbara, et al. (IL) v. Purdue Pharma L.P., et al.                                                                         1:18-op-45962-DAP   NDOH
Rockford (IL) , City of v. Amerisourcebergen Drug Corp., et al                                                                     1:18-op-45309-DAP   NDOH
Saline (IL), County of v. ABDC. et al.                                                                                             1:18-op-45528-DAP   NDOH
Sangamon (IL), County of, et al. v. Teva Pharmaceutical Industries, LTD, et al.                                                    1:20-op-45154-DAP   NDOH
Schuyler (IL), County of et al. v. Purdue Pharma, L.P, et al.                                                                      1:18-op-46147-DAP   NDOH
Sesser, (IL), City of v. Purdue Pharma, L.P., et al.                                                                               2019L008147         IL Cook County
Shelby (IL), County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                                       1:18-op-45007-DAP   NDOH
Southern Illinois Healthcare Foundation (IL) v. Purdue Pharma L.P., et al.                                                         1:19-op-45456-DAP   NDOH
St Clair (IL), County of et al. v. Teva Pharmaceuticals USA, Inc. et al.                                                           1:19-op-45055-DAP   NDOH
Summit (IL), Village of vs. Purdue Pharma L.P., et al.                                                                             2018 L 008803       IL Cook County
Touchette Regional Hospital (IL) v. Purdue Pharma L.P., et al.                                                                     1:19-op-45457-DAP   NDOH
Union (IL), County of, et al. v. Purdue Pharma L.P., et al.                                                                        1:19-op-45286-DAP   NDOH
Wabash (IL), County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                                       1:17-op-45103-DAP   NDOH
Washington (IL), County of, et al. v. AmerisourceBergen Drug Corporation, et al.                                                   1:17-op-45151-DAP   NDOH
West Bend Mutual Insurance Company (IL) v. AmerisourceBergen Drug Corporation, et al.                                              1:19-op-45139-DAP   NDOH
West Frankfort (IL), City of v. Teva Pharmaceutical Industries, LTD., et al.                                                       1:20-op-45191-DAP   NDOH
West Franklin (IL), County Central Dispatch of v. Abbott Laboratories, et al.                                                      2019L012882         IL Cook County
White (IL), County of, et al. v. AmerisourceBergen Drug Corp., et al.                                                              1:18-op-45024-DAP   NDOH
Will (IL), County of v. Purdue Pharma, L.P., et al.                                                                                2018-L-004546       IL Cook County
Williamson (IL), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45657-DAP   NDOH
Winnebago (IL), County of et al. v. AmerisourceBergen Drug Corp. et al                                                             1:18-op-45310-DAP   NDOH
Wright, Naomi (IL), et al. v. Purdue Pharma L.P., et al.                                                                           1:19-op-45543-DAP   NDOH
Alexandria (IN), City of, et al. v. Purdue Pharma, L.P., et al.                                                                    1:18-op-45151-DAP   NDOH
Allen County (IN), The Board of Commissioners of v. Purdue Pharma L.P., et al.                                                     1:18-op-45121-DAP   NDOH
Atlanta (IN), Town of v. Cardinal Health, Inc., et al.                                                                             1:18-op-45125-DAP   NDOH
Beech Grove (IN), City of v. Amerisourcebergen Drug Corp., et al.                                                                  1:18-op-46103-DAP   NDOH
Benton (IN), County of v. Purdue Pharma LP, et al.                                                                                 1:18-op-46201-DAP   NDOH
Blackford (IN), County of v. AmerisourceBergen Drug Corporation, et al.                                                            1:18-op-46336-DAP   NDOH
Bloomington (IN), City of, et al. v. Purdue Pharma L.P., et al.                                                                    1:18-op-45235-DAP   NDOH
Brownstown (IN), Town of v. AmerisourceBergen Drug Corporation, et al.                                                             1:18-op-45666-DAP   NDOH
Brumbarger, Brandi (IN), et al. v. Purdue Pharma L.P., et al.                                                                      1:19-op-45469-DAP   NDOH
Chandler (IN), Town of v. AmerisourceBergen Drug Corporation, et al.                                                               1:18-op-45440-DAP   NDOH
Connersville (IN), City of, et al. v. Purdue Pharma, L.P., et al.                                                                  1:18-op-45159-DAP   NDOH
Danville (IN), Town of v. ABDC, et al.                                                                                             1:19-op-45215-DAP   NDOH
Delaware (IN), County of v. Purdue Pharma, L.P., et al                                                                             1:18-op-45963-DAP   NDOH
Evansville (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                                             1:18-op-45591-DAP   NDOH
Fishers (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                                                1:18-op-45845-DAP   NDOH
Fort Wayne (IN), City of v. Cardinal Health, Inc., et al.                                                                          1:18-op-45123-DAP   NDOH
Franklin (IN), City of, et al. v. Purdue Pharma, L.P., et al.                                                                      1:18-op-46182-DAP   NDOH
Franklin County (IN), The Board of Commissioners of v. Purdue Pharma L.P., et al.                                                  1:18-op-45827-DAP   NDOH
Gary (IN), City of v. Purdue Pharma L.P., et al.                                                                                   1:18-op-45929-DAP   NDOH
Greenwood (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                                              1:18-op-45109-DAP   NDOH



                                                                                                   Page 19 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 21 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                      Docket Number          Current Jurisdiction
Hammond (IN), City of v. Purdue Pharma L.P., et al.                                                               1:17-op-45082-DAP      NDOH
Harrison (IN), County of v. Cardinal Health, Inc., et al.                                                         1:18-op-45130-DAP      NDOH
Hartford (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45854-DAP      NDOH
Howard (IN), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45172-DAP      NDOH
Huntington (IN), City of v. ABDC, et al.                                                                          1:18-op-46357-DAP      NDOH
Hutchins, Kiana (IN), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45505-DAP      NDOH
Indiana (IN), State of v. Cardinal Health, Inc., et al.                                                           49D07-1910-PL-044323   IN Marion County
Indianapolis (IN), City of, et al. v. Purdue Pharma L.P., et al.                                                  1:17-op-45091-DAP      NDOH
Jackson (IN), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45439-DAP      NDOH
Jasper (IN), City of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46027-DAP      NDOH
Jeffersonville (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45961-DAP      NDOH
Jennings (IN), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45131-DAP      NDOH
Johnson, Jamie (IN), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45504-DAP      NDOH
Kokomo (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45127-DAP      NDOH
Kommer, Elizabeth (IN), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45522-DAP      NDOH
Kruse, Ashley, et al. (IN) v. McKesson Corp., et al.                                                              1:20-op-45277-DAP      NDOH
Lafayette (IN), City of v. Purdue Pharma L.P., et al.                                                             1:17-op-45081-DAP      NDOH
Lake (IN), County of v. Purdue Pharma, L.P., et al.                                                               1:18-op-45156-DAP      NDOH
LaPorte (IN), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45280-DAP      NDOH
Lawrence (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45805-DAP      NDOH
Lawrence (IN), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-46188-DAP      NDOH
Logansport (IN), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45692-DAP      NDOH
Manchen, Jolene (IN), Individually and as Next Friend and Guardian of Baby L.M. v. McKesson Corporation, et al.   1:20-op-45228-DAP      NDOH
Marketing Services (IN), et al. v. Purdue Pharma L.P., et al.                                                     1:18-op-46104-DAP      NDOH
Marshall (IN), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45157-DAP      NDOH
Martin, Penny (IN) v. Purdue Pharma L.P., et al.                                                                  1:19-op-45508-DAP      NDOH
Martinsville (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45346-DAP      NDOH
Montpelier (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45806-DAP      NDOH
Mooresville (IN), Town of v. ABDC, et al.                                                                         1:19-op-45016-DAP      NDOH
Morgan (IN), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45828-DAP      NDOH
Muncie (IN), City of v. Cardinal Health, Inc., et al.                                                             1:18-op-45126-DAP      NDOH
New Albany (IN), City of v. ABDC, et al.                                                                          1:18-op-46333-DAP      NDOH
New Castle (IN), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45016-DAP      NDOH
Noblesville (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45124-DAP      NDOH
Orange (IN), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45356-DAP      NDOH
Peru (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                                  1:18-op-45794-DAP      NDOH
Plainfield (IN), Town of v. ABDC, et al.                                                                          1:19-op-45017-DAP      NDOH
Plumbers & Steamfitters Local 166 (IN), Health and Welfare Fund v. Purdue Pharma L.P., et al.                     1:19-op-45432-DAP      NDOH
Porter (IN), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45074-DAP      NDOH
Portland (IN), City of, et al. v. Purdue Pharma LP, et al.                                                        1:18-op-46140-DAP      NDOH
Pulaski (IN), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-46110-DAP      NDOH
Ripley (IN), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-46155-DAP      NDOH
Seymour (IN), City of v. ABDC, et al.                                                                             1:18-op-45673-DAP      NDOH
Shelbyville (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45960-DAP      NDOH



                                                                                                 Page 20 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 22 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Shepard, Jerica, Individually and as Legal Guardian of Baby E.S. (IN) v. McKesson Corporation, et al.            1:20-op-45301-DAP   NDOH
Sheridan (IN), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45055-DAP   NDOH
South Bend (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45400-DAP   NDOH
St. Joseph (IN), County of v. Purdue Pharma L.P., et al.                                                         1:18-op-45500-DAP   NDOH
Starke (IN), County of v. ABDC, et al.                                                                           1:18-op-46358-DAP   NDOH
Terre Haute (IN), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45129-DAP   NDOH
Tippecanoe (IN) County of v. Amerisourcebergen Drug Corp., et al                                                 1:18-op-45796-DAP   NDOH
Upland (IN), Town of v. ABDC, et al.                                                                             1:18-op-46356-DAP   NDOH
Vanderburgh (IN), County of v. Purdue Pharma L.P., et al.                                                        1:18-op-45498-DAP   NDOH
Vigo (IN), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45128-DAP   NDOH
Waggoner, Kelsey, (IN) individually and as Next Friend and Guardian of Baby S.C. v McKesson Corp., et al         1:20-op-45276-DAP   NDOH
West Lafayette (IN), City of v. Purdue Pharma L.P., et al.                                                       1:18-op-45300-DAP   NDOH
Westfield (IN) City of v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-46056-DAP   NDOH
Zionsville (IN), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45846-DAP   NDOH
Adair (IA), County of, et al. v. Purdue Pharma LLP, et al.                                                       1:18-op-45122-DAP   NDOH
Allamakee (IA), County of v. Purdue Pharma LP, et al.                                                            1:18-op-45983-DAP   NDOH
Appanoose (IA), County of, et al. v. Allergan PLC, et al.                                                        1:21-op-45051-DAP   NDOH
Black Hawk (IA) et al., County of v. Purdue Pharma LP, et al.                                                    1:18-op-45303-DAP   NDOH
Polk (IA), County of v. Purdue Pharma LP, et al.                                                                 1:18-op-45116-DAP   NDOH
Allen County (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                           1:20-op-45151-DAP   NDOH
Barber (KS), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                     1:19-op-45785-DAP   NDOH
Bourbon (KS), County of v. ABDC, et al.                                                                          1:18-op-45781-DAP   NDOH
Cherokee (KS), County Board of Commissioners of v. AmerisourceBergen Drug Corporation, et al.                    1:18-op-45452-DAP   NDOH
Cowley (KS), County Commissioners v. ABDC, et al.                                                                1:18-op-45898-DAP   NDOH
Crawford (KS), Board of County Commissioners v. Purdue Pharma L.P., et al.                                       1:18-op-46108-DAP   NDOH
Dickinson (KS), Board of County Counselors, et al. v. Purdue Pharma L.P., et al.                                 1:19-op-45379-DAP   NDOH
Elk (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                    1:19-op-45382-DAP   NDOH
Elkhardt (KS), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45380-DAP   NDOH
Finney (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                 1:19-op-45387-DAP   NDOH
Ford (KS), Board of County Commissioners v. Allergan PLC, et al.                                                 1:20-op-45263-DAP   NDOH
Grant (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                  1:19-op-45394-DAP   NDOH
Greenwood (KS), Board of County Commissioners, et al v. Purdue Pharma, L.P., et al.                              1:19-op-45384-DAP   NDOH
Harvey (KS) County of v. Purdue Pharma, LP, et al.                                                               1:18-op-45848-DAP   NDOH
Iowa Tribe of Kansas & Nebraska (KS) v. Cephalon, Inc., et al.                                                   1:20-op-45099-DAP   NDOH
Johnson (KS), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45443-DAP   NDOH
Kickapoo Tribe (KS) v. Purdue Pharma L.P., et al.                                                                1:19-op-45381-DAP   NDOH
Leavenworth (KS), Board of County Commissioners v. ABDC, et al.                                                  1:19-op-45602-DAP   NDOH
Manter (KS), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45389-DAP   NDOH
Meade (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                  1:19-op-45390-DAP   NDOH
Montgomery (KS), County of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45780-DAP   NDOH
Morton (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                 1:19-op-45393-DAP   NDOH
Neosho (KS), Board of County Commissioners of v. Purdue Pharma LP, et al.                                        1:18-op-46125-DAP   NDOH
Overland Park (KS), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-46287-DAP   NDOH
Prairie Band Potawatomi Nation (KS) v.. Cephalon, Inc., et al.                                                   1:20-op-45139-DAP   NDOH



                                                                                                 Page 21 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 23 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Pratt (KS), County Board of Commissioners of v. AmerisourceBergen Drug Corporation, et al.                       1:18-op-45451-DAP   NDOH
Reno (KS), County of v. Purdue Pharma L.P., et al.                                                               1:18-op-45718-DAP   NDOH
Sac and Fox Nation of Missouri in Kansas and Nebraska (KS) v. Cephalon, Inc., et al.                             1:20-op-45161-DAP   NDOH
Sedgwick (KS), County Board of Commissioners v. AmerisourceBergen Drug Corporation, et al.                       1:18-op-45025-DAP   NDOH
Seward (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                 1:19-op-45391-DAP   NDOH
Stanton (KS), Board of County Commissioners, et al. v. Purdue Pharma L.P., et al.                                1:19-op-45388-DAP   NDOH
Taylor, William (KS) v. Purdue Pharma L.P., et al.                                                               1:20-op-45017-DAP   NDOH
Ulysses (KS), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45392-DAP   NDOH
United Keetoowah (KS), Band of Cherokee Indians v. ABDC, et al.                                                  1:19-op-45600-DAP   NDOH
Valley Hope Association (KS) v. ABDC, et al.                                                                     1:18-op-45734-DAP   NDOH
Wabaunsee (KS), Board of County Counsellors, et al. v. Purdue Pharma L.P., et al.                                1:19-op-45377-DAP   NDOH
Wichita (KS), City of, et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45781-DAP   NDOH
Wyandotte County - Kansas City (KS), Unified Government of v. ABDC, et al.                                       1:19-op-45015-DAP   NDOH
Wyandotte Nation (KS) v. ABDC, et al.                                                                            1:19-op-45601-DAP   NDOH
Adair County (KY), Fiscal Court of v. ABDC, et al.                                                               1:20-op-45059-DAP   NDOH
Alexander, Erin (KY) v. McKesson Corp., et al.                                                                   1:20-op-45096-DAP   NDOH
Allen County (KY), Fiscal Court of v. ABDC, et al.                                                               1:18-op-45008-DAP   NDOH
Anderson County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45006-DAP   NDOH
Ballard County (KY), Fiscal Court of v. ABDC, et al.                                                             1:18-op-45593-DAP   NDOH
Baptist Healthcare System, Inc. (KY), et al. v. ABDC, et al.                                                     1:18-op-46058-DAP   NDOH
Bath County (KY), Fiscal Court of v. ABDC, et al.                                                                1:20-op-45012-DAP   NDOH
Belcher, Rhonda (KY), et al v. Purdue Pharma L.P., et al.                                                        1:18-op-46143-DAP   NDOH
Bell County (KY), Fiscal Court of v. ABDC, et al.                                                                1:17-op-45026-DAP   NDOH
Benham (KY), City of v. Purdue Pharma L.P., et al.                                                               1:19-OP-45105-DAP   NDOH
Bon Secours (KY) Health System, Inc., et al. v Purdue Pharma L.P., et al.                                        1:18-op-45819-DAP   NDOH
Boone County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45020-DAP   NDOH
Bourbon (KY), Fiscal Court of v. Purdue Pharma LP, et al.                                                        1:18-op-45533-DAP   NDOH
Boyd County (KY), Fiscal Court of v. ABDC, et al.                                                                1:17-op-45084-DAP   NDOH
Boyle County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45018-DAP   NDOH
Bracken County (KY), Fiscal Court of v. ABDC, et al.                                                             1:18-op-45395-DAP   NDOH
Breathitt County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                            1:19-op-46082-DAP   NDOH
Breckinridge County (KY), Fiscal Court of v. ABDC, et al.                                                        1:18-op-46273-DAP   NDOH
Buckhorn (KY), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45111-DAP   NDOH
Bullitt County (KY), Fiscal Court of v. ABDC, et al.                                                             1:18-op-45009-DAP   NDOH
Caldwell County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                             1:19-op-46001-DAP   NDOH
Calloway County (KY), Fiscal Court of, et al. v. Purdue Pharma, L.P., et al.                                     1:20-op-45038-DAP   NDOH
Campbell County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45022-DAP   NDOH
Campbellsville (KY), City of v. Purdue Pharma L.P., et al.                                                       1:19-op-46057-DAP   NDOH
Carlisle County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45016-DAP   NDOH
Carter County (KY), Fiscal Court of v. ABDC, et al.                                                              1:18-op-45392-DAP   NDOH
Casey County (KY), Fiscal Court of v. Teva Pharmaceutical Industries, LTD, et al.                                1:19-op-45887-DAP   NDOH
Christian County (KY), Fiscal Court of v. ABDC, et al.                                                           1:17-op-45070-DAP   NDOH
Clark County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45172-DAP   NDOH
Clay County (KY), Fiscal Court of v. ABDC, et al.                                                                1:17-op-45031-DAP   NDOH



                                                                                                 Page 22 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 24 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Clinton County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                               1:19-op-45901-DAP   NDOH
Columbia (KY), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-46129-DAP   NDOH
Covington (KY), City of v. Purdue Pharma LP, et al.                                                              1:18-op-45967-DAP   NDOH
Cumberland County (KY), Fiscal Court of v. ABDC, et al.                                                          1:17-op-45012-DAP   NDOH
Daviess County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                              1:19-op-46171-DAP   NDOH
Edmonson County (KY), Fiscal Court of v. Endo Health Solutions, Inc., et al.                                     1:20-op-45084-DAP   NDOH
Elliott County (KY), Fiscal Court of v. ABDC, et al.                                                             1:18-op-45393-DAP   NDOH
Estill (KY) County Emergency Medical Services v. ABDC, et al.                                                    1:18-op-46237-DAP   NDOH
Estill County (KY), Fiscal Court of v. ABDC, et al.                                                              1:18-op-46126-DAP   NDOH
Family Practice Clinic of Booneville (KY), et al. v. Purdue Pharma LP, et al                                     1:18-op-45390-DAP   NDOH
Fleming County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45019-DAP   NDOH
Florence (KY), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45084-DAP   NDOH
Floyd County (KY), Fiscal Court of v. Purdue Pharma LP, et al.                                                   1:18-op-45369-DAP   NDOH
Franklin County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45007-DAP   NDOH
Fulton County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                               1:20-op-45045-DAP   NDOH
Gallatin County (KY), Fiscal Court of v. Teva Pharmaceutical Industries, LTD, et al.                             1:19-op-45891-DAP   NDOH
Garrard County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45023-DAP   NDOH
Grant County (KY), Fiscal Court of v. Teva Pharmaceutical Industries, LTD, et al.                                1:19-op-45961-DAP   NDOH
Grayson (KY), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45085-DAP   NDOH
Green County (KY), Fiscal Court of v. ABDC, et al.                                                               1:18-op-46272-DAP   NDOH
Greenup County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45088-DAP   NDOH
Hamawi, Marijha (KY), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45477-DAP   NDOH
Hancock County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                               1:19-op-46027-DAP   NDOH
Hardin County (KY), Fiscal Court of v. ABDC, et al.                                                              1:18-op-46274-DAP   NDOH
Hardin County (KY), Fiscal Court of, et al. v. Purdue Pharma L.P., et al.                                        1:20-op-45063-DAP   NDOH
Harlan (KY), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45106-DAP   NDOH
Harlan County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45027-DAP   NDOH
Harrison County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                              1:19-op-46030-DAP   NDOH
Hart County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                                 1:19-op-45994-DAP   NDOH
Henderson (KY), City of v. ABDC, et al.                                                                          1:18-op-46276-DAP   NDOH
Henderson (KY), City of v. Purdue Pharma L.P., et al.                                                            1:20-op-45062-DAP   NDOH
Henderson County (KY), Fiscal Court of v. ABDC, et al.                                                           1:17-op-45069-DAP   NDOH
Henry County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45010-DAP   NDOH
Hickman County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                              1:20-op-45254-DAP   NDOH
Hopkins County of (KY), Fiscal Court of v. ABDC, et al.                                                          1:18-op-45010-DAP   NDOH
Hyden (KY), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45101-DAP   NDOH
Inez (KY), City of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45499-DAP   NDOH
Jessamine County (KY), Fiscal Court of v. ABDC, et al.                                                           1:17-op-45090-DAP   NDOH
Kenton County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45089-DAP   NDOH
Kentucky (KY), Commonwealth of v. McKesson Corp.                                                                 18-CI-00056         KY Franklin County
Kentucky League of Cities Ins Services (KY) v. Purdue Pharma LP, et al.                                          1:18-op-45968-DAP   NDOH
Kentucky River (KY) District Health Department v. Purdue Pharma L.P., et al.                                     1:19-op-45050-DAP   NDOH
Knott County (KY), Fiscal Court of v. Purdue Pharma LP, et al.                                                   1:18-op-45370-DAP   NDOH
Knox County (KY), Fiscal Court of v. ABDC, et al.                                                                1:17-op-45028-DAP   NDOH



                                                                                                 Page 23 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 25 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Larue County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                 1:19-op-45950-DAP   NDOH
Laurel County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45105-DAP   NDOH
Lawrence County (KY), Fiscal Court of v. ABDC, et al.                                                            1:19-op-46184-DAP   NDOH
Lee County (KY), Fiscal Court of v. Purdue Pharma LP, et al.                                                     1:18-op-46100-DAP   NDOH
Leslie County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45029-DAP   NDOH
Letcher County (KY), Fiscal Court of v. Amerisourcebergen Drug Corp., et al.                                     1:18-op-46124-DAP   NDOH
Lewis County (KY), Fiscal Court of v. Teva Pharmaceutical Industries, LTD, et al.                                1:19-op-45889-DAP   NDOH
Lexington-Fayette County (KY), Urban Government of v. ABDC, et al.                                               1:17-op-45092-DAP   NDOH
Lincoln County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45024-DAP   NDOH
Logan County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                 1:19-op-45951-DAP   NDOH
London (KY), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45103-DAP   NDOH
Louisville/Jefferson County (KY), Metro Government of v. ABDC, et al.                                            1:17-op-45013-DAP   NDOH
Loyall (KY), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45107-DAP   NDOH
Lynch (KY), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45102-DAP   NDOH
Madison County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45011-DAP   NDOH
Manchester (KY), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45138-DAP   NDOH
Marshall County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45071-DAP   NDOH
Martin County (KY), Fiscal Court of v. ABDC, et al                                                               1:18-op-45388-DAP   NDOH
Mason County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                                1:19-op-45868-DAP   NDOH
McCracken County (KY), Fiscal Court of v. ABDC, et al.                                                           1:18-op-45611-DAP   NDOH
McLean County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                1:20-op-45200-DAP   NDOH
Meade County (KY), Fiscal Court of v. ABDC, et al.                                                               1:18-op-46275-DAP   NDOH
Mercer County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                1:19-op-45952-DAP   NDOH
Monroe County (KY), Fiscal Court of v. Teva Pharmaceutical Industries LTD, et al.                                1:20-op-45016-DAP   NDOH
Montgomery County (KY), Fiscal Court of v. ABDC, et al.                                                          1:18-op-46144-DAP   NDOH
Morehead (KY), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45104-DAP   NDOH
Morgan County (KY), Fiscal Court of v. ABDC, et al.                                                              1:19-op-45571-DAP   NDOH
Morganfield (KY), City of v. McKesson Corporation, et al.                                                        1:20-op-45167-DAP   NDOH
Muhlenberg County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                           1:19-op-46053-DAP   NDOH
Nicholas County (KY), Fiscal Court of v. ABDC, et al.                                                            1:17-op-45025-DAP   NDOH
Oldham County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45067-DAP   NDOH
Owen County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                  1:18-op-45534-DAP   NDOH
Owsley County (KY) Fiscal Court of v. AmerisourceBergen Drug Corporation, et al.                                 1:18-op-46235-DAP   NDOH
Paducah (KY), City of v. ABDC, et al.                                                                            1:18-op-45592-DAP   NDOH
Paintsville (KY), City of v. ABDC, et al., et al.                                                                1:19-op-45559-DAP   NDOH
Pendleton County (KY), Fiscal Court of v. ABDC, et al.                                                           1:17-op-45021-DAP   NDOH
Perry County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45110-DAP   NDOH
Pike (KY), County of v. Teva, et al.                                                                             1:18-op-45368-DAP   NDOH
Pippa Passes (KY), City of v Purdue Pharma L.P., et al.                                                          1:19-op-45137-DAP   NDOH
Powell County (KY), Fiscal Court of v. AmerisourceBergen Drug Corp., et al.                                      1:18-op-46145-DAP   NDOH
Prestonsburg (KY), City of v. ABDC, et al.                                                                       1:19-op-45294-DAP   NDOH
Pulaski County (KY), Fiscal Court of v. ABDC, et al.                                                             1:17-op-45109-DAP   NDOH
Rowan County (KY), Fiscal Court of v. ABDC, et al.                                                               1:18-op-45018-DAP   NDOH
Russell County (KY), Fiscal Court of, et al. v. Purdue Pharma, L.P., et al.                                      1:19-op-46096-DAP   NDOH



                                                                                                 Page 24 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 26 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                       Docket Number       Current Jurisdiction
Russell Springs (KY), City of v. Purdue Pharma L.P., et al.                                                        1:20-op-45125-DAP   NDOH
Scott County (KY), Fiscal Court of v. ABDC, et al.                                                                 1:17-op-45173-DAP   NDOH
Shelby County (KY), Fiscal Court of v. ABDC, et al                                                                 1:17-op-45009-DAP   NDOH
Shepard, Amy (KY), et al. v. Purdue Pharma L.P., et al.                                                            1:19-op-45536-DAP   NDOH
Spencer County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45014-DAP   NDOH
Spencer County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                 1:19-op-46029-DAP   NDOH
St. Elizabeth Medical Center (KY), et al v. Amerisourcebergen Drug Corp., et al.                                   1:18-op-46046-DAP   NDOH
Taylor County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                                 1:19-op-46007-DAP   NDOH
Todd County (KY), Fiscal Court of v. Purdue Pharma L.P., et al.                                                    1:19-op-45949-DAP   NDOH
Triad Health Systems, Inc. (KY) v. Purdue Pharma L.P., et al.                                                      1:19-op-45780-DAP   NDOH
Union County (KY), Fiscal Court of v. ABDC, et al.                                                                 1:17-op-45015-DAP   NDOH
W.E. (Infant) (KY), Osborne, Pamela (Guardian) v. Purdue Pharma LP, et al.                                         1:18-op-46347-DAP   NDOH
Warfield (KY), City of v. ABDC, et al.                                                                             1:19-op-45787-DAP   NDOH
Warren (KY), County of v. Teva Pharmaceutical Industries LTD, et al.                                               1:20-op-45075-DAP   NDOH
Wayne County (KY), Fiscal Court of v. ABDC, et al.                                                                 1:18-op-45389-DAP   NDOH
Webster County (KY), Fiscal Court of v. Purdue Pharma, L.P., et al.                                                1:19-op-46098-DAP   NDOH
West Liberty (KY), City of v. ABDC, et al.                                                                         1:19-op-45329-DAP   NDOH
Whitesburg (KY), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45218-DAP   NDOH
Whitley County (KY), Fiscal Court of v. ABDC, et al.                                                               1:17-op-45030-DAP   NDOH
Winchester (KY), City of v. Purdue Pharma LP, et al.                                                               1:18-op-46348-DAP   NDOH
Wolfe County (KY), Fiscal Court of v. Purdue Pharma LP, et al.                                                     1:18-op-46099-DAP   NDOH
Woodford County (KY), Fiscal Court of v. ABDC, et al.                                                              1:17-op-45174-DAP   NDOH
Acadia-St. Landry Hospital Service District (LA) v. Actavis LLC, et al.                                            1:20-op-45097-DAP   NDOH
Alexandria (LA), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-46050-DAP   NDOH
Allen Parish (LA), Sheriff of v. Purdue Pharma L.P., et al.                                                        1:18-op-45142-DAP   NDOH
A-MMED Ambulance, Inc. (LA) v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-46227-DAP   NDOH
Ard, Jason (LA), Sheriff of Livingston Parish v. Teva Pharmaceuticals USA Inc., et al.                             1:20-op-45220-DAP   NDOH
Ascension (LA) Parish of v. Purdue Pharma, LP, et al.                                                              1:19-op-45027-DAP   NDOH
Ascension (LA), Parish School Board v Allergan Limited, et al.                                                     1:21-op-45006-DAP   NDOH
Ascension (LA), Parish Sheriff of v. Purdue Pharma L.P. et al                                                      1:18-op-45842-DAP   NDOH
Assumption Parish (LA) Police Jury v. Allergan PLC, et al.                                                         1:20-op-45205-DAP   NDOH
Avoyelles (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                   1:19-op-45444-DAP   NDOH
Avoyelles Parish (LA), Hospital District No. 1 d/b/a Bunkie Hospital v. Actavis, LLC et al.                        1:20-op-45098-DAP   NDOH
Avoyelles Parish (LA), Sheriff of v. Purdue Pharma L.P., et al.                                                    1:17-op-45164-DAP   NDOH
Baldwin (LA), Town of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46220-DAP   NDOH
Bastrop (LA), City of v. Purdue Pharma L.P., et al.                                                                1:18-op-45771-DAP   NDOH
Baton Rouge (LA), City of v. AmerisourceBergen Drug Corp., et al.                                                  1:18-op-45160-DAP   NDOH
Beauregard Police Jury (LA), Parish v. ABDC, et al.                                                                1:18-op-46086-DAP   NDOH
Benton (LA) Fire No. 4 v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-46254-DAP   NDOH
Bertucci, Dr. Bryan (LA), Coroner of St. Bernard Parish v. Teva Pharmaceutical Industries, LTD, et al.             1:20-op-45077-DAP   NDOH
Berwick (LA), Town of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46217-DAP   NDOH
Bienville Parish (LA), Sheriff for v. Purdue Pharma, LP, et al.                                                    1:18-op-45925-DAP   NDOH
Board of Supervisors for Louisiana State University & Agricultural & Mechanical College (LA) v. ABDC, et al.       C-694318            NDOH
Bogalusa (LA), City of v. Purdue Pharma LP, et al.                                                                 1:18-op-46297-DAP   NDOH



                                                                                                   Page 25 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 27 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Bossier (LA) Parish EMS Ambulance District v. AmerisourceBergen Drug Corporation, et al.                         1:18-op-46255-DAP   NDOH
Bossier (LA), City of v. ABDC, et al.                                                                            1:18-op-46088-DAP   NDOH
Bossier Parish (LA) v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45087-DAP   NDOH
Bridge House Corp. (LA) v. Purdue Pharma L.P., et al.                                                            1:18-op-46061-DAP   NDOH
Caddo (LA) Fire 1 v. AmerisourceBergen Drug Corporation, et al.                                                  1:18-op-46259-DAP   NDOH
Caddo (LA), Parish of v. AmerisourceBergen Drug Corp., et al.                                                    1:18-op-46230-DAP   NDOH
Calcasieu (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                 1:19-op-45445-DAP   NDOH
Calcasieu (LA), Parish Sheriff of v. Purdue Pharma L.P. et al                                                    1:17-op-45179-DAP   NDOH
Caldwell (LA), Parish of v. AmerisourceBergen Drug Corp., et al.                                                 1:18-op-46218-DAP   NDOH
Cameron (LA), Parish of v. ABDC, et al.                                                                          1:19-op-45628-DAP   NDOH
Carpenter Hospice (LA), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45614-DAP   NDOH
Catahoula Police Jury (LA), Parish v. AmerisourceBergen Drug Corp., et al.                                       1:18-op-46225-DAP   NDOH
Champagne, Greg (LA), Sheriff of St. Charles Parish v. ABDC, et al.                                              1:19-op-46127-DAP   NDOH
Chitimacha Tribe (LA) v. Purdue Pharma L.P., et al.                                                              1:18-op-45825-DAP   NDOH
Claiborne (LA), Parish v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-46180-DAP   NDOH
CLHG-Acadian, LLC (LA), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45626-DAP   NDOH
CLHG-Ruston, LLC (LA) v. ABDC, et al.                                                                            1:21-op-45040-DAP   NDOH
CMGH-Minden, LLC (LA) v. Purdue Pharma L.P., et al.                                                              1:19-op-45593-DAP   NDOH
Concordia (LA), Parish of v. AmerisourceBergen Drug Corp., et al.                                                1:18-op-46213-DAP   NDOH
Coushatta Tribe of Louisiana (LA) v. ABDC, et al.                                                                1:19-op-45438-DAP   NDOH
Covington (LA), City of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45661-DAP   NDOH
Delhi (LA), Town of v. Purdue Pharma L.P., et al.                                                                1:18-op-45973-DAP   NDOH
DeSoto (LA) Fire No. 8 v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-46256-DAP   NDOH
Desoto (LA), Parish of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45090-DAP   NDOH
Donaldsonville (LA), City of v. Purdue Pharma, L.P. et al.                                                       1:19-op-45028-DAP   NDOH
East Baton Rouge (LA), Parish Clerk of Court Office of v. Abbott Laboratories, et al.                            1:19-op-46164-DAP   NDOH
East Baton Rouge Parish (LA), Sheriff of v. Purdue Pharma L.P., et al.                                           1:18-op-45325-DAP   NDOH
East Carroll (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                              1:19-op-45453-DAP   NDOH
East Carroll Parish (LA), Sheriff of v. Purdue Pharma L.P., et al.                                               1:18-op-45259-DAP   NDOH
Edwards, Toney (LA), Sheriff of Catahoula Parish v. ABDC, et al.                                                 1:19-op-46125-DAP   NDOH
Eunice (LA), City of v. Purdue Pharma, L.P. et al.                                                               1:18-op-46328-DAP   NDOH
Evangeline (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                1:19-op-45450-DAP   NDOH
Evangeline (LA), Parish Sheriff of v. Purdue Pharma, L.P., et al.                                                1:18-op-45189-DAP   NDOH
Falcon, Leland (LA) Sheriff of Assumption Parish v. Allergan PLC, et al.                                         1:20-op-45206-DAP   NDOH
Ferriday (LA), Town of v. Purdue Pharma, L.P., et al.                                                            1:18-op-46166-DAP   NDOH
Four Winds Tribe Louisiana Cherokee (LA) v. Purdue Pharma L.P., et al.                                           1:19-op-45625-DAP   NDOH
Franklin (LA), City of v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-46226-DAP   NDOH
Franklin (LA), Parish of v. AmerisourceBergen Drug Corp., et al.                                                 1:18-op-46214-DAP   NDOH
Gates, Dusty (LA) Sheriff of Union Parish v. ABDC, et al.                                                        1:18-op-45927-DAP   NDOH
Golden, Glenn (LA), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45091-DAP   NDOH
Gramercy (LA), Town of v. ABDC, et al.                                                                           1:21-op-45031-DAP   NDOH
Grant (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                     1:19-op-45277-DAP   NDOH
Gretna (LA), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45043-DAP   NDOH
Hedrick, Kenneth (LA), Sheriff of Concordia Parish v. ABDC, et al.                                               1:19-op-46124-DAP   NDOH



                                                                                                 Page 26 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 28 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                         Docket Number       Current Jurisdiction
Iberia (LA), Parish of v. AmerisourceBergen Drug Corp., et al.                                                       1:18-op-46221-DAP   NDOH
Iberia (LA), Parish School Board of v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-46245-DAP   NDOH
Iberia Parish Sheriff (LA) v. Purdue Pharma L.P., et al.                                                             1:18-op-46052-DAP   NDOH
Iberville (LA) Parish Council v. Purdue Pharma, LP, et al.                                                           1:19-op-45140-DAP   NDOH
Jackson (LA), Parish Police Jury of v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-46257-DAP   NDOH
Jackson Parish (LA), Sheriff for v. Cardinal Health, Inc., et al.                                                    1:18-op-45926-DAP   NDOH
Jean Lafitte (LA), Town of v. Purdue Pharma, L.P. et al.                                                             1:19-op-45041-DAP   NDOH
Jefferson Davis (LA), Parish Sheriff of v. Purdue Pharma L.P. et al                                                  1:18-op-45099-DAP   NDOH
Jefferson Davis Police Jury (LA), Parish v. ABDC, et al.                                                             1:18-op-46162-DAP   NDOH
Jefferson Hospital (LA), Parish of, et al v. ABDC, et al.                                                            1:18-op-45885-DAP   NDOH
Jefferson Parish Coroner's Office (LA) v. ABDC, at al.                                                               1:20-op-45203-DAP   NDOH
Jefferson Parish Sheriff (LA) v. AmerisourceBergen Drug Corp., et al.                                                1:18-op-46288-DAP   NDOH
Jones, Rickey A. (LA), Sheriff of Tensas Parish v. ABDC, et al.                                                      1:19-op-46126-DAP   NDOH
Kennedy, Chad (LA), et al. v. Teva Pharmaceuticals USA, Inc., et al.                                                 1:20-op-45279-DAP   NDOH
Kenner (LA) City of v. Amerisourcebergen Drug Corporation, et al.                                                    1:19-op-45093-DAP   NDOH
Lafayette (LA), General Health System v. Purdue Pharma LP, et al.                                                    1:18-op-46082-DAP   NDOH
Lafayette Parish (LA), Sheriff of v. Purdue Pharma L.P., et al.                                                      1:17-op-45180-DAP   NDOH
Lafourche (LA), Parish Government of v. ABDC, et al.                                                                 1:20-op-45212-DAP   NDOH
LaFourche Parish School Board (LA) v. ABDC, et al.                                                                   1:21-op-45036-DAP   NDOH
Lake Charles (LA), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45449-DAP   NDOH
Lake Providence (LA), Town of v. Purdue Pharma L.P., et al.                                                          1:18-op-46002-DAP   NDOH
Larpenter, Jerry (LA), Sheriff of Terrebonne Parish v. Teva Pharmaceutical Industries, LTD, et al.                   1:20-op-45101-DAP   NDOH
Lasalle (LA) Parish v. AmerisourceBergen Drug Corp., et al.                                                          1:18-op-46163-DAP   NDOH
Lasalle Hospital (LA), Parish of v. Purdue Pharma, L.P., et al.                                                      1:18-op-46150-DAP   NDOH
Lincoln Parish (LA), Sheriff for v. Cardinal Health, Inc., et al.                                                    1:18-op-45920-DAP   NDOH
Livingston (LA), Parish of v. Teva Pharmaceutical Industries LTD, et al                                              1:19-op-46140-DAP   NDOH
Louisiana Agricultural Compensation Self-Insurance Fund (LA) v. Endo Health Solutions Inc., et al.                   1:19-op-45888-DAP   NDOH
Louisiana Assessors (LA), Ins. Fund v. ABDC, et al.                                                                  1:18-op-46223-DAP   NDOH
Louisiana Loggers Self-Insured Fund (LA) v. Endo Health Solutions Inc., et al.                                       1:19-op-45890-DAP   NDOH
Lutcher (LA), Town of v. ABDC, et al.                                                                                1:21-op-45035-DAP   NDOH
Madisonville (LA), Town of v. Purdue Pharma L.P., et al.                                                             1:18-op-46063-DAP   NDOH
Mandeville (LA), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45753-DAP   NDOH
McCain, Steven (LA), Sheriff of Grant Parish v. Purdue Pharma L.P., et al.                                           1:19-op-45244-DAP   NDOH
Means, Corey (LA), et al. v. Purdue Pharma L.P., et al.                                                              1:19-op-45470-DAP   NDOH
Monroe (LA), City of v. Purdue Pharma L.P., et al.                                                                   1:18-op-45732-DAP   NDOH
Morehouse (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                     1:19-op-45452-DAP   NDOH
Morehouse (LA), Parish Sheriff of v. Purdue Pharma L.P., et al.                                                      1:18-op-45884-DAP   NDOH
Morgan (LA), City of v. AmerisourceBergen Drug Corp., et al.                                                         1:18-op-46233-DAP   NDOH
Natchitoches (LA), Parish Council of v. Endo Health Solutions Inc., et al.                                           1:20-op-45270-DAP   NDOH
Nevils, R. Chris (LA), District Attorney of Winn Parish v. Purdue Pharma, L.P., et al.                               1:19-op-45296-DAP   NDOH
New Iberia (LA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-46228-DAP   NDOH
New Orleans (LA) City of, v. Purdue Pharma L.P., et al                                                               1:19-op-45003-DAP   NDOH
New Orleans Mission, Inc. (LA) v. McKesson Corporation, et al.                                                       1:18-op-46030-DAP   NDOH
New Roads (LA), City of v. Purdue Pharma, L.P., et al.                                                               1:19-op-45011-DAP   NDOH



                                                                                                     Page 27 of 76
                                                   Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 29 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                         Docket Number       Current Jurisdiction
North Caddo (LA) Hospital Service District v. AmerisourceBergen Drug Corporation, et al.                             1:18-op-46244-DAP   NDOH
Odyssey House Louisiana, Inc., et al. (LA) v. Morris & Dickson Co., LLC, et al.                                      1:18-op-45757-DAP   NDOH
Opelousas (LA), City of v. Purdue Pharma L. P., et al.                                                               1:19-op-45685-DAP   NDOH
Opelousas (LA), General Hospital Authority v. Purdue Pharma L.P., et al.                                             1:18-op-46083-DAP   NDOH
Orleans (LA), Parish Sheriff v. Purdue Pharma, LP, et al.                                                            1:18-op-45663-DAP   NDOH
Orleans Hospital (LA) Parish Hospital Service District - District A v. Purdue Pharma L.P., et al.                    1:18-op-46212-DAP   NDOH
Orleans Parish (LA), District Attorney of v. Cephalon, Inc., et al.                                                  1:20-op-45240-DAP   NDOH
Ouachita (LA) Parish Sheriff of v. Purdue Pharma, L.P., et al                                                        1:18-op-45154-DAP   NDOH
Ouachita (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                      1:19-op-45446-DAP   NDOH
Patterson (LA), City of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46231-DAP   NDOH
Pearl River (LA), Town of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45754-DAP   NDOH
Pineville (LA), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45037-DAP   NDOH
Pointe Coupee (LA), Police Jury of the Parish of v. Purdue Pharma L.P., et al.                                       1:19-op-45012-DAP   NDOH
Pointe Coupee Parish (LA) Health Services District Number 1 v. Purdue Pharma L.P., et al.                            1:19-op-45019-DAP   NDOH
Rapides (LA) Parish Police Jury v. ABDC, et al.                                                                      1:20-op-45111-DAP   NDOH
Rapides (LA), Parish of v. Purdue Pharma L.P., et al.                                                                1:17-op-45178-DAP   NDOH
Red River (LA) Fire Protection District v. AmerisourceBergen Drug Corporation, et al.                                1:18-op-46258-DAP   NDOH
Red River (LA), Parish v. ABDC, et al.                                                                               1:18-op-46222-DAP   NDOH
Richland (LA), Parish of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-46234-DAP   NDOH
Richland (LA), Parish Sheriff v. Purdue Pharma LP, et al.                                                            1:19-op-45007-DAP   NDOH
Richwood (LA), Town of v. Purdue Pharma L.P., et al.                                                                 1:18-op-45772-DAP   NDOH
Risk Management, Inc. (LA) v. Purdue Pharma L.P., et al.                                                             1:18-op-45857-DAP   NDOH
Roach, Tyler, natural Tutor on behalf of his minor child, Baby K.E.R., et al. (LA) v. McKesson Corporation, et al.   1:18-op-45662-DAP   NDOH
Sabine (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                        1:19-op-45448-DAP   NDOH
Sabine (LA), Sheriff Parish of v. Purdue Pharma L.P., et al.                                                         1:18-op-45143-DAP   NDOH
Seal, Randy (LA), Sheriff of Washington Parish v. Purdue Pharma L.P., et al.                                         1:18-op-45093-DAP   NDOH
Shreveport (LA), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-46064-DAP   NDOH
Slidell (LA), City of v. Purdue Pharma, L.P., et al.                                                                 1:19-op-45769-DAP   NDOH
St. Bernard Parish (LA) James Pohlmann Sheriff v. Purdue Pharma LP, et al.                                           1:18-op-46292-DAP   NDOH
St. Bernard Parish School Board (LA) v. Allergan Limited, et al.                                                     1:21-op-45014-DAP   NDOH
St. Charles (LA), Parish of v. ABDC, et al.                                                                          1:20-op-45166-DAP   NDOH
St. James (LA), Parish of v. ABDC, et al.                                                                            1:18-op-46087-DAP   NDOH
St. James Parish School Board (LA) v. ABDC, et al.                                                                   1:21-op-45034-DAP   NDOH
St. John the Baptist (LA), Parish of v. AmerisourceBergen Drug Corporation, et al.                                   1:18-op-45987-DAP   NDOH
St. Landry (LA), Parish Sheriff v. Purdue Pharma L.P., et al.                                                        1:18-op-46051-DAP   NDOH
St. Landry Parish (LA) v. Purdue Pharma L.P., et al.                                                                 1:18-op-46042-DAP   NDOH
St. Martin (LA), Parish of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45720-DAP   NDOH
St. Martinville (LA), City of v. ABDC, et al.                                                                        1:19-op-45013-DAP   NDOH
St. Mary (LA) Parish of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46219-DAP   NDOH
St. Mary (LA), Parish School Board of v. AmerisouceBergen Drug Corporation, et al.                                   1:18-op-46232-DAP   NDOH
St. Mary (LA), Parish Sheriff's Office of v. AmerisourceBergen Drug Corporation, et al.                              1:18-op-46229-DAP   NDOH
St. Tammany (LA) Fire No. 1 v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-46252-DAP   NDOH
St. Tammany (LA) Fire No. 12 v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-46249-DAP   NDOH
St. Tammany (LA) Fire No. 13 v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-46248-DAP   NDOH



                                                                                                     Page 28 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 30 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
St. Tammany (LA) Fire No. 2 v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-46246-DAP   NDOH
St. Tammany (LA) Fire No. 3 v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-46250-DAP   NDOH
St. Tammany (LA) Fire No. 4 v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-46253-DAP   NDOH
St. Tammany (LA) Fire No. 5 v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-46247-DAP   NDOH
St. Tammany (LA), Parish of v. Purdue Pharma LP, et al.                                                          1:18-op-46211-DAP   NDOH
St. Tammany (LA), Sheriff of v. Purdue Pharma L.P., et al.                                                       1:18-op-46280-DAP   NDOH
St. Tammany Parish Coroner's Office, et al. (LA) v. Purdue Pharma L.P., et al.                                   1:18-op-45492-DAP   NDOH
Terrebonne (LA), Parish Consolidated Government of v. Teva Pharmaceutical Industries, LTD, et al.                1:19-op-46180-DAP   NDOH
Terrell, Phillip (LA), District Attorney of Rapides Parish v. ABDC, et al.                                       1:20-op-45123-DAP   NDOH
Tunica-Biloxi Tribe of Louisiana (LA) v. Purdue Pharma L.P., et al.                                              1:18-op-45996-DAP   NDOH
Union (LA), Parish of v. ABDC, et al.                                                                            1:18-op-46183-DAP   NDOH
University of Louisiana System (LA) v. ABDC, et al.                                                              1:19-op-45627-DAP   NDOH
Vermilion (LA), Parish Police Jury of v. AmerisourceBergen Drug Corporation, et al.                              1:18-op-46224-DAP   NDOH
Vernon (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                                    1:19-op-45451-DAP   NDOH
Vernon (LA), Parish Sheriff of v. Purdue Pharma L.P., et al.                                                     1:18-op-45140-DAP   NDOH
Washington (LA), Parish of v. Purdue Pharma L.P., et al.                                                         1:19-op-45773-DAP   NDOH
Webster (LA), Parish v. ABDC, et al.                                                                             1:18-op-45980-DAP   NDOH
West Ascension Parish (LA) Hospital Service District dba Prevost Memorial Hospital v. ABDC, et al.               1:20-op-45207-DAP   NDOH
West Baton Rouge (LA) Fire No. 1 v. AmerisourceBergen Drug Corporation, et al.                                   1:18-op-46251-DAP   NDOH
West Baton Rouge (LA), Parish of v. ABDC, et al.                                                                 1:19-op-46139-DAP   NDOH
West Carroll (LA), Parish of v. Purdue Pharma L.P., et al.                                                       1:18-op-45260-DAP   NDOH
West Carroll (LA), Parish Police Jury v. Purdue Pharma L.P., et al.                                              1:19-op-45454-DAP   NDOH
West Monroe (LA), City of v. Purdue Pharma L.P., et al.                                                          1:18-op-46133-DAP   NDOH
Westwego (LA), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45047-DAP   NDOH
Winn (LA), Parish Police Jury of v. Purdue Pharma, L.P., et al.                                                  1:19-op-45295-DAP   NDOH
Androscoggin (ME), County of v. Purdue Pharma L.P. et. al.                                                       1:19-op-45205-DAP   NDOH
Aroostook (ME), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45183-DAP   NDOH
Aroostook Band of Micmacs (ME) v. ABDC, et al.                                                                   1:19-op-45349-DAP   NDOH
Auburn (ME), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45188-DAP   NDOH
Augusta (ME), City of v. Purdue Pharma, L.P. et al.                                                              1:19-op-45182-DAP   NDOH
Bangor (ME), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-46314-DAP   NDOH
Biddeford (ME), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45258-DAP   NDOH
Calais (ME), City of v. ABDC, et al.                                                                             1:20-op-45051-DAP   NDOH
Cumberland (ME), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45259-DAP   NDOH
Houlton Band of Maliseet Indians (ME) v. ABDC, et al.                                                            1:19-op-45315-DAP   NDOH
Kennebec (ME), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45257-DAP   NDOH
Knox (ME), County of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45822-DAP   NDOH
Lewiston (ME), City of v. Purdue Pharma LP, et al.                                                               1:18-op-46315-DAP   NDOH
Lincoln (ME), County of v. Purdue Pharma, L.P. et al.                                                            1:19-op-45190-DAP   NDOH
Passamaquoddy Tribe - Pleasant Point (ME) v. Purdue Pharma L.P., et al.                                          1:19-op-45100-DAP   NDOH
Passamaquoddy Tribe-Indian (ME), Township of v. Purdue Pharma, LP, et al.                                        1:18-op-45876-DAP   NDOH
Penobscot (ME), County of v. Purdue Pharma LP, et al.                                                            1:19-op-45184-DAP   NDOH
Portland (ME), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-46313-DAP   NDOH
Rockland (ME), City of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45823-DAP   NDOH



                                                                                                 Page 29 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 31 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Saco (ME), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45310-DAP   NDOH
Sagadahoc (ME), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45189-DAP   NDOH
Sanford (ME), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45311-DAP   NDOH
Somerset (ME), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45186-DAP   NDOH
Waldo (ME), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45309-DAP   NDOH
Washington (ME), County of v. Purdue Pharma, L.P. et al.                                                         1:19-op-45185-DAP   NDOH
Waterville (ME), City of v. Purdue Pharma L.P., et al                                                            1:19-op-45193-DAP   NDOH
York (ME), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45191-DAP   NDOH
Aberdeen (MD), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45772-DAP   NDOH
Allegany (MD) County of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45652-DAP   NDOH
Annapolis (MD), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45710-DAP   NDOH
Anne Arundel (MD), County of v. Purdue Pharma L.P., et al.                                                       C-02-CV-18-000021   MD Anne Arundel County
Baltimore (MD), City of v. Purdue Pharma L.P., et al.                                                            24-C-18-00515       MD Baltimore City Court
Baltimore (MD,) County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45554-DAP   NDOH
Bel Air (MD), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45669-DAP   NDOH
Berlin (MD), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45676-DAP   NDOH
Bon Secours (MD), Health System, et al. v. Purdue Pharma, LP, et al.                                             1:18-op-45822-DAP   NDOH
Calvert (MD), County Commissioners v. Purdue Pharma L.P., et al.                                                 1:19-op-45609-DAP   NDOH
Cambridge (MD), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45611-DAP   NDOH
Cecil (MD) County of v. Amerisourcebergen Drug Corp., et al                                                      1:18-op-45100-DAP   NDOH
Charles (MD), County Commissioners v. Purdue Pharma L.P., et al.                                                 1:19-op-45094-DAP   NDOH
Charlestown (MD), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45677-DAP   NDOH
Cumberland (MD) City of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45624-DAP   NDOH
Dorchester (MD), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45610-DAP   NDOH
Frostburg (MD) City of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-45617-DAP   NDOH
Grantsville (MD), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45668-DAP   NDOH
Hagerstown (MD) City of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-45622-DAP   NDOH
Harford (MD) County of et al v. Purdue Pharma L.P., et al                                                        1:18-op-45853-DAP   NDOH
Havre De Grace (MD), City of v. Purdue Pharma L.P., et al.                                                       1:19-op-45678-DAP   NDOH
Howard (MD), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-46169-DAP   NDOH
Hunt, Shannon (MD), Individually and as Next Friend of Baby S.J., Minor v. Purdue Pharma, L.P., et al            1:18-op-45681-DAP   NDOH
Laurel (MD), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45714-DAP   NDOH
Montgomery (MD), County of v. Purdue Pharma L.P., et al.                                                         1:18-op-45212-DAP   NDOH
Mountain Lake Park (MD), City of v. Purdue Pharma L.P., et al.                                                   1:19-op-45666-DAP   NDOH
Muffley, Amanda (MD), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45507-DAP   NDOH
North East (MD), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45670-DAP   NDOH
Oakland (MD), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45916-DAP   NDOH
Perryville (MD), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45679-DAP   NDOH
Prince George's (MD) County of v. Purdue Pharma, L.P., et al.                                                    1:18-op-45501-DAP   NDOH
Seat Pleasant (MD), City of v. Purdue Pharma LP, et al.                                                          1:19-op-45288-DAP   NDOH
Somerset (MD), County of v. Cephalon, Inc., et al.                                                               1:19-op-45911-DAP   NDOH
St. Mary's (MD), County Commissioners v. ABDC, et al.                                                            1:18-op-46334-DAP   NDOH
Vienna (MD), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45680-DAP   NDOH
Washington (MD), County Commissioners v. ABDC, et al.                                                            1:18-op-46060-DAP   NDOH



                                                                                                 Page 30 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 32 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number          Current Jurisdiction
Wicomico (MD), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45681-DAP      NDOH
Acushnet (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45676-DAP      NDOH
Agawam (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45792-DAP      NDOH
Amesbury (MA), City of v. AmerisouceBergen Drug Corporation, et al.                                              1:18-op-45678-DAP      NDOH
Andover (MA), Town of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45996-DAP      NDOH
Aquinnah (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-46091-DAP      NDOH
Athol (MA), Town of v. ABDC, et al.                                                                              1:19-op-45058-DAP      NDOH
Auburn (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45688-DAP      NDOH
Ayer (MA), Town of v. ABDC, et al.                                                                               1:19-op-45570-DAP      NDOH
Barnstable (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45862-DAP      NDOH
Belchertown (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45905-DAP      NDOH
Beverly (MA), City of v. ABDC, et al.                                                                            1:19-op-45219-DAP      NDOH
Billerica (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45560-DAP      NDOH
Boston (MA), City of, et al. vs. Purdue Pharma LP, et al.                                                        1884 cv 02 860B        MA Suffolk County
Braintree (MA), Town of v. Purdue Pharma L.P., et al.                                                            1:19-op-45673-DAP      NDOH
Brewster (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45556-DAP      NDOH
Bridgewater (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45754-DAP      NDOH
Brockton (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-46089-DAP      NDOH
Brookline (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:19-op-45062-DAP      NDOH
Cambridge (MA), City of v. Purdue Pharma, L.P., et al.                                                           19-01044               MA Middlesex County
Canton (MA), Town of v. Purdue Pharma L.P. d/b/a Purdue Pharma (Delaware) Limited Partnership, et al.            1882CV01582            MA Norfolk County
Carver (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45691-DAP      NDOH
Charlton (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45689-DAP      NDOH
Chelmsford (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45952-DAP      NDOH
Chelsea (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45693-DAP      NDOH
Chicopee (MA), City of v. Purdue Pharma, L.P., et al.                                                            SUCV 2019 01621 BLS2   MA Suffolk County
Clarksburg (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45882-DAP      NDOH
Clinton (MA), Town of v. ABDC, et al.                                                                            1:19-op-46072-DAP      NDOH
Cruz, Gloria (MA), et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45466-DAP      NDOH
Danvers (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45760-DAP      NDOH
Dedham (MA), Town of v. ABDC, et al.                                                                             1:19-op-45039-DAP      NDOH
Dennis (MA), Town of v. ABDC, et al.                                                                             1:19-op-45124-DAP      NDOH
Douglas (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45706-DAP      NDOH
Dudley (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45707-DAP      NDOH
East Bridgewater (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45721-DAP      NDOH
Eastham (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45864-DAP      NDOH
Easthampton (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45336-DAP      NDOH
Easton (MA), Town of v. ABDC. et al.                                                                             1:19-op-45920-DAP      NDOH
Everett (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45596-DAP      NDOH
Fairhaven (MA), Town of v. ABDC, et al.                                                                          1:19-op-45060-DAP      NDOH
Fall River (MA), City of v. Purdue Pharma L.P., et al.                                                           1:18-op-46285-DAP      NDOH
Falmouth (MA), Town of v. AmerisourceBergen Drug Corporation, et. al.                                            1:18-op-46095-DAP      NDOH
Fitchburg (MA), City of v. Purdue Pharma L.P, et al                                                              1:19-op-45030-DAP      NDOH
Framingham (MA) City of v. Purdue Pharma L.P., et al.                                                            1984CV01487BLS2        MA Suffolk County



                                                                                                 Page 31 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 33 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                      Docket Number       Current Jurisdiction
Freetown (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45705-DAP   NDOH
Georgetown (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45879-DAP   NDOH
Gloucester (MA), City of v. Purdue Pharma L.P., et al.                                                            1984CV01351BLS2     MA Suffolk County
Grace, Edward (MA) et al. v. Purdue Pharma L.P., et al.                                                           1:18-op-45935-DAP   NDOH
Grafton (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45753-DAP   NDOH
Greenfield (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45017-DAP   NDOH
Hanson (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45704-DAP   NDOH
Hapgood, Regina (MA), Individually and on behalf of the Estate of Richard Coelho v. Purdue Pharma L.P., et al.    1:18-op-45110-DAP   NDOH
Haverhill (MA), City of v. Purdue Pharma, LP, et al.                                                              1984CV01311BLS2     MA Suffolk County
Holliston (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45874-DAP   NDOH
Holyoke (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45694-DAP   NDOH
Hopedale (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45708-DAP   NDOH
Hull (MA), Town of v. ABDC, et al.                                                                                1:19-op-46172-DAP   NDOH
Kingston (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                                    1:18-op-46090-DAP   NDOH
Lakeville (MA), Town of v. AmerisourceBergen Drug Corpoation, et al.                                              1:18-op-45743-DAP   NDOH
Leicester (MA), Town of v. ABDC, et al.                                                                           1:18-op-45709-DAP   NDOH
Leominster (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45710-DAP   NDOH
Leverett (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45836-DAP   NDOH
Longmeadow (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                                  1:18-op-46097-DAP   NDOH
Lowell (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45514-DAP   NDOH
Ludlow (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45906-DAP   NDOH
Lunenberg (MA), Town of v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-46156-DAP   NDOH
Lynn (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                                  1:18-op-45789-DAP   NDOH
Lynnfield (MA), Town of v. Purdue Pharma LP, et al.                                                               1984CV01330BLS2     MA Suffolk County
Malden (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45487-DAP   NDOH
Marblehead (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45791-DAP   NDOH
Marshfield (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45752-DAP   NDOH
Mashpee (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45755-DAP   NDOH
Mattapoiset (MA), Town of v. ABDC, et al.                                                                         1:18-op-45890-DAP   NDOH
Mayflower Municipal Health Group (MA) v. Johnson & Johnson, et al.                                                1:19-op-45897-DAP   NDOH
Medford (MA), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45110-DAP   NDOH
Melrose (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45951-DAP   NDOH
Methuen (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45106-DAP   NDOH
Middleborough (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                               1:18-op-46200-DAP   NDOH
Milford (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45783-DAP   NDOH
Millbury (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                                    1:18-op-46123-DAP   NDOH
Millis (MA), Town of v. ABDC, et al.                                                                              1:20-op-45275-DAP   NDOH
Nantucket (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45703-DAP   NDOH
Natick (MA), Town of v. Purdue Pharma L.P. d/b/a, et al.                                                          1981CV00646         MA Middlesex County
New Bedford (MA), City of v. ABDC, et al.                                                                         1:19-op-45569-DAP   NDOH
Newburyport (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45837-DAP   NDOH
North Adams (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45702-DAP   NDOH
North Andover (MA), Town of v. AmerisourceBergen Drug Corp., et al.                                               1:18-op-46159-DAP   NDOH
North Attleborough (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-45744-DAP   NDOH



                                                                                                  Page 32 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 34 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number          Current Jurisdiction
North Reading (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45856-DAP      NDOH
Northampton (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45337-DAP      NDOH
Northbridge (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45711-DAP      NDOH
Norton (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45787-DAP      NDOH
Norwell (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45815-DAP      NDOH
Norwood (MA), Town of v. ABDC, et al.                                                                            1:19-op-45061-DAP      NDOH
Orange (MA), Town of v. ABDC, et al.                                                                             1:19-op-45070-DAP      NDOH
Oxford (MA), Town of v. ABDC, et al.                                                                             1:19-op-45568-DAP      NDOH
Palmer (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45812-DAP      NDOH
Peabody (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45860-DAP      NDOH
Pembroke (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45823-DAP      NDOH
Pittsfield (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45335-DAP      NDOH
Plainville (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45808-DAP      NDOH
Plymouth (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45675-DAP      NDOH
Provincetown (MA), Town of v. ABDC, et al.                                                                       1:19-op-45125-DAP      NDOH
Quincy (MA), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45008-DAP      NDOH
Randolph (MA), Town of v. Purdue Pharma L.P. d/b/a, et al.                                                       19-0400                MA Norfolk County
Rehoboth (MA), Town of v. ABDC, et al.                                                                           1:19-op-45059-DAP      NDOH
Revere (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45155-DAP      NDOH
Rockland (MA), Town of v. ABDC, et al.                                                                           1:18-op-45824-DAP      NDOH
Salem (MA), City of v. Purdue Pharma LP, et al.                                                                  1984CV01355BLS2        MA Suffolk County
Salisbury (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45595-DAP      NDOH
Sandwich (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45891-DAP      NDOH
Scituate (MA), Town of v. ABDC, et al.                                                                           1:19-op-45063-DAP      NDOH
Seekonk (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45881-DAP      NDOH
Sheffield (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-46001-DAP      NDOH
Shirley (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45880-DAP      NDOH
Somerset (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45769-DAP      NDOH
Somerville (MA), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45319-DAP      NDOH
South Hadley (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-46000-DAP      NDOH
Southbridge (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45686-DAP      NDOH
Spencer (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45809-DAP      NDOH
Springfield (MA), City of v. Purdue Pharma, L.P. d/b/a Purdue Pharma (Delaware) Limited Partnership, et al.      SUCV 1984 01733 BLS2   MA Suffolk County
Stoneham (MA), Town of v. AmerisourceBergen Drug Corp., et al.                                                   1:18-op-46164-DAP      NDOH
Stoughton (MA), Town of v. ABDC, et al.                                                                          1:19-op-45023-DAP      NDOH
Sturbridge (MA), Town of v. ABDC, et al.                                                                         1:18-op-45990-DAP      NDOH
Sudbury (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45877-DAP      NDOH
Sutton (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45810-DAP      NDOH
Swampscott (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45911-DAP      NDOH
Teamsters Health Servs. and Ins. Plan Local 404 (MA), et al. v. Purdue Pharma L.P., et al.                       1:18-op-45001-DAP      NDOH
Templeton (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45784-DAP      NDOH
Tewksbury (MA), Town of v. ABDC, et al.                                                                          1:19-op-45077-DAP      NDOH
Truro (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45816-DAP      NDOH
Tyngsborough (MA), Town of v. AmerisourceBergen Corporation, et al.                                              1:18-op-45770-DAP      NDOH



                                                                                                 Page 33 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 35 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
United States of America (USA), et al. ex rel Robert Manchester v. Purdue Pharma L.P., et al.                    1:16-cv-10947-MLW   DCMA
Upton (MA), Town of v. AmerisourceBergen Drug Corp., et al.                                                      1:18-op-46160-DAP   NDOH
Wakefield (MA), Town of v. Purdue Pharma L.P., d/b/a, et al.                                                     1984CV01499BLS2     MA Suffolk County
Walpole (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                                    1:18-op-46093-DAP   NDOH
Wampanoag Tribe of Gay Head (Aquinnah) (MA) v. McKesson Corp., et al.                                            1:20-op-45170-DAP   NDOH
Ware (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                                 1:18-op-45907-DAP   NDOH
Warren (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45811-DAP   NDOH
Watertown (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45674-DAP   NDOH
Wellfleet (MA), Town of v. ABDC, et al.                                                                          1:19-op-45556-DAP   NDOH
West Boylston (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45858-DAP   NDOH
West Bridgewater (MA), Town of v. Amerisourcebergen Drug Corp., et al.                                           1:18-op-46102-DAP   NDOH
West Springfield (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45813-DAP   NDOH
West Tisbury (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45790-DAP   NDOH
Westborough (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45859-DAP   NDOH
Westford (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-46007-DAP   NDOH
Weymouth (MA), Town of v. Purdue Pharma L.P., et al.                                                             1:19-op-45672-DAP   NDOH
Williamsburg (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45883-DAP   NDOH
Wilmington (MA), Town of v. AmerisourceBergen Drug Corp., et al.                                                 1:18-op-46158-DAP   NDOH
Winchendon (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45687-DAP   NDOH
Winthrop (MA), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45814-DAP   NDOH
Woburn (MA), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45103-DAP   NDOH
Worcester (MA), City of v. Purdue Pharma L.P., d/b/a, et al.                                                     1984CV00543BLS2     MA Suffolk County
Alcona (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45340-DAP   NDOH
Alexander, Melba (MI), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45502-DAP   NDOH
Alger (MI), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45360-DAP   NDOH
Alpena (MI), County of v. Purdue Pharma, LP, et al.                                                              1:18-op-45871-DAP   NDOH
Antrim (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45354-DAP   NDOH
Arenac (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45341-DAP   NDOH
Baraga (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45361-DAP   NDOH
Bay (MI), County of v. Purdue Pharma L.P., et al.                                                                1:19-op-45228-DAP   NDOH
Bay Mills Indian Community (MI) v. Purdue Pharma, L.P., et al.                                                   1:19-op-45287-DAP   NDOH
Benzie (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45356-DAP   NDOH
Berrien (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45887-DAP   NDOH
Branch (MI), County of v. Purdue Pharma LP, et al.                                                               1:18-op-46096-DAP   NDOH
Calhoun (MI), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45560-DAP   NDOH
Canton (MI), Township of, et al. v. Purdue Pharma, et al.                                                        1:18-op-46134-DAP   NDOH
Cass (MI), County of v. Purdue Pharma, LP, et al.                                                                1:18-op-45868-DAP   NDOH
Charlevoix (MI), County of v. Purdue Pharma, LP, et al.                                                          1:18-op-45897-DAP   NDOH
Cheboygan (MI), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45636-DAP   NDOH
Chippewa (MI), County of v. Purdue Pharma L.P. et al.                                                            1:18-op-45066-DAP   NDOH
Clinton (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45889-DAP   NDOH
Clinton (MI), Township of v. Purdue Pharma LP, et al.                                                            1:18-op-46135-DAP   NDOH
Crawford (MI), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45105-DAP   NDOH
Dawsey, Debra (MI) v. Purdue Pharma L.P., et al.                                                                 1:19-op-45092-DAP   NDOH



                                                                                                 Page 34 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 36 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Delta (MI), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45067-DAP   NDOH
Detroit (MI), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-45084-DAP   NDOH
Detroit Wayne (MI), Mental Health Authority v. Purdue Pharma LP, et al.                                          1:18-op-46332-DAP   NDOH
Dickinson (MI), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45342-DAP   NDOH
East Lansing (MI), City of v. Purdue Pharma, LP, et al.                                                          1:18-op-45902-DAP   NDOH
Eaton (MI), County of v. Purdue Pharma LP, et al.                                                                1:18-op-45971-DAP   NDOH
Escanaba (MI), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45068-DAP   NDOH
Flint (MI), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45122-DAP   NDOH
Flint Plumbing & Pipefitting Industry Health Care Fund (MI) v. Purdue Pharma L.P., et al.                        1:19-op-45430-DAP   NDOH
Gauthier, Krista (MI), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45478-DAP   NDOH
Genesee (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45083-DAP   NDOH
Grand Rapids (MI), City of v. Purdue Pharma L.P., et al.                                                         1:18-op-45406-DAP   NDOH
Grand Traverse (MI), County of v. Purdue Pharma L.P. et al.                                                      1:18-op-45056-DAP   NDOH
Grand Traverse Band of Ottawa and Chippewa Indians (MI), et al. v. Purdue Pharma L.P., et al.                    1:19-op-45078-DAP   NDOH
Gratiot (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45339-DAP   NDOH
Harrison (MI), Charter Township of v. Pain Center USA, PLLC et al.                                               1:19-op-45863-DAP   NDOH
Hillsdale (MI), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45355-DAP   NDOH
Houghton (MI), County of v. Purdue Pharma, LP, et al.                                                            1:18-op-45866-DAP   NDOH
Ingham (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-46178-DAP   NDOH
Ionia (MI), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45261-DAP   NDOH
Iosco (MI), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45343-DAP   NDOH
Iron (MI), County of v. Purdue Pharma, LP, et al.                                                                1:18-op-45888-DAP   NDOH
Iron Mountain (MI), City of v. Purdue Pharma L.P., et al.                                                        1:18-op-45344-DAP   NDOH
Isabella (MI), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45349-DAP   NDOH
Jackson (MI), City of v. Purdue Pharma, LP, et al.                                                               1:18-op-45904-DAP   NDOH
Kalamazoo (MI), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45561-DAP   NDOH
Kent (MI), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45000-DAP   NDOH
Keweenaw Bay Indian Community (MI) v. Teva Pharmaceutical Industries LTD., et al.                                1:20-op-45150-DAP   NDOH
Lac Vieux Desert Band of Lake Superior Chippewa Indians (MI) v. Purdue Pharma, L.P. et al.                       1:18-op-46239-DAP   NDOH
Lake (MI), County of v. Purdue Pharma L.P., et al.                                                               1:18-op-45366-DAP   NDOH
Lansing (MI), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-45054-DAP   NDOH
Leelanau (MI), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45111-DAP   NDOH
Lenawee (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45351-DAP   NDOH
Livingston (MI), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45262-DAP   NDOH
Luce (MI), County of v. Purdue Pharma L.P., et al.                                                               1:18-op-45362-DAP   NDOH
Macomb (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45085-DAP   NDOH
Manistee (MI), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45113-DAP   NDOH
Marquette (MI), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45104-DAP   NDOH
Mason (MI), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45112-DAP   NDOH
Michigan (MI), State of v. Cardinal Health, Inc, et al.                                                          19-016896-NZ        MI Wayne County
Monroe (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45158-DAP   NDOH
Montcalm, (MI) County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45865-DAP   NDOH
Montmorency (MI), County of v. Purdue Pharma L.P., et al.                                                        1:18-op-45347-DAP   NDOH
Muskegon (MI), County of v. Purdue Pharma LP, et al.                                                             1:18-op-46199-DAP   NDOH



                                                                                                 Page 35 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 37 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Newaygo (MI) County of v. Purdue Pharma, L.P., et al                                                             1:18-op-46187-DAP   NDOH
Oceana (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45359-DAP   NDOH
Ogemaw (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45348-DAP   NDOH
Ontonagon (MI), County of v. Purdue Pharma LP, et al.                                                            1:18-op-45893-DAP   NDOH
Osceola (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45357-DAP   NDOH
Otsego (MI), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45345-DAP   NDOH
Pipefitters Local 636 Insurance Fund (MI) v. Johnson & Johnson, et al.                                           1:19-op-46095-DAP   NDOH
Pittsfield (MI), Charter Township of v. Purdue Pharma L.P., et al.                                               1:19-op-45566-DAP   NDOH
Pontiac (MI), City of v. ABDC, et al.                                                                            1:19-op-46183-DAP   NDOH
Presque Isle (MI), County of v. Purdue Pharma, LP, et al.                                                        1:18-op-45894-DAP   NDOH
Roofers Local 149 (MI), Security Benefit Trust Fund v. Purdue Pharma L.P., et al.                                1:19-op-45429-DAP   NDOH
Roscommon (MI), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45102-DAP   NDOH
Saginaw (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45082-DAP   NDOH
Saginaw Chippewa Indian Tribe (MI) v. Cephalon, Inc., et al.                                                     1:19-op-45841-DAP   NDOH
Sanilac (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45352-DAP   NDOH
Sault Ste. Marie (MI), City of v. Purdue Pharma, LP, et al.                                                      1:18-op-45928-DAP   NDOH
Shiawassee (MI), County of v. Purdue Pharma L.P., et al.                                                         1:18-op-45350-DAP   NDOH
St. Clair (MI), County of v. Purdue Pharma, LP, et al.                                                           1:18-op-45896-DAP   NDOH
Sterling Heights (MI), City of v. Pain Center USA PLLC et al.                                                    1:19-op-45864-DAP   NDOH
Traverse City (MI), City of v. Purdue Pharma, LP, et al.                                                         1:18-op-45901-DAP   NDOH
Tuscola (MI), County of v. Purdue Pharma, LP, et al.                                                             1:18-op-45870-DAP   NDOH
Washtenaw (MI), County of v. Purdue Pharma, LP, et al.                                                           1:18-op-45886-DAP   NDOH
Wayne (MI), County of, et al. v. Purdue Pharma L.P., et al.                                                      1:17-op-45102-DAP   NDOH
Westland (MI), City of v. Purdue Pharma, LP, et al.                                                              1:18-op-45903-DAP   NDOH
Wexford (MI), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45364-DAP   NDOH
Anoka (MN), County of v. Purdue Pharma, L.P., et al.                                                             1:18-op-45101-DAP   NDOH
Beltrami (MN), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45776-DAP   NDOH
Big Stone (MN), County of v. Teva Pharmaceuticals USA, Inc., et al.                                              1:20-op-45102-DAP   NDOH
Carlton (MN), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45608-DAP   NDOH
Carver (MN), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45798-DAP   NDOH
Chancey, Musette (MN), et al. v. Purdue Pharma, L.P., et al.                                                     1:19-op-45533-DAP   NDOH
Coon Rapids (MN), City of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45835-DAP   NDOH
Dakota (MN), County of v. Purdue Pharma LP, et al.                                                               1:18-op-46112-DAP   NDOH
Douglas (MN), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45428-DAP   NDOH
Duluth (MN), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45304-DAP   NDOH
Fond du Lac Band (MN), Tribe of v. McKesson Corp., et al.                                                        1:18-op-46146-DAP   NDOH
Freeborn (MN), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45737-DAP   NDOH
Hennepin (MN), County of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45232-DAP   NDOH
Itasca (MN), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45958-DAP   NDOH
Leech Lake Band of Ojibwe, The (MN) v. Purdue Pharma L.P., et al.                                                1:18-op-45052-DAP   NDOH
Lower Sioux Indian Community (MN) v. Purdue Pharma, LP, et al.                                                   1:18-op-45976-DAP   NDOH
McLeod (MN), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45332-DAP   NDOH
Meeker (MN), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45343-DAP   NDOH
Meinecke, Kjellsi (MN), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45493-DAP   NDOH



                                                                                                 Page 36 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 38 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                       Docket Number       Current Jurisdiction
Mille Lacs Band of Ojibwe (MN) v. Teva Pharmaceutical Industries Ltd., et al.                                      1:19-op-45978-DAP   NDOH
Minneapolis (MN), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45850-DAP   NDOH
Morrison (MN), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45429-DAP   NDOH
Mower (MN), County of v. Purdue Pharma, L.P., et al.                                                               1:17-op-45072-DAP   NDOH
North St. Paul (MN), City of v. Purdue Pharma L.P., et al.                                                         1:19-op-46066-DAP   NDOH
Olmsted (MN), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45547-DAP   NDOH
Pine (MN), County of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45738-DAP   NDOH
Prairie Island Indian Community (MN) v. Purdue Pharma, LP, et al.                                                  1:18-op-45975-DAP   NDOH
Proctor (MN), City of v. Purdue Pharma, L.P., et al.                                                               1:19-op-45748-DAP   NDOH
Ramsey (MN), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45073-DAP   NDOH
Red Lake Band of Chippewa Indians (MN) v. ABDC, et al.                                                             1:18-op-45959-DAP   NDOH
Rochester (MN), City of v. Purdue Pharma L.P. et al.                                                               1:19-op-45501-DAP   NDOH
Roseau (MN), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45344-DAP   NDOH
Saint Paul (MN), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45424-DAP   NDOH
Shakopee Mdewakanton Sioux Community (MN) v. Purdue Pharma, LP, et al.                                             1:18-op-45977-DAP   NDOH
Sherman, Darcy (MN) individually and on behalf of all other similarly situated v. Purdue Pharma, LP, et al.        1:18-op-46365-DAP   NDOH
Sibley (MN), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45333-DAP   NDOH
St. Louis (MN), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45430-DAP   NDOH
Steele (MN), County of, et al. v. Purdue Pharma, L.P., et al.                                                      1:19-op-45800-DAP   NDOH
Upper Sioux Indian Community (MN) v. Purdue Pharma, LP, et al.                                                     1:18-op-45974-DAP   NDOH
Washington (MN), County of v. Purdue Pharma L.P., et al.                                                           1:17-op-45074-DAP   NDOH
White Earth Nation (MN) v. ABDC, et al.                                                                            1:19-op-45357-DAP   NDOH
Winona (MN), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45271-DAP   NDOH
Wright (MN), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45661-DAP   NDOH
Yellow Medicine (MN), County of v. Purdue Pharma, L.P., et al.                                                     1:19-op-45358-DAP   NDOH
Ables, Kevin Matthew (Deceased), by and through J.N. Ables, et al. (MS) v. ABDC, et al.                            1:20-op-45113-DAP   NDOH
Adams (MS), County of v. ABDC, et al.                                                                              1:18-op-45831-DAP   NDOH
Allen (deceased), Beverly L., by and through her sister, Charlene M. Williams (MS), et al. v. ABDC, et al.         1:19-op-45767-DAP   NDOH
Amite (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45097-DAP   NDOH
Amory (MS), City of v. ABDC, et al.                                                                                1:19-op-45549-DAP   NDOH
Arcola (MS), Town of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45419-DAP   NDOH
Attala (MS), County of v. Teva Pharmaceuticals USA Inc                                                             1:19-op-45869-DAP   NDOH
Benton (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45119-DAP   NDOH
Bolivar (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:20-op-45214-DAP   NDOH
Brookhaven (MS), City of v. ABDC, et al.                                                                           1:19-op-46143-DAP   NDOH
Caledonia (MS), Town of v. ABDC, et al.                                                                            1:19-op-45057-DAP   NDOH
Carroll (MS), County of v. ABDC, et al.                                                                            1:19-op-45156-DAP   NDOH
Charleston (MS), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45398-DAP   NDOH
Chickasaw (MS), County of v. ABDC, et al.                                                                          1:19-op-45158-DAP   NDOH
Claiborne (MS), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45035-DAP   NDOH
Clarke (MS), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45278-DAP   NDOH
Clarksdale (MS), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45620-DAP   NDOH
Cleveland (MS), City of v .Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45879-DAP   NDOH
Columbia (MS), City of v. ABDC, et al.                                                                             1:19-op-45048-DAP   NDOH



                                                                                                   Page 37 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 39 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number         Current Jurisdiction
Columbus (MS), City of v. ABDC, et al.                                                                           1:18-op-46286-DAP     NDOH
Copiah (MS), County of v. Mallinckrodt PLC, et al.                                                               1:21-op-45029-DAP     NDOH
Covington (MS), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45417-DAP     NDOH
DeSoto (MS), County of v. ABDC, et al.                                                                           1:19-op-45551-DAP     NDOH
Diamondhead (MS), City of v. ABDC, et al.                                                                        1:19-op-45749-DAP     NDOH
Forrest (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45147-DAP     NDOH
Foundation On The Rock Ministries (MS), et al. v. ABDC, et al.                                                   1:20-op-45110-DAP     NDOH
Franklin (MS) County of v. ABDC et al.                                                                           1:19-op-45577-DAP     NDOH
Gautier (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45871-DAP     NDOH
George (MS), County of v. ABDC, et al.                                                                           1:19-op-45157-DAP     NDOH
Greene (MS), County of v. ABDC, et al.                                                                           1:19-op-45965-DAP     NDOH
Greenwood (MS), City of v. ABDC, et al.                                                                          1:18-op-45950-DAP     NDOH
Greenwood LeFlore Hospital (MS) v. McKesson Corporation, et al.                                                  1:18-op-45551-DAP     NDOH
Grenada (MS), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45622-DAP     NDOH
Grenada (MS), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-46279-DAP     NDOH
Gulfport (MS), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45291-DAP     NDOH
Hancock (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45762-DAP     NDOH
Harrison (MS), County of v. McKesson Corporation, et al.                                                         1:19-op-45113-DAP     NDOH
Hattiesburg (MS), City of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45512-DAP     NDOH
Hinds (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:20-op-45190-DAP     NDOH
Holly Springs (MS), City of v. Johnson & Johnson, et al.                                                         2020-141-cv           MS Marshall County
Holly Springs (MS), City of v. Purdue Pharma, L.P., et al.                                                       3:19-cv-00287-SA-RP   NDMS
Holmes (MS), County of v. ABDC, et al.                                                                           1:18-op-45793-DAP     NDOH
Humphreys (MS), County of v. Purdue Pharma, L.P., et al.                                                         1:18-op-45021-DAP     NDOH
Indianola (MS), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45624-DAP     NDOH
Issaquena (MS), County of v. McKesson Corporation, et al.                                                        1:18-op-45764-DAP     NDOH
Itawamba (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45396-DAP     NDOH
Iuka (MS), City of v. ABDC, et al.                                                                               1:18-op-46172-DAP     NDOH
Jackson (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45806-DAP     NDOH
Jackson (MS), County of v. Teva Pharmaceuticals USA Inc et al                                                    1:19-op-45876-DAP     NDOH
Jefferson (MS), County of v. ABDC, et al.                                                                        1:18-op-45839-DAP     NDOH
Jefferson Davis (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-45070-DAP     NDOH
Jones (MS), County of v. Teva Pharmaceuticals USA, Inc, et al                                                    1:19-op-45875-DAP     NDOH
Jonestown (MS), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45623-DAP     NDOH
Kemper (MS), County of v. Teva Pharmaceuticals USA Inc et al.                                                    1:19-op-45870-DAP     NDOH
Kosciusko (MS), City of v. Teva Pharmaceuticals USA, Inc. et al.                                                 1:19-op-45872-DAP     NDOH
Lafayette (MS), County of v. ABDC, et al.                                                                        1:19-op-45341-DAP     NDOH
Lary, Linda (MS), et al. v. Purdue Pharma, L.P., et al.                                                          1:20-op-45020-DAP     NDOH
Lauderdale (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                             1:19-op-46060-DAP     NDOH
Laurel (MS), City of v. ABDC, et al.                                                                             1:18-op-46161-DAP     NDOH
Lawrence (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45036-DAP     NDOH
Leakesville (MS), Town of v. ABDC, et al.                                                                        1:21-op-45008-DAP     NDOH
Lee (MS), County of v. ABDC, et al.                                                                              1:19-op-45160-DAP     NDOH
Leflore (MS), County of v. ABDC, et al.                                                                          1:19-op-45552-DAP     NDOH



                                                                                                 Page 38 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 40 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number           Current Jurisdiction
Lincoln (MS), County of v. AmerisourceBergen Drug Corp., et al.                                                  1:18-op-45722-DAP       NDOH
Long Beach (MS), City of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45517-DAP       NDOH
Lumberton (MS), City of v. ABDC, et al.                                                                          1:18-op-46236-DAP       NDOH
Madison (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                1:20-op-45106-DAP       NDOH
Marion (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45075-DAP       NDOH
Marshall (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45397-DAP       NDOH
McLain (MS), Town of v. ABDC, et al.                                                                             1:21-op-45009-DAP       NDOH
Mercy House Teen Challenge, et al. (MS) v. Purdue Pharma L.P., et al.                                            1:18-op-46070-DAP       NDOH
Meridian (MS), City of v. ABDC, et al.                                                                           1:18-op-45969-DAP       NDOH
Mississippi (MS), State of v. Cardinal Health, Inc., et al.                                                      25CI1:18-cv-00692-JAS   MS Hinds County
Mississippi Band of Choctaw Indians (MS) v. Purdue Pharma L.P., et al.                                           1:19-op-45279-DAP       NDOH
Monroe (MS), County of v. ABDC, et al.                                                                           1:18-op-46173-DAP       NDOH
Morton (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                   1:19-op-45882-DAP       NDOH
Moss Point (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                               1:19-op-45880-DAP       NDOH
Mound Bayou (MS), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45422-DAP       NDOH
Neshoba (MS), County of v. ABDC, et al.                                                                          1:18-op-45843-DAP       NDOH
Nettleton (MS), City of v. ABDC, et al.                                                                          1:19-op-45151-DAP       NDOH
New Albany (MS), City of v. ABDC, et al.                                                                         1:18-op-45949-DAP       NDOH
North Mississippi Medical Center (MS), et al. v. McKesson Corporation, et al.                                    1:18-op-45936-DAP       NDOH
Ocean Springs (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                            1:19-op-45878-DAP       NDOH
Panola (MS), County of v. ABDC, et al.                                                                           1:19-op-45154-DAP       NDOH
Pascagoula (MS), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45934-DAP       NDOH
Patients' Choice Medical Center of Claiborne (MS), LLC v. Purdue Pharma L.P., et al.                             1:19-op-45300-DAP       NDOH
Patients' Choice Medical Center of Humphreys County LLC (MS) v. Purdue Pharma L.P., et al.                       1:19-op-45299-DAP       NDOH
Pearl River (MS), County of v. ABDC, et al.                                                                      1:19-op-45548-DAP       NDOH
Pearl River County Hospital (MS) v. McKesson Corporation, et al.                                                 1:19-op-45659-DAP       NDOH
Perry (MS), County of v. ABDC, et al.                                                                            1:18-op-45778-DAP       NDOH
Philadelphia (MS), City of v. Purdue Pharma, L.P., et al.                                                        1:18-op-45279-DAP       NDOH
Prentiss (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45723-DAP       NDOH
Quitman (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45873-DAP       NDOH
Rush Health Systems (MS), Inc. v. McKesson Corporation, et al.                                                   1:18-op-45034-DAP       NDOH
Scott (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:20-op-45238-DAP       NDOH
Shannon (MS), City of v. ABDC, et al.                                                                            1:19-op-45149-DAP       NDOH
Sharkey-Issaquena Community Hospital (MS) v. McKesson Corporation, et al.                                        1:18-op-45765-DAP       NDOH
Shubuta (MS), Town of (2021) v. ABDC, et al.                                                                     1:21-op-45007-DAP       NDOH
Shubuta (MS), Town of v. ABDC, et al.                                                                            1:20-op-45283-DAP       NDOH
South Central (MS) Regional Medical Center v. McKesson Corporation, et al.                                       1:18-op-45763-DAP       NDOH
Southwest Mississippi Regional Medical Center (MS), et al. v. ABDC, et al.                                       1:17-op-45175-DAP       NDOH
Starkville (MS), City of v. ABDC, et al.                                                                         1:19-op-45148-DAP       NDOH
Stone (MS), County of v. ABDC, et al.                                                                            1:18-op-45775-DAP       NDOH
Stone (MS), County of v. Mckesson Corporation, et al.                                                            1:20-op-45168-DAP       NDOH
Summit (MS), Town of v. Purdue Pharma L.P., et al.                                                               1:19-op-45418-DAP       NDOH
Sunflower (MS), County of v. Purdue Pharma, L.P., et al.                                                         1:18-op-45020-DAP       NDOH
Tallahatchie (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                       1:18-op-45399-DAP       NDOH



                                                                                                 Page 39 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 41 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Tate (MS), County of v. ABDC, et al.                                                                             1:19-op-45153-DAP   NDOH
Tippah (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45118-DAP   NDOH
Tishomingo (MS), County of v. ABDC, et al.                                                                       1:20-op-45039-DAP   NDOH
Tunica (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                 1:20-op-45213-DAP   NDOH
Tupelo (MS), City of v. ABDC, et al.                                                                             1:19-op-45491-DAP   NDOH
Union (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45120-DAP   NDOH
Verona (MS), City of v. ABDC, et al.                                                                             1:19-op-45150-DAP   NDOH
Vicksburg (MS), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                1:19-op-45881-DAP   NDOH
Walthall (MS), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45411-DAP   NDOH
Washington (MS), County of v. Purdue Pharma, L.P., et al.                                                        1:18-op-45022-DAP   NDOH
Wayne (MS), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                  1:19-op-45877-DAP   NDOH
Waynesboro (MS), City of v. ABDC, et al.                                                                         1:21-op-45050-DAP   NDOH
Webb (MS), City of v. ABDC, et al.                                                                               1:21-op-45015-DAP   NDOH
Whittington, Kaegan (MS), et al. v. Purdue Pharma L.P., et al.                                                   1:19-op-45541-DAP   NDOH
Wiggins (MS), City of v. ABDC, et al.                                                                            1:19-op-45576-DAP   NDOH
Winston Medical Center (MS) v. Purdue Pharma, L.P., et al.                                                       1:18-op-45193-DAP   NDOH
Yalobusha (MS), County of v. ABDC, et al.                                                                        1:19-op-45152-DAP   NDOH
Andrew (MO), County of v. Allergan PLC, et al.                                                                   1:20-op-45298-DAP   NDOH
Atchison (MO), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45797-DAP   NDOH
Audrain (MO), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-46265-DAP   NDOH
Barry (MO), County of v. Allergan PLC, et al.                                                                    1:21-op-45016-DAP   NDOH
Boone (MO), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45375-DAP   NDOH
Brand, Kimberly (MO) v. Purdue Pharma L.P., et al.                                                               1:18-op-46047-DAP   NDOH
Buchanan (MO), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45028-DAP   NDOH
Callaway (MO), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45378-DAP   NDOH
Camden (MO), County of v. Dannie E. Williams, et al.                                                             1:20-op-45068-DAP   NDOH
Cass (MO), County of v. ABDC, et al.                                                                             1:18-op-45841-DAP   NDOH
Chariton (MO), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45790-DAP   NDOH
Cole (MO), County of v. Purdue Pharma L.P. et al.                                                                1:18-op-46189-DAP   NDOH
Douglas (MO), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45386-DAP   NDOH
Franklin (MO), County of v. Dannie E. Williams, M.D., et al.                                                     20AB-CC00006        MO Franklin County
Gasconade (MO) County v. Purdue Pharma L.P., et al.                                                              1:18-op-46190-DAP   NDOH
Harrisonville (MO), City of v. Purdue Pharma L.P., et al.                                                        1:19-op-45369-DAP   NDOH
Howell (MO), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45368-DAP   NDOH
Jackson (MO), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45965-DAP   NDOH
Jefferson (MO), County of v. Dannie E. Williams, M.D., et al.                                                    20EJ-CC00029        MO Jefferson County
Jefferson (MO), County of, et al v. Dannie E. Williams, M.D., et al.                                             1:19-op-45371-DAP   NDOH
Jefferson (MO), County of, et al. v. Purdue Pharma LP, et al.                                                    4:18-cv-01477       EDMO
Jefferson and Franklin (MO), Counties of v. Dannie Williams, M.D., et al.                                        1922-CC00203        MO St. Louis City
Johnson (MO), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45363-DAP   NDOH
Kansas City (MO) City of v. Purdue Pharma L.P., et al.                                                           1:18-op-46029-DAP   NDOH
Kinloch (MO), Fire Protection District of St. Louis County v. Purdue Pharma L.P., et al.                         1:19-op-45665-DAP   NDOH
Knox (MO), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45406-DAP   NDOH
Lafayette (MO), County of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45840-DAP   NDOH



                                                                                                 Page 40 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 42 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                   Docket Number       Current Jurisdiction
Lewis (MO), County of v. Purdue Pharma, L.P., et al.                                                                           1:18-op-46263-DAP   NDOH
Lincoln (MO), County of v. Richard S. Sackler, M.D., et al.                                                                    1:20-op-45069-DAP   NDOH
Livingston (MO), County of v. AmerisourceBergen Drug Corp., et al.                                                             1:18-op-46168-DAP   NDOH
Maries (MO) County v. Purdue Pharma L.P., et al.                                                                               1:18-op-46194-DAP   NDOH
Miller (MO), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45274-DAP   NDOH
Moniteau (MO), County of v. Purdue Pharma L.P et al.                                                                           1:18-op-46352-DAP   NDOH
Montgomery (MO), County of v. Purdue Pharma LP, et al.                                                                         1:18-op-46197-DAP   NDOH
Morgan (MO), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45367-DAP   NDOH
Nodaway (MO), County of v. AmerisourceBergen Drug Corporation, et al.                                                          1:18-op-45795-DAP   NDOH
Northeast Ambulance (MO), Fire Protection District of St. Louis County v. Purdue Pharma L.P., et al.                           1:19-op-45664-DAP   NDOH
Osage (MO), County of v. Purdue Pharma L.P., et al.                                                                            1:18-op-46191-DAP   NDOH
Ozark (MO), County of v. Purdue Pharma L.P., et al.                                                                            1:18-op-46198-DAP   NDOH
Pemiscot (MO), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45733-DAP   NDOH
Pettis (MO), County of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45416-DAP   NDOH
Phelps (MO), County of v. Purdue Pharma, L.P., et al.                                                                          1:18-op-46195-DAP   NDOH
Pulaski (MO), County of v. Purdue Pharma L.P., et al.                                                                          1:18-op-46192-DAP   NDOH
Randolph (MO), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45409-DAP   NDOH
Reynolds (MO) County v. Purdue Pharma L.P., et al.                                                                             1:18-op-46193-DAP   NDOH
Ripley (MO), County of v. Purdue Pharma, L.P., et al.                                                                          1:18-op-46262-DAP   NDOH
Schuyler (MO), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45408-DAP   NDOH
Scott (MO), County of v. ABDC, et al.                                                                                          1:19-op-46174-DAP   NDOH
Sedalia (MO), City of v. Purdue Pharma L.P., et al.                                                                            1:20-op-45152-DAP   NDOH
Shannon (MO), County of v. Purdue Pharma L.P., et al.                                                                          1:19-op-45401-DAP   NDOH
Shelby (MO), County of v. Purdue Pharma L.P., et al.                                                                           1:18-op-46264-DAP   NDOH
Springfield (MO), City of v. Purdue Pharma, L.P., et al.                                                                       1:18-op-45899-DAP   NDOH
St. Charles (MO) County of v. Purdue Pharma L.P., et al.                                                                       1:18-op-46059-DAP   NDOH
St. Francois (MO), County of v. Dannie E. Williams, M.D., et al.                                                               1:19-op-45847-DAP   NDOH
St. Joseph (MO), City of v. AmerisourceBergen Drug Corporation, et al.                                                         1:18-op-45798-DAP   NDOH
St. Louis (MO), City of v. Purdue Pharma LP, et al.                                                                            1:18-op-46267-DAP   NDOH
St. Louis (MO), County of v. Purdue Pharma L.P., et al.                                                                        1:17-op-45083-DAP   NDOH
Warren (MO), County of v. Purdue Pharma L.P., et al.                                                                           1:18-op-46196-DAP   NDOH
Webster (MO), County of v. Purdue Pharma L.P., et al.                                                                          1:18-op-46350-DAP   NDOH
Wood, Rachel (MO) et al. v. Purdue Pharma L.P., et al.                                                                         1:18-op-45264-DAP   NDOH
Worth (MO), County of v. AmerisourceBergen Drug Corporation, et al.                                                            1:18-op-45777-DAP   NDOH
Wright (MO), County of v. Purdue Pharma, L.P., et al.                                                                          1:19-op-45383-DAP   NDOH
Blackfeet Tribe (MT) of the Blackfeet Indian Reservation v. ABDC, et al.                                                       1:18-op-45749-DAP   NDOH
Chippewa Cree Tribe (MT) v. Purdue Pharma L.P., et al.                                                                         1:19-op-45395-DAP   NDOH
Confederated Salish and Kootenai Tribes (MT), et al. v. Purdue Pharma L.P., et al.                                             1:19-op-45364-DAP   NDOH
Great Falls (MT), City of, et al. v. Purdue Pharma L.P., et al.                                                                1:19-op-45083-DAP   NDOH
Missoula (MT), County of v. Purdue Pharma L.P., et al.                                                                         1:19-op-45112-DAP   NDOH
Montana (MT), State of v. McKesson Corp., et al.                                                                               CDV 2020 131        MT Lewis and Clark County
Northern Cheyenne (MT), Tribe of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45010-DAP   NDOH
The Blackfeet Tribe (MT-00089) of the Blackfeet Indian Reservation (Dismissed) v. AmerisourceBergen Drug Corporation, et al.   4:18-cv-00089       DCMT




                                                                                                 Page 41 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 43 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number         Current Jurisdiction
Weatherwax, Quincy (MT), et al. v. Purdue Pharma L.P., et al.                                                    1:19-op-45483-DAP     NDOH
Douglas (NE), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45068-DAP     NDOH
Keith (NE), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45263-DAP     NDOH
Knox (NE), County of v. McKesson Corporation, et al.                                                             1:18-op-45555-DAP     NDOH
Lincoln (NE), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45099-DAP     NDOH
Ponca Tribe (NE) v. McKesson Corporation, et al.                                                                 1:18-op-45557-DAP     NDOH
Sarpy (NE), County of v. ABDC, et al.                                                                            1:18-op-46038-DAP     NDOH
South Sioux City (NE), City of v. ABDC, et al.                                                                   1:19-op-45553-DAP     NDOH
Winnebago Tribe (NE), et al. v. McKesson Corporation, et al.                                                     1:18-op-45621-DAP     NDOH
Battle Mountain Band (NV), Te-Moak Tribe of Western Shoshone Indians v. McKesson Corporation, et al.             1:18-op-46017-DAP     NDOH
Boulder (NV), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45648-DAP     NDOH
Carson City (NV) v. Teva Pharmaceuticals USA, Inc., et al.                                                       20 TRT 000471B        NV 1st Judicial District Court
Churchill County (NV) v. Teva Pharmaceuticals USA, Inc., et al.                                                  20-100C-0805          NV 10th Judicial Court
Clark (NV), County of v. Purdue Pharma L.P., et al                                                               1:19-op-46168-DAP     NDOH
Delancey, Christina (NV), et al. v. Purdue Pharma L.P., et al.                                                   1:19-op-45480-DAP     NDOH
Douglas County (NV) v. Teva Pharmaceuticals USA, Inc., et al.                                                    2020 CV 00139         NV 9th Judicial Court
Ely (NV), City of v. Teva Pharmaceuticals USA Inc                                                                CV-2007077            NV 7th Circuit
Ely Shoshone (NV), Tribe of v. McKesson Corporation, et al.                                                      1:18-op-46003-DAP     NDOH
Esmeralda (NV), County of v. Teva Pharmaceuticals USA Inc, et al.                                                CV 20-5117            NV 5th Circuit
Fernley (NV), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                  20-CV-00796           NV 3rd Judicial District Court
Henderson (NV), City of v. Purdue Pharma L.P., et al.                                                            A-19-800697-B         NV Clark County
Humboldt (NV), County of. v. Teva Pharmaceuticals USA Inc, et al.                                                CV0022306             NV 6th Circuit
Las Vegas (NV), City of v. Purdue Pharma L.P., et al.                                                            A-19-800697-B         NV Clark County
Lincoln (NV), County of v. Teva Pharmaceuticals USA Inc., et al.                                                 CV 0702620            NV 7th Circuit
Lyon (NV), County of, et al. v. Teva Pharmaceuticals USA, Inc., et al.                                           20-CV-00795           NV 3rd Judicial District Court
Mesquite (NV), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45649-DAP     NDOH
Mineral (NV), County of v. Teva Pharmaceuticals USA Inc, et al.                                                  21CV-TT12-2020-0104   NV 11th Circuit
Moapa Band of Paiute Indians (NV) v. Purdue Pharma L.P., et al.                                                  1:19-op-45650-DAP     NDOH
Nevada (NV), State of v. McKesson Corporation, et al.                                                            A-19-796755-B         NV Clark County
North Las Vegas (NV), City of v. Purdue Pharma L.P., et al.                                                      A-19-800699-B         NV Clark County
Nye (NV) County v. AmerisourceBergen Drug Corporation, et al.                                                    1:18-op-46238-DAP     NDOH
Paiute-Shoshone Tribe of the Fallon Reservation and Colony (NV) v. McKesson Corporation, et al.                  1:18-op-45697-DAP     NDOH
Pyramid Lake Paiute Tribe of the Pyramid Lake Reservation (NV) v. McKesson Corporation, et al.                   1:18-op-45696-DAP     NDOH
Reno (NV), City of v. Purdue Pharma LP, et al.                                                                   CV18-01895            NV Washoe County
Reno-Sparks Indian Colony (NV) v. McKesson Corporation et al.                                                    1:18-op-45699-DAP     NDOH
South Fork Band (NV), Te-Moak Tribe of Western Shoshone Indians v. McKesson Corporation, et al.                  1:18-op-46016-DAP     NDOH
Sparks (NV), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                   CV20-01152            NV Washoe County
Spinney, Andrew (NV) v. Teva Pharmaceutical Industries LTD, et al.                                               1:19-op-46178-DAP     NDOH
Walker River Paiute Tribe of the Walker River Reservation (NV) v. McKesson Corporation, et al.                   1:18-op-45698-DAP     NDOH
Washoe (NV), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                 CV20-01142            NV Washoe County
West Wendover (NV), City of v. Teva Pharmaceuticals USA Inc, et al.                                              DC-CV-20-70           NV Elko County
WestCare Foundation, Inc. (NV) v. Purdue Pharma, L.P., et al.                                                    1:18-op-45724-DAP     NDOH
Western Shoshone Indians, Elko Band of the Te-Moak Tribe of (NV) v. Endo Health Solutions, Inc. et al.           1:20-op-45165-DAP     NDOH
White Pine (NV) County of v. Teva Pharmaceuticals USA Inc, et al.                                                CV-2007076            NV 7th Circuit



                                                                                                 Page 42 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 44 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Yerington Paiute Tribe (NV) v. Purdue Pharma L.P. et al.                                                         1:18-op-46355-DAP   NDOH
Belknap (NH), County of v. Purdue Pharma, LP, et al.                                                             1:19-op-45705-DAP   NDOH
Belmont (NH), City of v. Purdue Pharma LP, et al                                                                 1:19-op-45707-DAP   NDOH
Berlin (NH), City of v. Purdue Pharma, LP, et al.                                                                1:18-op-46040-DAP   NDOH
Carroll (NH), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                1:19-op-46137-DAP   NDOH
Cheshire (NH), County of v. Purdue Pharma LP, et al.                                                             1:19-op-45706-DAP   NDOH
Claremont (NH), City of v. Purdue Pharma, LP, et al.                                                             1:19-op-45690-DAP   NDOH
Concord (NH) City of, et al v. Purdue Pharma, L.P., et al                                                        1:18-op-45573-DAP   NDOH
Coos (NH), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                   1:19-op-46136-DAP   NDOH
Derry (NH), Town of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45582-DAP   NDOH
Franklin (NH), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45728-DAP   NDOH
Grafton (NH), County of v. Purdue Pharma LP, et al.                                                              1:19-op-45691-DAP   NDOH
Hillsborough (NH), County of v. Purdue Pharma, L.P., et al.                                                      1:18-op-46353-DAP   NDOH
Keene (NH), City of v. Purdue Pharma L.P., et al.                                                                1:18-op-45511-DAP   NDOH
Laconia (NH), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45583-DAP   NDOH
Londonderry (NH) Town of v. AmerisourceBergen Drug Corp., et al                                                  1:18-op-45727-DAP   NDOH
Manchester (NH), City of v. Purdue Pharma L.P., et al.                                                           1:17-op-45163-DAP   NDOH
Nashua (NH), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-45062-DAP   NDOH
New Hampshire (NH), State of v. Cardinal Health, Inc., et al.                                                    217-2019-CV-00220   NH Merrimack County
Rochester (NH), City of, et al. v. Purdue Pharma L.P., et al.                                                    1:18-op-46106-DAP   NDOH
Rockingham (NH), County v. Purdue Pharma LP, et al.                                                              1:19-op-45703-DAP   NDOH
Strafford (NH), County of v. Purdue Pharma LP, et al.                                                            1:19-op-45689-DAP   NDOH
Sullivan (NH), County of v. Purdue Pharma LP, et al.                                                             1:19-op-45704-DAP   NDOH
Atlantic (NJ), County of v. ABDC, et al.                                                                         1:19-op-46071-DAP   NDOH
Barnegat (NJ), Township of v. Teva Pharmaceutical Industries, LTD, et al.                                        1:19-op-45925-DAP   NDOH
Bayonne (NJ), City of v. McKesson Corporation, et al.                                                            1:19-op-46044-DAP   NDOH
Bergen (NJ) County of v. Purdue Pharma, L.P., et al                                                              1:18-op-45616-DAP   NDOH
Bloomfield (NJ), Township of v. Purdue Pharma, LP, et al.                                                        1:18-op-45053-DAP   NDOH
Brick (NJ), Township of v. Purdue Pharma L.P., et al.                                                            1:19-op-45924-DAP   NDOH
Burlington (NJ), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45928-DAP   NDOH
Camden (NJ), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-46306-DAP   NDOH
Cape May (NJ), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45372-DAP   NDOH
Clifton (NJ), City of v. McKesson Corporation, et al.                                                            1:19-op-46076-DAP   NDOH
Clinton (NJ), Town of v. McKesson Corp., et al.                                                                  1:19-op-46085-DAP   NDOH
Cumberland (NJ), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-46016-DAP   NDOH
Elizabeth (NJ), City of v. McKesson Corporation, et al.                                                          1:19-op-46045-DAP   NDOH
Essex (NJ), County of v. Purdue Pharma L.P., et al.                                                              1:18-op-45989-DAP   NDOH
Flach, Brittany (NJ), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45488-DAP   NDOH
Hudson (NJ), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45937-DAP   NDOH
Hudson Regional Hospital (NJ) v. McKesson Corporation, et al.                                                    1:20-op-45026-DAP   NDOH
Irvington (NJ), Township of v. Purdue Pharma, LP, et al.                                                         1:17-op-45156-DAP   NDOH
Jersey City (NJ), City of v. Purdue Pharma L.P., et al.                                                          1:18-op-45948-DAP   NDOH
Monmouth (NJ), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-46118-DAP   NDOH
Newark (NJ), The City of v. Purdue Pharma L.P., et al.                                                           1:18-op-45761-DAP   NDOH



                                                                                                 Page 43 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 45 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number           Current Jurisdiction
Northeast Carpenters Funds (NJ) v. Purdue Pharma, L.P. et al                                                     1:18-op-45741-DAP       NDOH
Ocean (NJ), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-46157-DAP       NDOH
Paramus (NJ), Borough of v. McKesson Corporation, et al.                                                         1:19-op-46046-DAP       NDOH
Passaic (NJ), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45741-DAP       NDOH
Paterson (NJ), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45371-DAP       NDOH
Ridgefield (NJ) Borough of v. Purdue Pharma L.P. et al.                                                          1:18-op-46117-DAP       NDOH
Saddlebrook (NJ), Township of v. Purdue Pharma L.P., et al.                                                      1:19-op-45431-DAP       NDOH
Sardella, Lou (NJ) et al. v. Purdue Pharma L.P. et al.                                                           1:18-op-45995-DAP       NDOH
Sussex (NJ), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45616-DAP       NDOH
Teaneck (NJ), Township of v Purdue Pharma L.P., et al.                                                           1:18-op-45295-DAP       NDOH
The Black Prince Distillery, Inc. (NJ) v. McKesson Corporation, et al.                                           1:19-op-45904-DAP       NDOH
Trenton (NJ), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-46158-DAP       NDOH
Union (NJ), County of v. Purdue Pharma LP, et al.                                                                1:19-op-45374-DAP       NDOH
Alamogordo (NM), City of v. ABDC, et al.                                                                         1:19-op-46067-DAP       NDOH
Albuquerque (NM), City of v. Purdue Pharma, L.P., et al.                                                         1:20-op-45136-DAP       NDOH
Bernalillo (NM), County Commissioners v. ABDC, et al.                                                            1:19-op-45301-DAP       NDOH
Catron (NM), Board of County Commissioners v. ABDC, et al.                                                       1:19-op-45320-DAP       NDOH
Cibola (NM), Board of County Commissioners v. ABDC, et al.                                                       1:19-op-45321-DAP       NDOH
Colfax (NM), Board of County Commissioners v. Allergan PLC et al.                                                1:21-cv-00260-JFR-KRS   DCNM
Curry (NM), Board of County Commissioners v. ABDC, et al.                                                        1:19-op-45347-DAP       NDOH
Dona Ana (NM), County Commissioners v. ABDC, et al.                                                              1:18-op-46206-DAP       NDOH
Ellis, Esperenza (NM), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45464-DAP       NDOH
Espanola (NM), City of v. ABDC, et al.                                                                           1:19-op-46142-DAP       NDOH
Grant (NM), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45108-DAP       NDOH
Hidalgo (NM), Board of County Commissioners of v. ABDC, et al.                                                   1:19-op-46069-DAP       NDOH
Hobbs (NM), City of v. ABDC, et al.                                                                              1:19-op-46068-DAP       NDOH
Jicarilla Apache Nation (NM) v. Purdue Pharma L.P., et al.                                                       1:19-op-45385-DAP       NDOH
Las Cruces (NM), City of v. ABDC, et al.                                                                         2:21-cv-00336-KRS-SMV   DCNM
Lea (NM), County Commissioners of v. ABDC, et al.                                                                1:19-op-45266-DAP       NDOH
Lincoln (NM), Board of County Commissioners v. ABDC, et al.                                                      1:19-op-45513-DAP       NDOH
Lovelace Health System, Inc. (NM) v. Purdue Pharma L.P., et al.                                                  1:19-op-45458-DAP       NDOH
Luna (NM), Board of County Commissioners v. Allergan PLC et al.                                                  2:21-cv-00261-CG-GBW    DCNM
McKinley (NM), Board of County Commissioners of v. ABDC, et al.                                                  1:19-op-45033-DAP       NDOH
Mescalero Apache Tribe (NM) v. Purdue Pharma L.P. et al.                                                         1:19-op-45317-DAP       NDOH
Mora (NM), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45080-DAP       NDOH
New Mexico (NM), State of v. Purdue Pharma L.P., et al.                                                          D-101-CV-2017-02541     NM Santa Fe County
Otero (NM), County Commissioners v. ABDC, et al.                                                                 1:19-op-45216-DAP       NDOH
Pueblo of Pojoaque (NM), v. McKesson Corporation, et al.                                                         1:19-op-45975-DAP       NDOH
Rio Arriba (NM), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45054-DAP       NDOH
Roosevelt (NM), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-46343-DAP       NDOH
San Juan (NM), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45829-DAP       NDOH
San Miguel (NM), Board of County Commissioners v. Purdue Pharma L.P. et al.                                      1:19-op-45354-DAP       NDOH
Sandoval (NM), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45421-DAP       NDOH
Santa Fe (NM) County Commissioners v. Purdue Pharma, L.P., et al.                                                1:18-op-45776-DAP       NDOH



                                                                                                 Page 44 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 46 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                          Docket Number           Current Jurisdiction
Santa Fe (NM), City of v. Purdue Pharma, L.P., et al.                                                                                 1:20-op-45137-DAP       NDOH
Sierra (NM), Board of County Commissioners v. ABDC, et al.                                                                            1:19-op-45322-DAP       NDOH
Socorro (NM), Board of County Commissioners v. ABDC, et al.                                                                           1:19-op-45323-DAP       NDOH
Taos (NM), Board of County Commissioners of v. ABDC, et al.                                                                           1:19-op-45051-DAP       NDOH
The Navajo Nation (NM) v. Purdue Pharma L.P., et al.                                                                                  1:18-op-45496-DAP       NDOH
Union (NM), Board of County Commissioners v. Allergan PLC et al.                                                                      1:21-cv-00262-JHR-KRS   DCNM
Valencia (NM), Board of County Commissioners v. ABDC, et al.                                                                          1:19-op-45324-DAP       NDOH
Zuni Tribe of the Zuni Reservation (NM) v. Endo Health Solutions Inc., et al.                                                         1:20-op-45114-DAP       NDOH
A.M.H. (NY), et al. v. Purdue Pharma LP, et al.                                                                                       1:19-op-45052-DAP       NDOH
Aboffs, Inc. (NY) v. McKesson Corp., et al.                                                                                           1:19-op-45956-DAP       NDOH
Advanced C4 Solutions (NY) v. McKesson Corp., et al.                                                                                  1:20-op-45070-DAP       NDOH
AFL-CIO Local 475 Health & Welfare Fund (NY) v. McKesson Corp., et al.                                                                1:19-op-45941-DAP       NDOH
Albany (NY), City of v. Purdue Pharma L.P., et al.                                                                                    400004/2019             NY Albany County
Albany (NY), County of v. Cardinal Health, Inc., et al.                                                                               1:19-op-45159-DAP       NDOH
Aliotta, Joanne (NY), et al. v. Purdue Pharma, Inc., et al.                                                                           1:20-op-45043-DAP       NDOH
Allegany (NY), County of v. Purdue Pharma L.P., et al                                                                                 1:19-op-46151-DAP       NDOH
Allied Security Health & Welfare Fund (NY) v. McKesson Corp., et al.                                                                  1:19-op-45944-DAP       NDOH
Allied Security Health & Welfare Fund (NY) v. Purdue Pharma L.P., et al.                                                              1:20-op-45237-DAP       NDOH
Alma (GA), City of, et al. v. Purdue Pharma, L.P., et al.                                                                             400031/2019             NY Suffolk County
Alure Home Improvements, Inc. (NY) v. McKesson Corp., et al.                                                                          1:19-op-45936-DAP       NDOH
Amalgamated Union Local 450-A Welfare Fund (NY) v. Purdue Pharma, L.P., et al.                                                        1:19-op-45807-DAP       NDOH
Amherst (NY), Town of v. Purdue Pharma L.P., et al.                                                                                   400003/2020             NY Suffolk County
Amityville (NY), Village of v. McKesson Corporation, et al.                                                                           1:19-op-45955-DAP       NDOH
Amsterdam (NY), City of v. Purdue Pharma L.P., et al.                                                                                 1:19-op-46162-DAP       NDOH
Auburn (NY), City of v. Purdue Pharma L.P., et al.                                                                                    1:19-op-45843-DAP       NDOH
Austin & Williams, Inc. (NY) v. McKesson Corp., et al.                                                                                1:19-op-45938-DAP       NDOH
Babylon (NY), Incorporated Village of v. McKesson Corp., et al.                                                                       1:19-op-46062-DAP       NDOH
Babylon (NY), Town of v. McKesson Corp., et al.                                                                                       1:19-op-46047-DAP       NDOH
Barnes, Iaccarino & Shepherd LLP (NY) v. McKesson Corp., et al.                                                                       1:19-op-45905-DAP       NDOH
Bellmore (NY), Fire District of v McKesson Corp., et al.                                                                              1:19-op-46034-DAP       NDOH
Bellport (NY), Village of v. McKesson Corp., et al.                                                                                   1:19-op-46019-DAP       NDOH
Brer-Four Transportation Corporation (NY) v. McKesson Corp., et al.                                                                   1:19-op-45931-DAP       NDOH
Brighton Health Plan Solutions, LLC d/b/a Magnacare Administrative Services (NY) v. McKesson Corporation, et al.                      1:19-op-45837-DAP       NDOH
Brighton Health Plan Solutions, LLC d/b/a Magnacare Administrative Services and Magnacare, LLC (NY) v. McKesson Corporation, et al.   1:19-op-45838-DAP       NDOH

Brookhaven (NY), Town of v. McKesson Corporation, et al.                                                                              1:19-op-46018-DAP       NDOH
Brookhaven Ambulance Co., Inc. d/b/a South Country Ambulance (NY) v. McKesson Corp., et al.                                           1:19-op-45957-DAP       NDOH
Broome (NY), County of v. Purdue Pharma LP, et al.                                                                                    400002/2017             NY Suffolk County
Buffalo (NY), City of v. Purdue Pharma, L.P., et al.                                                                                  1:19-op-46104-DAP       NDOH
Building Service Local 2 Welfare Fund (NY) v. McKesson Corp., et al.                                                                  1:19-op-45991-DAP       NDOH
Building Trades (NY), Welfare Benefit Fund v. Purdue Pharma L.P., et al.                                                              1:19-op-45899-DAP       NDOH
Cardoza Plumbing Corporation (NY) v. McKesson Corp., et al.                                                                           1:19-op-45932-DAP       NDOH
Cattaraugus (NY), County of v. Purdue Pharma LP, et al.                                                                               87139/2018              NY Cattaraugus County
Cayuga (NY), County of v. Purdue Pharma L.P., et al.                                                                                  2018-00000603           NY Cayuga County



                                                                                                 Page 45 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 47 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Cayuga Nation (NY) v. Cephalon Inc, et al.                                                                       1:20-op-45153-DAP   NDOH
Centereach (NY), Fire District v. McKesson Corporation, et al.                                                   1:19-op-46100-DAP   NDOH
Centerport (NY), Fire District of v. McKesson Corp., et al.                                                      1:19-op-46107-DAP   NDOH
Chautauqua (NY), County of v. Purdue Pharma, L.P., et al.                                                        KL-2018-57          NY Chautauqua County
Cheektowaga (NY), Town of v. Purdue Pharma L.P., et al.                                                          400004/2020         NY Suffolk County
Chemung (NY) County of v. Purdue Phamra L.P., et al.                                                             2018-1909           NY Chemung County
Chenango (NY), County of v. Purdue Pharma L.P., et al.                                                           2018-5072           NY Chenango County
Clarkstown (NY), Town of v. McKesson Corp., et al.                                                               1:19-op-46088-DAP   NDOH
Clinton (NY), County of v. Purdue Pharma L.P., et al.                                                            400003/2018         NY Suffolk County
Columbia (NY), County of v. Purdue Pharma LP, et al.                                                             400015/2018         NY Suffolk County
Corbett Aggregates Companies, LLC (NY) v. McKesson Corp., et al.                                                 1:19-op-45969-DAP   NDOH
Cortland (NY) County of v. Purdue Pharma L.P., et al.                                                            400019/2018         NY Suffolk County
CWA Local 1181 Health Plan (NY) v. McKesson Corp., et al.                                                        1:19-op-45939-DAP   NDOH
CWA Local 1182 & 1183 Health & Welfare Fund (NY) v . Purdue Pharma, L.P., et al.                                 1:19-op-45794-DAP   NDOH
Drywall Tapers Insurance Fund (NY) v. Purdue Pharma, L.P., et al.                                                1:19-op-45810-DAP   NDOH
Dutchess (NY), County of v. Purdue Pharma, L.P., et al.                                                          400005/2017         NY Suffolk County
East Hampton (NY), Village of v. McKesson Corp., et al.                                                          1:19-op-46040-DAP   NDOH
East Rockaway (NY), Village of v. McKesson Corporation, et al.                                                   1:19-op-45999-DAP   NDOH
Erie (NY), County of v. Purdue Pharma LP, et al                                                                  400003/2017         NY Erie County
Essex (NY), County of v. Purdue Pharma L.P., et al.                                                              400019/2019         NY Suffolk County
Farmingdale (NY), Village of v. McKesson Corp., et al.                                                           1:19-op-46037-DAP   NDOH
Floral Park (NY), Village of v. McKesson Corporation, et al.                                                     1:19-op-46000-DAP   NDOH
Flushing Hospital Medical Center (NY) v. McKesson Corporation, et al.                                            1:19-op-45866-DAP   NDOH
Franklin (NY), County of v. Purdue Pharma L.P., et al.                                                           400012/2018         NY Suffolk County
Friendship Engine & Hose Company (NY) v. McKesson Corp., et al.                                                  1:19-op-46078-DAP   NDOH
Fulton (NY), County of v. Purdue Pharma L.P., et al.                                                             400018/2018         NY Suffolk County
Garden City (NY), Village of v. McKesson Corp., et al.                                                           1:19-op-45902-DAP   NDOH
Genesee (NY), County of v. Purdue Pharma L.P., et al.                                                            400011/2018         NY Suffolk County
Geneva (NY), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45214-DAP   NDOH
Gordon L. Seaman, Inc. (NY) v. McKesson Corp., et al.                                                            1:19-op-45958-DAP   NDOH
Great Neck (NY), Village of v. McKesson Corp., et al.                                                            1:19-op-46145-DAP   NDOH
Greene (NY), County of v. Purdue Pharma, L.P., et al.                                                            400008/2018         NY Suffolk County
Greenport (NY), Village of v. McKesson Corp., et al.                                                             1:19-op-46084-DAP   NDOH
Hamilton (NY), County of v. Purdue Pharma L.P., et al.                                                           400005/2018         NY Suffolk County
Hauppauge (NY), Fire District of v. McKesson Corporation, et al.                                                 1:19-op-46108-DAP   NDOH
Haverstraw (NY), Town of v. McKesson Corp., et al.                                                               1:19-op-46083-DAP   NDOH
Hempstead (NY), Town of v. McKesson Corp., et al.                                                                1:19-op-46035-DAP   NDOH
Hempstead (NY), Village of v. McKesson Corporation, et al.                                                       1:19-op-46026-DAP   NDOH
Herkimer (NY) Village of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45964-DAP   NDOH
Herkimer (NY), County of v. Purdue Pharma L.P., et al.                                                           400008/2019         NY Suffolk County
Hicksville (NY), Water District of v. McKesson Corp., et al.                                                     1:20-op-45072-DAP   NDOH
Hollow Metal Trust Fund (NY) v. Endo Health Solutions, Inc., et al.                                              1:20-op-45094-DAP   NDOH
Huntington (NY), Town of v. McKesson Corp., et al.                                                               1:19-op-46038-DAP   NDOH
International Intimates, Inc. (NY) v. McKesson Corp., et al.                                                     1:19-op-45935-DAP   NDOH



                                                                                                 Page 46 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 48 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
International Union of Painters and Allied Trades 1974 (NY) v. Purdue Pharma L.P., et al.                        1:19-op-45854-DAP   NDOH
Intl Brotherhood of Trade Unions Local 713 Health Plan (NY) v. McKesson Corporation, et al.                      1:19-op-45832-DAP   NDOH
Iron Workers Local 361 Health Fund (NY) v. McKesson Corp., et al.                                                1:20-op-45028-DAP   NDOH
Iron Workers Local 40 Health Fund (NY) v. McKesson Corp., et al.                                                 1:20-op-45027-DAP   NDOH
Iron Workers Local 417 Health Fund (NY) v. McKesson Corp., et al.                                                1:20-op-45029-DAP   NDOH
Ironworkers Local 580 Health & Benefit (NY) v. McKesson Corp., et al.                                            1:20-op-45031-DAP   NDOH
Island Park (NY), Village of v. McKesson Corp., et al.                                                           1:19-op-45903-DAP   NDOH
Islandia (NY), Incorporated Village of v. McKesson Corp., et al.                                                 1:19-op-45954-DAP   NDOH
Islip (NY), Town of v. McKesson Corp., et al.                                                                    1:19-op-46079-DAP   NDOH
Islip Terrace (NY), Fire District of v. McKesson Corp., et al.                                                   1:20-op-45049-DAP   NDOH
Ithaca (NY), City of v. Purdue Pharma, L.P., et al.                                                              400002/2018         NY Suffolk County
IUOE Local 138 Health Benefit Fund (NY) v. McKesson Corp., et al.                                                1:19-op-45943-DAP   NDOH
Jamaica Hospital Medical Center (NY) v. McKesson Corporation, et al.                                             1:19-op-45855-DAP   NDOH
Jefferson (NY), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45437-DAP   NDOH
John Martinez d/b/a John Martinez Trucking (NY) v. McKesson Corp., et al.                                        1:19-op-45930-DAP   NDOH
Kingston (NY), City of v. Teva Pharmaceuticals USA, Inc., et al.                                                 400001/2020         NY Suffolk County
Klodzinski, Michael, et al. (NY) v. Purdue Pharma L.P., et al.                                                   1:18-op-45938-DAP   NDOH
Laborers 17 Health Benefit Fund (NY) v. Purdue Pharma, L.P., et al                                               1:18-op-45072-DAP   NDOH
Laborers Local 1298 of Nassau & Suffolk (NY) Counties Welfare Fund v. Purdue Pharma, L.P., et al.                1:19-op-45813-DAP   NDOH
Laborers Local 235 Welfare Fund (NY) v. Purdue Pharma, L.P., et al.                                              1:19-op-45792-DAP   NDOH
Lackawanna (NY), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45303-DAP   NDOH
Lake Grove (NY), Incorporated Village of v. McKesson Corp., et al.                                               1:19-op-46032-DAP   NDOH
Lancaster (NY), Town of v. Purdue Pharma L.P., et al.                                                            400006/2020         NY Suffolk County
Lawrence (NY), Incorporated Village of v. McKesson Corp., et al.                                                 1:19-op-45992-DAP   NDOH
Levittown (NY), Fire District of v. McKesson Corp., et al.                                                       1:19-op-46077-DAP   NDOH
Lewis (NY), County of v. Purdue Pharma L.P., et al.                                                              400007/2019         NY Suffolk County
Lindenhurst (NY), Incorporated Village of v. McKesson Corp., et al.                                              1:19-op-46064-DAP   NDOH
Livingston (NY), County of v. Purdue Pharma L.P., et al.                                                         000240-2018         NY Suffolk County
Lloyd Harbor (NY), Incorporated Village of v. McKesson Corp., et al.                                             1:19-op-46052-DAP   NDOH
Local 22 Health Benefit Fund (NY) v. Purdue Pharma, L.P., et al.                                                 1:19-op-45811-DAP   NDOH
Local 342 United Marine Division Insurance Trust (NY) v. McKesson Corp., et al.                                  1:19-op-45830-DAP   NDOH
Local 381 Group Insurance Fund (NY) v. McKesson Corp., et al.                                                    1:19-op-45942-DAP   NDOH
Local 713 IBOTU Welfare Fund (NY) v. Purdue Pharma L.P., et al.                                                  1:20-op-45236-DAP   NDOH
Local 8A-28A Welfare Fund (NY) v. Purdue Pharma, L.P., et al.                                                    1:19-op-45809-DAP   NDOH
Long Beach (NY), City of v. McKesson Corporation, et al.                                                         1:19-op-46005-DAP   NDOH
Lynbrook (NY), Village of v. McKesson Corporation, et al.                                                        1:19-op-46009-DAP   NDOH
Madison (NY), County of v. Purdue Pharma LP, et al.                                                              400028/2019         NY Suffolk County
Massapequa Park (NY), Village of v. McKesson Corporation, et al.                                                 1:19-op-46024-DAP   NDOH
Medford Volunteer Ambulance (NY) v. McKesson Corp., et al.                                                       1:20-op-45048-DAP   NDOH
Melville (NY), Fire District of v. McKesson Corp., et al.                                                        1:19-op-46112-DAP   NDOH
Merrick Library (NY) v. McKesson Corporation, et al.                                                             1:19-op-46097-DAP   NDOH
Metallic Lathers & Reinforcing Ironworkers Local 46 Health & Benefit Fund (NY) v. McKesson Corp., et al.         1:20-op-45030-DAP   NDOH
Mill Neck (NY), Incorporated Village of v. McKesson Corp., et al.                                                1:19-op-46074-DAP   NDOH
Miller Place (NY), Fire District of v. McKesson Corp., et al.                                                    1:19-op-46109-DAP   NDOH



                                                                                                 Page 47 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 49 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                       Docket Number       Current Jurisdiction
Millerton (NY), Village of v. McKesson Corporation, et al.                                                         1:19-op-45998-DAP   NDOH
Monroe (NY), County of v. Purdue Pharma LP, et al.                                                                 400017/2018         NY Suffolk County
Montgomery (NY), County of v. Purdue Pharma L.P., et al.                                                           400009/2019         NY Suffolk County
Mount Sinai (NY), Fire District of v. McKesson Corporation, et al.                                                 1:19-op-46110-DAP   NDOH
Mount Vernon (NY), City of v. Purdue Pharma L.P., et al.                                                           60636/2018          NY Suffolk County
Nassau (NY), County of v. Purdue Pharma L.P., et al.                                                               400008/2017         NY Suffolk County
Nassau University Medical Center (NY) v. Purdue Pharma L.P., et al.                                                1:19-op-45812-DAP   NDOH
Nesconset (NY), Fire District of v. McKesson Corp., et al.                                                         1:19-op-46106-DAP   NDOH
New Hyde Park (NY), Incorporated Village of v. McKesson Corp., et al.                                              1:19-op-46022-DAP   NDOH
New York (NY), City of v. Purdue Pharma L.P. et al.                                                                400006/2018         NY Suffolk County
New York (NY), State of v. Purdue Pharma, L.P., et al.                                                             400016/2018         NY Suffolk County
New York City District Council of Carpenters Welfare Fund (NY) v. Endo Health Solutions, Inc., et al.              1:20-op-45095-DAP   NDOH
Niagara (NY), County of v. Purdue Pharma L.P., et al.                                                              400012/2017         NY Suffolk County
Nissequogue (NY), Incorporated Village of v. McKesson Corp., et al.                                                1:19-op-46063-DAP   NDOH
NOITU Insurance Trust Fund (NY) v. Purdue Pharma, L.P., et al.                                                     1:19-op-45808-DAP   NDOH
North Hempstead (NY), Town of v. McKesson Corp., et al.                                                            1:19-op-46043-DAP   NDOH
North Merrick (NY), Fire District of v. McKesson Corp., et al.                                                     1:19-op-46048-DAP   NDOH
North Patchogue (NY), First District of v. McKesson Corp., et al.                                                  1:20-op-45050-DAP   NDOH
Northport (NY), Incorporated Village of v. McKesson Corp., et al.                                                  1:19-op-46050-DAP   NDOH
Ogdensburg (NY), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45852-DAP   NDOH
Old Westbury (NY), Village of v. McKesson Corp., et al.                                                            1:19-op-46075-DAP   NDOH
Oneida (NY), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45338-DAP   NDOH
Onondaga (NY), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45170-DAP   NDOH
Ontario (NY), County of v. Purdue Pharma L.P., et al.                                                              400001/2019         NY Suffolk County
Orange (NY), County of v. Purdue Pharma, L.P., et al.                                                              400004/2017         NY Suffolk County
Orangetown (NY), Town of v. McKesson Corp., et al.                                                                 1:19-op-46081-DAP   NDOH
Orleans (NY) County of v. Purdue Pharma L.P., et al.                                                               18-45005            NY Orleans County
Oswego (NY), County of v. Purdue Pharma L.P., et al.                                                               400007/2018         NY Suffolk County
Otsego (NY), County of v. Purdue Pharma L.P., et al.                                                               400023/2019         NY Suffolk County
Oyster Bay (NY), Town of v. McKesson Corp., et al.                                                                 1:19-op-46041-DAP   NDOH
Painting Industry Insurance Fund (NY) v. Purdue Pharma, L.P., et al.                                               1:19-op-45793-DAP   NDOH
Patchogue (NY), Village of v. McKesson Corp., et al.                                                               1:19-op-46039-DAP   NDOH
Phillip Fyman and Alexander Weingarten, M.D., P.C. (NY) v. McKesson Corp., et al.                                  1:19-op-45906-DAP   NDOH
Plainview - Old Bethpage (NY) Public Library v. McKesson Corp., et al.                                             1:19-op-46061-DAP   NDOH
Plattsburgh (NY), City of v. Purdue Pharma LP, et al.                                                              400003/2019         NY Suffolk County
Plumbers Local Union No. 1 Welfare Fund (NY) v. Purdue Pharma L.P., et al.                                         1:18-op-45838-DAP   NDOH
Poquott (NY), Incorporated Village of v. McKesson Corp., et al.                                                    1:19-op-46031-DAP   NDOH
Port Washington (NY), Water District of v. McKesson Corp., et al.                                                  1:19-op-46004-DAP   NDOH
Port Washington North (NY), Village of v. Purdue Pharma, et al.                                                    1:19-op-46051-DAP   NDOH
Poughkeepsie (NY), City of v. Purdue Pharma, L.P., et al.                                                          1:19-op-46163-DAP   NDOH
Poughkeepsie (NY), Town of v. Teva Pharmaceuticals USA, Inc., et al.                                               1:20-op-45260-DAP   NDOH
Putnam (NY), County of v. Purdue Pharma L.P. et al.                                                                400014/2019         NY Suffolk County
Ramapo, (NY), Town of v. McKesson Corporation, et al                                                               1:20-op-45042-DAP   NDOH
Redwood Contracting Corp. (NY) v. McKesson Corp., et al.                                                           1:19-op-45960-DAP   NDOH



                                                                                                   Page 48 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 50 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Rensselaer (NY), County of v. Purdue Pharma L.P., et al.                                                         400011/2017         NY Suffolk County
Ridge (NY), Fire District of v. McKesson Corp., et al.                                                           1:19-op-46144-DAP   NDOH
Riverhead (NY), Town of v. McKesson Corp., et al.                                                                1:19-op-46036-DAP   NDOH
Rochester (NY), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45853-DAP   NDOH
Rockland (NY) County of v. Purdue Pharma LP, et al.                                                              1:19-op-45662-DAP   NDOH
Rockville Centre Public Library (NY) v. McKesson Corp., et al.                                                   1:19-op-46065-DAP   NDOH
Rome (NY), City of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45284-DAP   NDOH
Roofers Local 8 WBPA Fund (NY) v. McKesson Corp., et al.                                                         1:19-op-46147-DAP   NDOH
Rosalyn (NY), Water District of v. McKesson Corporation, et al.                                                  1:19-op-46015-DAP   NDOH
Saint Regis Mohawk Tribe (NY) v. Purdue Pharma, L.P., et al.                                                     1:19-op-45018-DAP   NDOH
Saltaire (NY), Village of v. McKesson Corp., et al.                                                              1:19-op-46080-DAP   NDOH
Saratoga (NY), County of v. Purdue Pharma L.P., et al.                                                           400009/2018         NY Suffolk County
Saratoga Springs (NY), City of v. Purdue Pharma L.P., et al.                                                     1:19-op-45857-DAP   NDOH
Schenectady (NY), City of v. Purdue Pharma LP, et al.                                                            400005/2019         NY Suffolk County
Schenectady (NY), County of v. Purdue Pharma LP, et al.                                                          400009/ 2017        NY Suffolk County
Schoharie (NY), County of v. Purdue Pharma L.P., et al.                                                          400010/2017         NY Suffolk County
Schuyler (NY), County of v. Purdue Pharma L.P. et al.                                                            400014/2018         NY Suffolk County
Scully, Jenny (NY), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45544-DAP   NDOH
Seeley, Christopher, (NY), Administrator of The Estate of Jennifer Kaczor v. McKesson, et al.                    1:20-op-45169-DAP   NDOH
Seneca (NY), County of v. Purdue Pharma LP, et al.                                                               400006/ 2017        NY Suffolk County
Seneca Indians (NY), Nation of v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45746-DAP   NDOH
Shamrock Materials, LLC (NY) v. McKesson Corporation, et al.                                                     1:19-op-45937-DAP   NDOH
Sheet Metal Workers Local 28 Insurance and Welfare Fund (NY) v. Johnson & Johnson, et al.                        1:19-op-46094-DAP   NDOH
Shinnecock Indian Nation (NY) v. McKesson Corporation, et al.                                                    1:18-op-46142-DAP   NDOH
Smithtown (NY), Fire District of v. McKesson Corporation, et al.                                                 1:19-op-46111-DAP   NDOH
Smithtown (NY), Town of v. McKesson Corp., et al.                                                                1:19-op-46033-DAP   NDOH
South Farmingdale (NY), Fire District of v. McKesson Corporation, et al.                                         1:19-op-46003-DAP   NDOH
Southampton (NY), Town of v. McKesson Corp., et al.                                                              1:19-op-45968-DAP   NDOH
Southern Tier Building Trades Benefit Plan (NY) v. Purdue Pharma L.P., et al.                                    1:20-op-45239-DAP   NDOH
Southold (NY), Town of v. McKesson Corp., et al.                                                                 1:19-op-46090-DAP   NDOH
St James (NY), Fire District of v. McKesson Corporation, et al.                                                  1:20-op-45035-DAP   NDOH
St. Lawrence (NY), County of v. Purdue Pharma L.P. et al.                                                        400002/2019         NY Suffolk County
Steuben (NY), County of v. Purdue Pharma L.P., et al.                                                            400004/2018         NY Suffolk County
Stewart Manor (NY), Village of v. McKesson Corporation, et al.                                                   1:19-op-46002-DAP   NDOH
Stony Brook (NY), Fire District of v. McKesson Corporation, et al.                                               1:19-op-46113-DAP   NDOH
Stony Point (NY), Town of v. McKesson Corp., et al.                                                              1:20-op-45036-DAP   NDOH
Structural Steel 806 Health Plan (NY) v. McKesson Corporation, et al.                                            1:19-op-45831-DAP   NDOH
Suffern (NY), Village of v. McKesson Corp., et al.                                                               1:19-op-46087-DAP   NDOH
Suffolk (NY), County of v. Purdue Pharma L.P. et al.                                                             400001/2017         NY Suffolk County
Suffolk Transportation Services, Inc. (NY) v. McKesson Corp., et al.                                             1:19-op-45933-DAP   NDOH
Sullivan (NY). County of v. Purdue Pharma L.P., et al.                                                           400007/2017         NY Suffolk County
Syracuse (NY), City of v. Purdue Pharma, L.P., et al.                                                            1:18-op-46169-DAP   NDOH
Teamsters Local 237 (NY), Benefit Fund et al. v. Purdue Pharma L.P. et al.                                       1:18-op-45174-DAP   NDOH
Teamsters Local 445 Welfare Fund (NY) v. McKesson Corp., et al.                                                  1:19-op-46146-DAP   NDOH



                                                                                                 Page 49 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 51 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
The Branch (NY), Village of v. McKesson Corporation, et al.                                                      1:19-op-46114-DAP   NDOH
The Par Group (NY) v. McKesson Corp., et al.                                                                     1:19-op-45959-DAP   NDOH
Thomas F. Corbett Associates, LLC (NY) v. McKesson Corp., et al.                                                 1:19-op-45967-DAP   NDOH
Tioga (NY), County of v. Purdue Pharma L.P., et al.                                                              400022/2019         NY Suffolk County
Tompkins (NY), County of v. Purdue Pharma L.P., et al.                                                           400001/2018         NY Suffolk County
Tonawanda (NY), Town of v. Purdue Pharma L.P. et al.                                                             400005/2020         NY Suffolk County
Troy (NY), City of v. Purdue Pharma LP, et al.                                                                   400006/2019         NY Rensselaer County
UFCW Local 1500 Welfare Fund (NY) v. McKesson Corp., et al.                                                      1:20-op-45041-DAP   NDOH
UFCW Local 342 Healthcare Fund (NY) v. McKesson Corp., et al.                                                    1:20-op-45033-DAP   NDOH
UFCW Local 342 Welfare Fund (NY) v. McKesson Corp., et al.                                                       1:20-op-45034-DAP   NDOH
Ulster (NY), County of v. Purdue Pharma L.P., et al.                                                             400011/2019         NY Suffolk County
Uniformed Fire Officers Association Benefits Fund (NY) v. McKesson Corp., et al.                                 1:19-op-45946-DAP   NDOH
Uniondale (NY), Fire District of v. McKesson Corp., et al.                                                       1:19-op-46049-DAP   NDOH
United Crafts Benefits Fund (NY) v. McKesson Corp., et al.                                                       1:19-op-45945-DAP   NDOH
United Wire, Metal & Machine Local 810 Health Benefit Fund (NY) v. McKesson Corporation, et al.                  1:19-op-46105-DAP   NDOH
UOPW Local 175 Welfare Fund (NY) v. McKesson Corp., et al.                                                       1:19-op-45940-DAP   NDOH
Utica (NY), City of v. Purdue Pharma LP, et al.                                                                  1:18-op-46359-DAP   NDOH
Valley Stream (NY), Village of v. McKesson Corporation, et al.                                                   1:19-op-46023-DAP   NDOH
Wappinger Falls (NY), Town of v. ABDC, et al.                                                                    1:19-op-46091-DAP   NDOH
Wappingers Falls (NY), Village of v. ABDC, et al.                                                                1:19-op-45922-DAP   NDOH
Warren (NY), County of v. Purdue Pharma, L.P., et al.                                                            400030/2019         NY Suffolk County
Washington (NY), County of v. Purdue Pharma L.P., et al.                                                         400010/2019         NY Suffolk County
West Hampton Dunes (NY), Incorporated Village of v. McKesson Corp., et al.                                       1:19-op-46055-DAP   NDOH
West Haverstraw (NY), Village of v. McKesson Corp., et al.                                                       1:19-op-46089-DAP   NDOH
West Hempstead (NY) Public Library v. McKesson Corporation, et al.                                               1:20-op-45018-DAP   NDOH
Westbury (NY), Village of v. McKesson Corporation, et al.                                                        1:19-op-46025-DAP   NDOH
Westchester (NY), County of v. Purdue Pharma L.P, et al.                                                         400010/2018         NY Suffolk County
Westchester Heavy Construction Laborers Local 60 Health & Welfare Fund (NY) v. Purdue Pharma, L.P., et al.       1:19-op-45795-DAP   NDOH
Wyoming (NY), County of v. Purdue Pharma L.P., et al.                                                            400013/2018         NY Suffolk County
Yates (NY) County of v. Purdue Pharma L.P., et al.                                                               400026/2019         NY Suffolk County
Yonkers (NY), City of v. Purdue Pharma, L.P., et al.                                                             400020/2019         NY Suffolk County
Alamance (NC), County of v. ABDC, et al.                                                                         1:19-op-45615-DAP   NDOH
Alexander (NC), County of v. ABDC, et al.                                                                        1:18-op-46205-DAP   NDOH
Alleghany (NC), County of v. ABDC, et al.                                                                        1:18-op-46019-DAP   NDOH
Anson (NC), County of v. ABDC, et al.                                                                            1:18-op-46364-DAP   NDOH
Ashe (NC), County of v. ABDC, et al.                                                                             1:18-op-46185-DAP   NDOH
Beaufort (NC), County of v. ABDC, et al.                                                                         1:18-op-45261-DAP   NDOH
Bertie (NC), County of v. ABDC, et al.                                                                           1:19-op-45759-DAP   NDOH
Bladen (NC), County of v. ABDC et al                                                                             1:19-op-45557-DAP   NDOH
Brunswick (NC), County of v. ABDC, et al.                                                                        1:18-op-45222-DAP   NDOH
Buncombe (NC), County of v. ABDC, et al.                                                                         1:17-op-45153-DAP   NDOH
Burke (NC), County of v. ABDC, et al.                                                                            1:18-op-45184-DAP   NDOH
Cabarrus (NC) County of v. Purdue Pharma L.P. et al                                                              1:18-op-45747-DAP   NDOH
Caldwell (NC), County of v. Amerisourcebergen Drug Corp., et al.                                                 1:18-op-45263-DAP   NDOH



                                                                                                 Page 50 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 52 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Camden (NC), County of v. ABDC, et al.                                                                           1:19-op-45001-DAP   NDOH
Canton (NC), City of, et al. v. Purdue Pharma, L.P., et al.                                                      1:19-op-45462-DAP   NDOH
Carteret (NC), County of v. ABDC, et al.                                                                         1:18-op-45587-DAP   NDOH
Caswell (NC), County of v. ABDC, et al.                                                                          1:18-op-45875-DAP   NDOH
Catawba (NC), County of v. ABDC, et al.                                                                          1:18-op-45145-DAP   NDOH
Cherokee (NC), County of v. ABDC, et al.                                                                         1:18-op-45979-DAP   NDOH
Chowan (NC), County v. ABDC, et al.                                                                              1:18-op-46175-DAP   NDOH
Cleveland (NC), County of v. Purdue Pharma, L.P., et al.                                                         1:18-op-45304-DAP   NDOH
Columbus (NC), County of v. ABDC, et al.                                                                         1:18-op-45847-DAP   NDOH
Craven (NC), County of v. ABDC, et al.                                                                           1:18-op-45660-DAP   NDOH
Cumberland (NC), County of v. ABDC, et al.                                                                       1:18-op-46031-DAP   NDOH
Currituck (NC), County v. ABDC, et al.                                                                           1:18-op-46174-DAP   NDOH
Dare (NC), County of v. ABDC, et al.                                                                             1:18-op-45683-DAP   NDOH
Davidson (NC), County of v. Purdue Pharma, L.P. et al.                                                           1:18-op-46330-DAP   NDOH
Davie (NC), County of v. ABDC, et al.                                                                            1:18-op-46207-DAP   NDOH
Duplin (NC), County of v. ABDC, et al.                                                                           1:19-op-45040-DAP   NDOH
Durham (NC), County of v. ABDC, et al.                                                                           1:19-op-45346-DAP   NDOH
Eastern Band of Cherokee Indians (NC) v. ABDC, et al.                                                            1:18-op-45098-DAP   NDOH
Fayetteville (NC), City Of v. ABDC, et al.                                                                       1:18-op-45726-DAP   NDOH
Forsyth (NC), County of v. ABDC, et al.                                                                          1:18-op-45605-DAP   NDOH
Franklin (NC), County of v. ABDC, et al.                                                                         1:18-op-46216-DAP   NDOH
Gaston (NC), County of v. ABDC, et al.                                                                           1:18-op-45166-DAP   NDOH
Gibson, Amanda (NC), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45515-DAP   NDOH
Granville (NC), County of v. ABDC, et al.                                                                        1:19-op-45342-DAP   NDOH
Greene (NC), County of v. ABDC, et al.                                                                           1:18-op-45584-DAP   NDOH
Greensboro (NC), City of v. ABDC, et al.                                                                         1:19-op-45289-DAP   NDOH
Guilford (NC), County of v. ABDC, et al.                                                                         1:19-op-45340-DAP   NDOH
Halifax (NC), County of v. ABDC, et al.                                                                          1:18-op-45376-DAP   NDOH
Haywood (NC), County of v. ABDC, et al.                                                                          1:19-op-45014-DAP   NDOH
Henderson (NC), City of v. ABDC., et al.                                                                         1:18-op-45768-DAP   NDOH
Hickory (NC), City of v. ABDC, et al.                                                                            1:18-op-46307-DAP   NDOH
Iredell (NC) County of v. Purdue Pharma L.P. et al                                                               1:18-op-45774-DAP   NDOH
Ivie, Billie (NC), et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45489-DAP   NDOH
Jacksonville (NC), City of v. ABDC, et al.                                                                       1:18-op-45115-DAP   NDOH
Jones (NC), County of v. ABDC, et al.                                                                            1:19-op-45142-DAP   NDOH
Kirk, Krystle (NC), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45509-DAP   NDOH
Lee (NC), County of v. ABDC, et al.                                                                              1:19-op-45290-DAP   NDOH
Lenoir (NC), County of v. ABDC, et al.                                                                           1:18-op-45991-DAP   NDOH
Leysen, Patty Carol (NC), Administrator of the Estate of Brian Keith Johnston v. ABDC, et al.                    1:20-op-45107-DAP   NDOH
Lincoln (NC), County of v. ABDC, et al.                                                                          1:18-op-45719-DAP   NDOH
Madison (NC), County of v. ABDC, et al.                                                                          1:18-op-46067-DAP   NDOH
Martin (NC), County of v. ABDC, et al.                                                                           1:18-op-45522-DAP   NDOH
Massey, Melanie (NC), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45525-DAP   NDOH
McDowell (NC), County of v. ABDC, et al.                                                                         1:18-op-45524-DAP   NDOH



                                                                                                 Page 51 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 53 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                        Docket Number       Current Jurisdiction
Mecklenburg (NC), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45221-DAP   NDOH
Mitchell (NC), County of v. ABDC, et al.                                                                            1:19-op-45550-DAP   NDOH
Moore (NC), County of v. ABDC, et al.                                                                               1:18-op-46028-DAP   NDOH
New Hanover (NC), County of v. ABDC, et al.                                                                         1:18-op-45006-DAP   NDOH
Onslow (NC), County of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45114-DAP   NDOH
Orange (NC), County of v. ABDC, et al.                                                                              1:18-op-45308-DAP   NDOH
Pamlico (NC), County of v. ABDC, et al.                                                                             1:19-op-45049-DAP   NDOH
Pasquotank (NC), County of v. ABDC, et al.                                                                          1:18-op-45986-DAP   NDOH
Person (NC), County of v. ABDC, et al.                                                                              1:18-op-45276-DAP   NDOH
Pitt (NC), County of v. ABDC, et al.                                                                                1:18-op-45208-DAP   NDOH
Polk (NC), County of v. ABDC, et al.                                                                                1:18-op-45900-DAP   NDOH
Puckett, Heather (NC), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45539-DAP   NDOH
Randolph (NC), County of v. ABDC, et al.                                                                            1:18-op-45275-DAP   NDOH
Richardson, Waikeisha (NC), et al. v. Purdue Pharma L.P., et al.                                                    1:19-op-45538-DAP   NDOH
Richmond (NC), County of v. ABDC, et al.                                                                            1:18-op-45586-DAP   NDOH
Robeson (NC), County of v. Purdue Pharma LP, et al.                                                                 1:18-op-46141-DAP   NDOH
Rockingham (NC), County of v. ABDC, et al.                                                                          1:18-op-45015-DAP   NDOH
Rowan (NC), County of v. ABDC, et al.                                                                               1:18-op-45799-DAP   NDOH
Rutherford (NC), County of v. ABDC, et al.                                                                          1:18-op-45243-DAP   NDOH
Sampson (NC), County of v. ABDC, et al.                                                                             1:19-op-45583-DAP   NDOH
Scotland (NC), County of v. ABDC, et al.                                                                            1:19-op-45336-DAP   NDOH
Stevens, Susan (NC), Administratrix of the Estate of Toria Capri Stevens v. ABDC, et al.                            1:20-op-45092-DAP   NDOH
Stokes (NC), County of v. ABDC, et al.                                                                              1:18-op-45185-DAP   NDOH
Surry (NC), County of v. ABDC, et al.                                                                               1:18-op-45086-DAP   NDOH
Tyrrell (NC), County of v. ABDC, et al.                                                                             1:18-op-45725-DAP   NDOH
Vance (NC), County of v. ABDC, et al.                                                                               1:18-op-45759-DAP   NDOH
Voncannon, Caroline (NC), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45540-DAP   NDOH
Warren (NC), County of v. ABDC, et al.                                                                              1:18-op-45536-DAP   NDOH
Washington (NC), County of v. ABDC, et al.                                                                          1:19-op-45002-DAP   NDOH
Watauga (NC), County of v. ABDC, et al.                                                                             1:18-op-45525-DAP   NDOH
Wayne (NC), County of v. ABDC, et al.                                                                               1:18-op-45585-DAP   NDOH
Wilk, Kevin (NC) v. Purdue Pharma LP, et al.                                                                        1:18-op-46266-DAP   NDOH
Wilkes (NC), County of v. ABDC, et al.                                                                              1:18-op-45239-DAP   NDOH
Williams, Sonji (NC), Administratrix of the Estate of Tyler Michael Wain Williams v. ABDC, et al.                   1:20-op-45073-DAP   NDOH
Wilmington (NC), City of v. ABDC, et al.                                                                            1:18-op-45684-DAP   NDOH
Winston-Salem (NC), City of v. ABDC, et al.                                                                         1:18-op-45658-DAP   NDOH
Yadkin (NC), County of v. ABDC, et al.                                                                              1:18-op-45014-DAP   NDOH
Yancey (NC), County of v. ABDC, et al.                                                                              1:18-op-46071-DAP   NDOH
Barnes (ND), County of v. Purdue Pharma L.P., et al.                                                                1:19-op-45640-DAP   NDOH
Benson (ND), County of v. Purdue Pharma L.P., et al.                                                                1:19-op-45643-DAP   NDOH
Bismarck (ND), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45629-DAP   NDOH
Burleigh (ND), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45630-DAP   NDOH
Cass (ND), County of, et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45276-DAP   NDOH
Devils Lake (ND), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45637-DAP   NDOH



                                                                                                    Page 52 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 54 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Dickey (ND), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                 1:19-op-45919-DAP   NDOH
Dunn (ND), County of v. Purdue Pharma L.P., et al.                                                               1:19-op-45631-DAP   NDOH
Eddy (ND), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                   1:19-op-45917-DAP   NDOH
Fargo (ND), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45675-DAP   NDOH
Foster (ND), County of v. Teva Pharmaceuticals USA, Inc., et al.                                                 1:19-op-45918-DAP   NDOH
Grand Forks (ND), County of v. Purdue Pharma L.P., et al.                                                        1:19-op-45647-DAP   NDOH
LaMoure (ND), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45760-DAP   NDOH
Lisbon (ND), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45761-DAP   NDOH
McKenzie (ND), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-46134-DAP   NDOH
McLean (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45632-DAP   NDOH
Mercer (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45635-DAP   NDOH
Mountrail (ND), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45634-DAP   NDOH
Pembina (ND), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45674-DAP   NDOH
Pierce (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45683-DAP   NDOH
Ramsey (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45641-DAP   NDOH
Ransom (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45645-DAP   NDOH
Richland (ND), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45644-DAP   NDOH
Rolette (ND), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45646-DAP   NDOH
Sargent (ND), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45642-DAP   NDOH
Simonson, Alicia (ND), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45479-DAP   NDOH
Spirit Lake Tribe (ND) v. Purdue Pharma L.P., et al.                                                             1:18-op-45520-DAP   NDOH
Standing Rock Sioux Tribe (ND), The v. Purdue Pharma L.P., et al.                                                1:18-op-45220-DAP   NDOH
Stark (ND), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45763-DAP   NDOH
Three Affiliated Tribes (ND) v. Purdue Pharma L.P., et al.                                                       1:19-op-45376-DAP   NDOH
Towner (ND), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45639-DAP   NDOH
Turtle Mountain Band of Chippewa Indians (ND) v. Purdue Pharma L.P., et al.                                      1:18-op-45521-DAP   NDOH
Walsh (ND), County of v. Purdue Pharma L.P.                                                                      1:19-op-45638-DAP   NDOH
Ward (ND), County of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45762-DAP   NDOH
Wells (ND), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45682-DAP   NDOH
Williams (ND), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45633-DAP   NDOH
Adams (OH), County Board of Commissioners v. AmerisourceBergen Drug Corporation, et al.                          1:18-op-45042-DAP   NDOH
AFSCME 37 (OH) v. Purdue Pharma L.P., et al.                                                                     1:18-op-45013-DAP   NDOH
Allen (OH), County Commissioners v. ABDC, et al.                                                                 1:18-op-45401-DAP   NDOH
Ashland (OH), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-46203-DAP   NDOH
Ashland (OH), County Commissioners v. ABDC, et al.                                                               1:18-op-45012-DAP   NDOH
Ashtabula (OH), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45050-DAP   NDOH
Athens (OH), Board of County Commissioners of v. Amerisourcebergen Drug Corporation, et al.                      1:18-op-45326-DAP   NDOH
Auglaize (OH) County Board v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45570-DAP   NDOH
Barberton (OH), City of, et al. v. Purdue Pharma, L.P., et al.                                                   1:18-op-45767-DAP   NDOH
Belmont (OH) County Board of Commissioners v. AmerisourceBergen Drug Corporation, et al.                         1:17-op-45034-DAP   NDOH
Broadview Heights (OH), City of v. Purdue Pharma L.P., et al.                                                    1:18-op-45330-DAP   NDOH
Brooklyn Heights (OH), Village of v. ABDC, et al                                                                 1:18-op-45450-DAP   NDOH
Brown (OH) County Board of Commissioners v. AmerisourceBergen Drug Corporation, et al.                           1:17-op-45035-DAP   NDOH
Brunswick (OH), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45199-DAP   NDOH



                                                                                                 Page 53 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 55 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Butler (OH), County Board of Commissioners v. Purdue Pharma L.P. et al.                                          1:18-op-45037-DAP   NDOH
Carroll (OH) County Commissioners v. ABDC, et al                                                                 1:18-op-46079-DAP   NDOH
Champaign (OH), County Board of County Commissioners v. ABDC, et al.                                             1:18-op-45065-DAP   NDOH
Cincinnati (OH), City of v. ABDC, et al.                                                                         1:17-op-45041-DAP   NDOH
Clermont (OH) County Commissioners v. Amerisourcebergen Drug Corp., et al                                        1:17-op-45033-DAP   NDOH
Cleveland (OH) Teachers Union Local 279 v. Purdue Pharma L.P., et al.                                            1:18-op-45135-DAP   NDOH
Cleveland (OH), Bakers and Teamsters, et al. v. Purdue Pharma L.P., et al.                                       1:18-op-45432-DAP   NDOH
Cleveland (OH), City of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45132-DAP   NDOH
Clinton (OH), County Board v. Purdue Pharma, L.P., et al.                                                        1:18-op-45060-DAP   NDOH
Collier, Jessica (OH), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45506-DAP   NDOH
Columbiana (OH), County Commissioners v. ABDC, et al.                                                            1:18-op-45289-DAP   NDOH
Columbiana (OH), County Commissioners v. ABDC, et al. (DWP)                                                      1:18-op-45045-DAP   NDOH
Columbus (OH), City of v. Purdue Pharma L.P. et al.                                                              1:18-op-45048-DAP   NDOH
Coshocton (OH) County Commissioners v. Amerisourcebergen Drug Corp., et al                                       1:18-op-45027-DAP   NDOH
Crawford (OH), County Commissioners v. ABDC, et al.                                                              1:18-op-45288-DAP   NDOH
Crawford (OH), County Commissioners v. ABDC, et al. (DWP)                                                        1:18-op-45039-DAP   NDOH
Cuyahoga (OH), County of et al. v. Purdue Pharma L.P. et al.                                                     1:17-op-45004-DAP   NDOH
Darke (OH), County Commissioners v. ABDC, et al.                                                                 1:18-op-45046-DAP   NDOH
Dayton (OH), City of v. Purdue Pharma L.P., et al.                                                               1:17-op-45032-DAP   NDOH
Delaware (OH), County of v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45266-DAP   NDOH
East Cleveland (OH), City of v. ABDC, et al.                                                                     1:18-op-45448-DAP   NDOH
Edna House for Women Inc. (OH), et al. v. Purdue Pharma L.P., et al.                                             1:18-op-46209-DAP   NDOH
Elyria (OH), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-45080-DAP   NDOH
Employer-Teamsters (OH) Local Nos. 175 & 505 Health & Welfare Fund, et al. v. Purdue Pharma L.P., et al.         1:18-op-45446-DAP   NDOH
Enders, Heather (OH) v. Purdue Pharma L.P., et al.                                                               1:19-op-45095-DAP   NDOH
Erie (OH), County Commissioners v. ABDC, et al.                                                                  1:18-OP-45291-DAP   NDOH
Erie (OH), County Commissioners v. ABDC, et al. (DWP)                                                            1:18-op-45040-DAP   NDOH
Euclid (OH), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-46013-DAP   NDOH
Fairfield (OH), City of v. ABDC, et al.                                                                          1:19-op-45742-DAP   NDOH
Fairfield (OH), County Commissioners v. ABDC, et al.                                                             1:18-op-45038-DAP   NDOH
Fayette (OH), County of, et al. v. Purdue Pharma, L.P., et al.                                                   1:20-op-45065-DAP   NDOH
Findlay (OH), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-46339-DAP   NDOH
Fostoria (OH), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45433-DAP   NDOH
Franklin County Board of Commissioners (OH) v. AmerisourceBergen Drug Corporation, et al.                        1:18-op-45162-DAP   NDOH
Frost, Michelle (OH), Legal Guardian, et al. v. Endo Health Solutions Inc., et al.                               1:18-op-46327-DAP   NDOH
Fulton (OH), Board of County Commissioners v. Purdue Pharma L.P., et al.                                         1:19-op-45440-DAP   NDOH
Gallia (OH) County Commissioners v. Amerisourcebergen Drug Corp., et al                                          1:17-op-45043-DAP   NDOH
Garfield Heights (OH), City of v. Purdue Pharma L.P., et al.                                                     1:18-op-45999-DAP   NDOH
Geauga (OH), County Commissioners of v. AmerisourceBergen Drug Corporation, et al.                               1:18-op-45256-DAP   NDOH
Guernsey (OH), Board of County Commissioners v. Amerisourcebergen Drug Corporation, et al.                       1:18-op-45044-DAP   NDOH
Hamilton (OH), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-46024-DAP   NDOH
Hamilton (OH), County of v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45272-DAP   NDOH
Hancock (OH), County Commissioners v. ABDC, et al.                                                               1:18-op-45572-DAP   NDOH
Harrison (OH), County Commissioners of v. Purdue Pharma L.P., et al.                                             1:18-op-45547-DAP   NDOH



                                                                                                 Page 54 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 56 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Hocking (OH), County Board of County Commissioners v. AmerisourceBergen Drug Corp., et al.                       1:17-op-45044-DAP   NDOH
Huron (OH), City of v. ABDC, et al.                                                                              1:18-op-45431-DAP   NDOH
Huron (OH), County Commissioners v. ABDC, et al.                                                                 1:18-op-45292-DAP   NDOH
Huron (OH), County Commissioners v. ABDC, et al. (DWP)                                                           1:18-op-45043-DAP   NDOH
IBEW (OH) Local 25 Health & Benefit Fund vs. McKesson Corp., et al.                                              1:20-op-45037-DAP   NDOH
IBEW (OH), Local 38 v. Purdue Pharma, L.P., et al                                                                1:17-op-45002-DAP   NDOH
Ironton (OH), City of v. ABDC, et al.                                                                            1:18-op-46025-DAP   NDOH
Jackson (OH) County Board of County Commissioners v. AmerisourceBergen Drug Corporation, et al.                  1:17-op-45037-DAP   NDOH
Jefferson (OH), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-45365-DAP   NDOH
Knox (OH), County Board v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45665-DAP   NDOH
Koechley, Kris, Administrator of the Estate of James P Koechley (OH) v. Purdue Pharma, Inc., et al.              1:18-op-46165-DAP   NDOH
Lake (OH), County of v. Purdue Pharma L.P., et al.                                                               1:18-op-45032-DAP   NDOH
Lakewood (OH), City of v. Purdue Pharma LP, et al.                                                               1:18-op-45240-DAP   NDOH
Lawrence County Board of Commissioners (OH) v. AmerisourceBergen Drug Corporation, et al.                        1:17-op-45045-DAP   NDOH
Lebanon (OH), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45163-DAP   NDOH
Licking (OH) County Commissioners v. Amerisourcebergen Drug Corp., et al                                         1:18-op-45041-DAP   NDOH
Lima (OH), City of v. ABDC, et al.                                                                               1:18-op-45333-DAP   NDOH
Logan County (OH) Board of Commissioners v. AmerisourceBergen Drug Corporation, et al.                           1:18-op-45047-DAP   NDOH
Lorain (OH), City of v. Purdue Pharma L.P., et al.                                                               1:17-op-45000-DAP   NDOH
Lorain (OH), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45078-DAP   NDOH
Lucas (OH), County Board of Commissioners, et al. v. Purdue Pharma L.P., et al.                                  1:18-op-46177-DAP   NDOH
Lyndhurst (OH), City of v. ABDC, et al.                                                                          1:18-op-45636-DAP   NDOH
Macedonia (OH), City of v. ABDC, et al.                                                                          1:18-op-45447-DAP   NDOH
Mansfield (OH), City of v. Purdue Pharma L.P., et al.                                                            1:18-op-45380-DAP   NDOH
Marion (OH), County Commissioners v. ABDC, et al.                                                                1:18-op-45529-DAP   NDOH
Mayfield Heights (OH), City of v. ABDC, et al.                                                                   1:18-op-45635-DAP   NDOH
Medical Mutual of Ohio (OH) v. Purdue Pharma L.P., et al.                                                        1:18-op-45307-DAP   NDOH
Medina (OH), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45839-DAP   NDOH
Meigs (OH) County of v. Cardinal Health, Inc., et al.                                                            1:19-op-45229-DAP   NDOH
Mental Health & Recovery Svcs Bd of Allen, Auglaize, and Hardin (OH) Counties v. Purdue Pharma LP, et al         1:18-op-46344-DAP   NDOH
Mercer (OH) County Commissioners v. ABDC, et al                                                                  1:18-op-46094       NDOH
Miami (OH), Board of County Commissioners v. Purdue Pharma L.P. et al.                                           1:19-op-45335-DAP   NDOH
Middletown (OH), City of v. ABDC, et al.                                                                         1:19-op-46133-DAP   NDOH
Minute Men, Inc., et al. (OH) v. Purdue Pharma L.P., et al.                                                      1:18-op-45306-DAP   NDOH
Monroe County (OH) Board of County Commissioners v. AmerisourceBergen Drug Corporation, et al.                   1:18-op-45597-DAP   NDOH
Montgomery (OH), County Board of Commissioners, et al. v. Cardinal Health Inc., et al.                           1:18-op-46326-DAP   NDOH
Morrow (OH), County of v. Amerisourcebergen Drug Corporation, et al.                                             1:18-op-45059-DAP   NDOH
MSP Recovery Claims, Series LLC (OH) v. Purdue Pharma, L. P., et al                                              1:18-op-45091-DAP   NDOH
MSPA Claims 1 (OH), et al v. Purdue Pharma, L.P., et al                                                          1:18-op-45057-DAP   NDOH
Muskingum (OH) County Commissioners v. Amerisourcebergen Drug Corp., et al                                       1:18-op-45137-DAP   NDOH
Newburgh Hts. (OH), Village of v. ABDC, et al.                                                                   1:18-op-45449-DAP   NDOH
Noble (OH), County Commissioners of v. Cardinal Health, Inc., et al.                                             1:19-op-45096-DAP   NDOH
North Olmsted (OH), City of v. Purdue Pharma L.P., et al.                                                        1:18-op-46012-DAP   NDOH
North Ridgeville (OH), City of v. Purdue Pharma, LP, et al.                                                      1:18-op-46015-DAP   NDOH



                                                                                                 Page 55 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 57 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
North Royalton (OH), City of v. ABDC, et al.                                                                     1:18-op-45427-DAP   NDOH
Norwalk (OH), City of v. Purdue Pharma, L.P. et al.                                                              1:18-op-46351-DAP   NDOH
Ohio (OH), State of v. McKesson Corporation et al.                                                               CVH20180055         OH Madison County
Ohio Carpenters' Health Fund (OH) v. Purdue Pharma, L.P., et al.                                                 1:19-op-45072-DAP   NDOH
Olmsted Falls (OH), City of v. Purdue Pharma, LP, et al.                                                         1:18-op-46014-DAP   NDOH
Ottawa (OH), County Commissioners v. ABDC, et al.                                                                1:18-op-45031-DAP   NDOH
Painesville (OH), Township of v. Purdue Pharma L.P., et al.                                                      1:18-op-46035-DAP   NDOH
Parma (OH), City of v. Purdue Pharma L.P., et al.                                                                1:17-op-45001-DAP   NDOH
Parma Heights (OH), City of v. Purdue Pharma L.P., et al.                                                        1:18-op-45773-DAP   NDOH
Perry (OH) County Board v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45245-DAP   NDOH
Pike (OH), County Board of Commissioners v. Amerisourcebergen Drug Corporation et al.                            1:17-op-45039-DAP   NDOH
Portage (OH), County of, et al. v. Cardinal Health, et al.                                                       1:18-op-46006-DAP   NDOH
Portsmouth (OH), City of v. Amerisourcebergen Drug Corporation, et al.                                           1:17-op-45042-DAP   NDOH
Richland (OH), County Children's Services of v. Purdue Pharma L.P. et al.                                        1:17-op-45003-DAP   NDOH
Rosary Hall (OH), et al. v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45610-DAP   NDOH
Ross (OH), County of v. Amerisourcebergen Drug Corporation, et al.                                               1:17-op-45040-DAP   NDOH
Sandusky (OH), City of v. Purdue Pharma L.P., et al.                                                             1:18-op-45788-DAP   NDOH
Sandusky (OH), County Commissioners of v. Purdue Pharma, L.P., et al.                                            1:18-op-45254-DAP   NDOH
Scioto (OH), County Board of Commissioners v. ABDC, et al.                                                       1:17-op-45038-DAP   NDOH
Seneca (OH), County Commissioners v. ABDC, et al.                                                                1:18-op-45290-DAP   NDOH
Seven Hills (OH), City of v. Purdue Pharma L.P., et al.                                                          1:19-op-45413-DAP   NDOH
Shelby (OH), County Commissioners v. ABDC, et al.                                                                1:18-op-45668-DAP   NDOH
St. Marys (OH), City of v. ABDC, et al.                                                                          1:18-op-45638-DAP   NDOH
Stark (OH), Board of County Commissioners of, et al. v. Cardinal Health, Inc., et al.                            1:18-op-46349-DAP   NDOH
Stewart, Wendy (OH), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45481-DAP   NDOH
Strongsville (OH), City of v. Purdue Pharma, LP, et al.                                                          1:18-op-46111-DAP   NDOH
Summit (OH), County of, et al. v. Purdue Pharma, LP, et al.                                                      1:18-op-45090-DAP   NDOH
Toledo (OH), City of v. Purdue Pharma L.P., et al.                                                               1:17-op-45005-DAP   NDOH
Trumbull (OH), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45079-DAP   NDOH
Tuscarawas (OH), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45098-DAP   NDOH
Van Wert (OH), City of v. ABDC, et al.                                                                           1:18-op-46345-DAP   NDOH
Van Wert (OH), County Commissioners v. ABDC, et al.                                                              1:18-op-45571-DAP   NDOH
Vinton (OH), County Commissioners v. ABDC, et al.                                                                1:17-op-45036-DAP   NDOH
Warren (OH), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-45434-DAP   NDOH
Warrensville Heights (OH), City of v. Purdue Pharma LP, et al.                                                   1:18-op-46299-DAP   NDOH
Washington (OH), County of, et al. v. Cardinal Health, Inc., et al.                                              1:19-op-45230-DAP   NDOH
Wayne (OH), County Commissioners v. ABDC, et al.                                                                 1:18-op-45150-DAP   NDOH
Wickliffe (OH), City of v. ABDC, et al.                                                                          1:18-op-45637-DAP   NDOH
Williams (OH), County Commissioners v. ABDC, et al.                                                              1:18-op-45257-DAP   NDOH
Wyandot (OH), Board of County Commissioners v. AmerisourceBergen Drug Corporation, et al.                        1:18-op-46078-DAP   NDOH
Youngstown (OH), City of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45722-DAP   NDOH
Ada (OK), City of v. Purdue Pharma, L.P., et al.                                                                 1:19-op-45400-DAP   NDOH
Altus (OK), City of v. Cephalon, Inc., et al.                                                                    1:21-op-45046-DAP   NDOH
Anadarko (OK), City of v. Purdue Pharma L.P., et al.                                                             1:20-op-45022-DAP   NDOH



                                                                                                 Page 56 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 58 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Apache Tribe (OK) v. Purdue Pharma L.P., et al.                                                                  1:19-op-46119-DAP   NDOH
Atoka (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                          1:20-op-45001-DAP   NDOH
Beckham (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                         1:20-op-45146-DAP   NDOH
Bethany (OK), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-46148-DAP   NDOH
Broken Arrow (OK), City of v. Purdue Pharma, L.P., et al.                                                        1:19-op-45415-DAP   NDOH
Burns Flat (OK), City of v. Purdue Pharma L.P., et al.                                                           CJ-2019-29          OK Washita County
Caddo (OK), Board of County Commissioners v. Purdue Pharma, L.P., et al.                                         1:19-op-46156-DAP   NDOH
Cherokee Nation (OK) v. McKesson Corporation, et al.                                                             6:18-cv-00056-RAW   EDOK
Cheyenne & Arapaho Tribes (OK) v. McKesson Corp., et al.                                                         1:19-op-45187-DAP   NDOH
Chickasaw Nation (OK) v. McKesson Corporation, et al.                                                            1:20-op-45201-DAP   NDOH
Choctaw (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                        1:20-op-45257-DAP   NDOH
Choctaw Nation (OK) v. McKesson Corporation, et al.                                                              1:20-op-45202-DAP   NDOH
Cimarron (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                       1:20-op-45021-DAP   NDOH
Citizen Potawatomi Nation (OK) v. Purdue Pharma L.P., et al.                                                     1:19-op-46013-DAP   NDOH
Cleveland (OK), Board of County Commissioners v. Purdue Pharma L.P. et al.                                       1:20-op-45009-DAP   NDOH
Coal (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                           1:20-op-45149-DAP   NDOH
Comanche (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                        1:20-op-45180-DAP   NDOH
Comanche County (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                CJ-2018-737         OK Comanche County
Comanche Nation (OK) v. Purdue Pharma L.P., et al.                                                               1:19-op-45442-DAP   NDOH
Craig (OK), County Commission v. Purdue Pharma L.P., et al.                                                      1:19-op-45652-DAP   NDOH
Creek (OK), County Commission of v. Purdue Pharma, L.P., et al.                                                  1:19-op-45226-DAP   NDOH
Custer (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                          1:20-op-45182-DAP   NDOH
Delaware (OK), County Board of Commissioners of v. Purdue Pharma, L.P., et al.                                   1:18-op-46321-DAP   NDOH
Delaware Nation (OK) v. Purdue Pharma L. P., et al.                                                              1:19-op-46011-DAP   NDOH
Demaro, Samantha (OK), et al. v. Purdue Pharma L.P., et al.                                                      1:19-op-45465-DAP   NDOH
Dewey (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                          1:19-op-45801-DAP   NDOH
Edmond (OK), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45496-DAP   NDOH
El Reno (OK), City of v. Cephalon, Inc., et al.                                                                  1:20-op-45252-DAP   NDOH
Elk City (OK), City of v Cephalon, Inc., et al.                                                                  1:21-op-45017-DAP   NDOH
Enid (OK), City of v. Purdue Pharma, L.P., et al.                                                                1:19-op-45717-DAP   NDOH
Fort Cobb (OK), City of v. Purdue Pharma L.P., et al.                                                            1:20-op-45023-DAP   NDOH
Garvin (OK), Board of County Commissioners of v. Purdue Pharma LP, et al.                                        1:18-op-46304-DAP   NDOH
Grady (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                      1:19-op-46167-DAP   NDOH
Greer (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                          1:20-op-45256-DAP   NDOH
Guthrie (OK), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45497-DAP   NDOH
Harmon (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                          1:20-op-45388-DAP   NDOH
Harper County (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                              1:19-op-45757-DAP   NDOH
Haskell (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                        1:20-op-45002-DAP   NDOH
Hughes (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                         1:20-op-45258-DAP   NDOH
Jackson (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                        1:20-op-45126-DAP   NDOH
Jefferson (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                  1:19-op-46170-DAP   NDOH
Jenks (OK), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45858-DAP   NDOH
Johnston (OK), County Commissioners v. Purdue Pharma L.P., et al.                                                1:19-op-45765-DAP   NDOH
Kay (OK), County Commissioners of v. Purdue Pharma, L.P., et al.                                                 1:19-op-45989-DAP   NDOH



                                                                                                 Page 57 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 59 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Kiowa (OK), Board of County Commissioners of v. Purdue Pharma L.P. et al                                         1:19-op-45755-DAP   NDOH
Latimer (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                    1:20-op-45003-DAP   NDOH
Lawton (OK), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45500-DAP   NDOH
LeFlore (OK), Board of County Commissioners of v. Purdue Pharma L.P., et al.                                     1:20-op-45067-DAP   NDOH
Lincoln (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                        1:20-op-45128-DAP   NDOH
Logan (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                          1:20-op-45058-DAP   NDOH
Love (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                           1:20-op-45000-DAP   NDOH
Major (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                          1:19-op-45990-DAP   NDOH
Mayes (OK), County Commission of v. Purdue Pharma, L.P., et al.                                                  1:19-op-45227-DAP   NDOH
McClain (OK), County Board of County Commissioners v. Purdue Pharma, LP, et al.                                  1:18-op-46303-DAP   NDOH
McCurtain (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                      1:20-op-45259-DAP   NDOH
Midwest City (OK), City of v. Purdue Pharma, L.P., et al.                                                        1:19-op-45709-DAP   NDOH
Modoc Nation (OK), Tribe of v. Purdue Pharma L.P., et al.                                                        1:19-op-45439-DAP   NDOH
Muscogee Creek (OK), Nation of v. Purdue Pharma L.P., et al.                                                     1:18-op-45459-DAP   NDOH
Muskogee (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                        1:20-op-45155-DAP   NDOH
Muskogee (OK), City of v. Cephalon, Inc., et al.                                                                 1:20-op-45162-DAP   NDOH
Mustang (OK), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45708-DAP   NDOH
Noble (OK), County Commissioners of v. Purdue Pharma, L.P., et al.                                               1:20-op-45129-DAP   NDOH
Nowata (OK), County Commission v. Purdue Pharma L.P., et al.                                                     1:19-op-45225-DAP   NDOH
Okfuskee (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                       1:20-op-45005-DAP   NDOH
Oklahoma (OK), Board of County Commissioners of v. McKesson Corporation, et al.                                  1:20-op-45056-DAP   NDOH
Oklahoma (OK), State of v. McKesson Corp.                                                                        CJ-2020-84          OK Bryan County
Oklahoma (OK), State of v. McKesson Corp., et al.                                                                5:20-cv-00090-C     WDOK
Oklahoma City (OK), City of v. Purdue Pharma LP, et al.                                                          1:19-op-45498-DAP   NDOH
Okmulgee (OK), County Commission of v. Purdue Pharma, L.P., et al.                                               1:19-op-45223-DAP   NDOH
Osage County (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                               1:18-op-46322-DAP   NDOH
Osage Nation (OK) v. Purdue Pharma L. P. et al.                                                                  1:19-op-45821-DAP   NDOH
Otoe-Missouria (OK), Tribe of Indians v. Purdue Pharma L.P., et al.                                              1:19-op-45402-DAP   NDOH
Ottawa (OK), County Board of Commissioners of v. Purdue Pharma, L.P., et al.                                     1:18-op-46323-DAP   NDOH
Owasso (OK), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45718-DAP   NDOH
Pawnee (OK), County Board of County Commissioners v. Purdue Pharma, L.P., et al.                                 1:18-op-46320-DAP   NDOH
Pawnee Nation (OK) v. Purdue Pharma L.P., et al.                                                                 1:19-op-46017-DAP   NDOH
Payne (OK), County Commission v. Purdue Pharma L.P., et al.                                                      1:19-op-45653-DAP   NDOH
Pioneer Telephone (OK) Cooperative, Inc., et al. v. Purdue Pharma, L.P., et al.                                  1:18-op-46186-DAP   NDOH
Pittsburg (OK), Board of County Commissioners of v. Purdue Pharma L.P. et al.                                    1:19-op-45711-DAP   NDOH
Ponca City (OK), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45495-DAP   NDOH
Ponca Tribe of Indians of Oklahoma (OK) v. Purdue Pharma L.P., et al.                                            1:18-op-45327-DAP   NDOH
Pottawatomie (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                               1:19-op-45988-DAP   NDOH
Quapaw Tribe of Oklahoma (OK) v. ABDC, et al.                                                                    1:19-op-45460-DAP   NDOH
Rogers (OK), County Commission of v. Purdue Pharma, L.P., et al.                                                 1:19-op-45224-DAP   NDOH
Sac and Fox Nation (OK) v. Purdue Pharma L.P., et al.                                                            1:19-op-46012-DAP   NDOH
Seminole (OK), Board of County Commissioners of v. Purdue Pharma L.P., et al.                                    1:19-op-45260-DAP   NDOH
Seminole (OK), City of v. Purdue Pharma L. P., et al.                                                            1:20-op-45004-DAP   NDOH
Shawnee (OK), City of v. Purdue Pharma LP, et al.                                                                1:19-op-46155-DAP   NDOH



                                                                                                 Page 58 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 60 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                          Docket Number       Current Jurisdiction
Stephens (OK), Board of County Commissioners of v. Purdue Pharma, L.P., et al.                                        1:19-op-45756-DAP   NDOH
Stillwater (OK), City of v. Cephalon, Inc., et al.                                                                    1:21-op-45045-DAP   NDOH
Stock, William (OK) v. Purdue Pharma L.P., et al.                                                                     1:19-op-45927-DAP   NDOH
Texas (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                               1:20-op-45061-DAP   NDOH
Thlopthlocco Tribal Town (OK) v. Purdue Pharma L. P., et al.                                                          1:19-op-46021-DAP   NDOH
Tillman (OK), Board of County Commissioners of v. Cephalon, Inc., et al.                                              1:20-op-45185-DAP   NDOH
Tulsa (OK), City of v. Cephalon, Inc., et al.                                                                         1:21-op-45024-DAP   NDOH
Tulsa (OK), County Commissioners v. Purdue Pharma L.P., et al.                                                        1:19-op-45352-DAP   NDOH
UFCW 1000 (OK) v. McKesson Corp., et al                                                                               1:18-op-45733-DAP   NDOH
Washington (OK), County Commission of v. Purdue Pharma, L.P., et al.                                                  1:19-op-45222-DAP   NDOH
Woods (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                               1:19-op-45987-DAP   NDOH
Woodward (OK), Board of County Commissioners v. Purdue Pharma L.P., et al.                                            1:20-op-45141-DAP   NDOH
Yukon (OK), City of v. Purdue Pharma L.P., et al.                                                                     1:19-op-45716-DAP   NDOH
Clackamas (OR), et al, County of v. Purdue Pharma, L.P., et al                                                        1:18-op-45442-DAP   NDOH
Confederated Tribes of the Umatilla Indian Reservation (OR) v. Purdue Pharma L.P., et al.                             1:18-op-45541-DAP   NDOH
Confederated Tribes of Warm Springs (OR) v. Purdue Pharma, L.P., et al.                                               1:19-op-45069-DAP   NDOH
Coos (OR), County of v. Purdue Pharma L.P., et al.                                                                    1:18-op-46300-DAP   NDOH
Coquille Indian Tribe (OR) v. McKesson Corp., et al.                                                                  1:19-op-45970-DAP   NDOH
Cow Creek Band of Umpqua Indians (OR), Tribe of v. Purdue Pharma L.P., et al.                                         1:18-op-45417-DAP   NDOH
Curry (OR), County of v. Purdue Pharma L.P., et al.                                                                   1:19-op-45512-DAP   NDOH
Grand Ronde Community (OR) Confederated Tribes v. Purdue Pharma L.P., et al.                                          1:19-op-45097-DAP   NDOH
Haught, Miriam (OH), Individually and as Next Friend and Guardian of Baby B.H. v. McKesson Corporation, et al.        1:20-op-45274-DAP   NDOH
Lechuga, Niola (OR), et al. v. Purdue Pharma L.P., et al.                                                             1:19-op-45468-DAP   NDOH
Multnomah (OR), County of v. Purdue Pharma L.P., et al.                                                               1:18-op-45377-DAP   NDOH
Portland (OR), City of v. ABDC, et al.                                                                                1:18-op-45633-DAP   NDOH
Reynolds, Jason (OR) v. Purdue Pharma L.P., et al.                                                                    1:18-op-46271-DAP   NDOH
The Klamath Tribes (OR) v. Purdue Pharma, L.P., et al.                                                                1:19-op-45786-DAP   NDOH
Willingham, Nikolina individually and as next friend and guardian of Baby M.C. (OR) v. McKesson Corporation, et al.   1:20-op-45219-DAP   NDOH
Adams (PA), County of v. Purdue Pharma L.P., et al.                                                                   1:20-op-45140-DAP   NDOH
AFSCME 33 (PA) v. Purdue Pharma L.P., et al                                                                           CV-2017-008095      PA Delaware County
AFSCME 47 (PA) v. Purdue Pharma L.P., et al.                                                                          CV-2017-008095      PA Delaware County
Allegheny, (PA), County of v. Purdue Pharma, L.P. et al.                                                              CV-2017-008095      PA Delaware County
Allentown (PA), City of v. ABDC, et al.                                                                               1:19-op-45824-DAP   NDOH
Armstrong (PA), County of v. Purdue Pharma, L.P. et al.                                                               CV-2017-008095      PA Delaware County
Asbestos Workers Local Union No. 2 Welfare Fund (PA) v. Allergan, PLC f/k/a Actavis PLC, et al.                       1:21-op-45023-DAP   NDOH
Beaver (PA) County of v. Purdue Pharma L.P. et al.                                                                    CV-2017-008095      PA Delaware County
Bedford (PA), County of v. Purdue Pharma, L.P., et al.                                                                1:20-op-45184-DAP   NDOH
Bensalem (PA) Township of v. Purdue Pharma L.P. et al.                                                                CV-2017-008095      PA Delaware County
Bradford (PA), County of v. Purdue Pharma L.P., et al.                                                                CV-2017-008095      PA Delaware County
Bricklayers and Allied Craftworkers No. 1 (PA) v. Purdue Pharma, L.P., et al.                                         CV-2017-008095      PA Delaware County
Bristol (PA), Township of v. Purdue Pharma L.P., et al.                                                               1:19-op-45434-DAP   NDOH
Bucks (PA), County of v. Purdue Pharma L.P., et al.                                                                   CV-2017-008095      PA Delaware County
Cambria, (PA), County of v. Purdue Pharma L.P. et al.                                                                 CV-2017-008095      PA Delaware County
Carbon (PA), County of v. Purdue Pharma L.P., et al.                                                                  CV-2017-008095      PA Delaware County



                                                                                                 Page 59 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 61 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                      Docket Number       Current Jurisdiction
Carlson, Desiree (PA), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45487-DAP   NDOH
Carpenters Health & Welfare (PA) v. Purdue Pharma L.P., et al.                                                    CV-2017-008095      PA Delaware County
Chester (PA), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45233-DAP   NDOH
Clarion (PA), County of v. Purdue Pharma L.P., et al.                                                             CV-2017-008095      PA Delaware County
Clearfield (PA) County v. Purdue Pharma L.P., et al.                                                              CV-2017-008095      PA Delaware County
Clinton (PA), County of vs. Purdue Pharma L.P., et al.                                                            CV-2017-008095      PA Delaware County
Coatesville (PA), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45396-DAP   NDOH
Columbia (PA), County of v. Purdue Pharma L.P., et al.                                                            1:17-op-45068-DAP   NDOH
Cumberland (PA), County of v. Purdue Pharma L.P., et al.                                                          CV-2017-008095      PA Delaware County
Delaware (PA), County of v. Purdue Pharma, LP, et al.                                                             CV-2017-008095      PA Delaware County
Doe, John (PA), et al. v. Purdue Pharma L.P., et al.                                                              1:18-op-46318-DAP   NDOH
Edwardsville (PA), Borough of v. ABDC, et al.                                                                     1:19-op-46176-DAP   NDOH
Erie (PA), County of v. Purdue Pharma L.P., et al.                                                                CV-2017-008095      PA Delaware County
Exeter (PA), Borough of v. ABDC, et al.                                                                           1:20-op-45019-DAP   NDOH
Fairview (PA), Township v. Purdue Pharma, L.P., et al.                                                            1:19-op-45355-DAP   NDOH
Fayette (PA), County of v. Purdue Pharma L.P., et al.                                                             CV-2017-008095      PA Delaware County
Forty Fort (PA), Borough of v. ABDC, et al.                                                                       1:19-op-46177-DAP   NDOH
Franklin (PA), County of v. Purdue Pharma L.P., et al.                                                            CV-2017-008095      PA Delaware County
Greene (PA), County of v. Purdue Pharma L.P., et al.                                                              CV-2017-008095      PA Delaware County
Hanover (PA), Township of v. Purdue Pharma L.P., et al.                                                           1:19-op-45654-DAP   NDOH
Hazleton (PA), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45724-DAP   NDOH
Huntingdon (PA), County of v. Purdue Pharma L.P., et al.                                                          CV-2017-008095      PA Delaware County
Indiana (PA), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45249-DAP   NDOH
Kingston (PA), Borough of v. Purdue Pharma L.P., et al.                                                           1:19-op-45585-DAP   NDOH
Laborers' District Council Building and Construction Health and Welfare Fund (PA) v. Purdue Pharma L.P., et al.   1:21-op-45019-DAP   NDOH
Lackawanna (PA), County of v. Purdue Pharma, L.P. et al.                                                          CV-2017-008095      PA Delaware County
Lawrence (PA), County of v. Purdue Pharma L.P., et al.                                                            CV-2017-008095      PA Delaware County
Lock Haven (PA), City of v. Purdue Pharma, et al.                                                                 CV-2017-008095      PA Delaware County
Lower Makefield (PA), Township of v. Purdue Pharma LP, et al.                                                     1:20-op-45284-DAP   NDOH
Lower Southampton (PA), Township of v. Cephalon, Inc., et al.                                                     1:20-op-45181-DAP   NDOH
Luzerne (PA), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45100-DAP   NDOH
Lycoming (PA), County of v. Purdue Pharma LP, et al.                                                              1:19-op-45655-DAP   NDOH
Mercer (PA), County of v. Purdue Pharma L.P., et al.                                                              CV-2017-008095      PA Delaware County
Middletown (PA), Township of v. Teva Pharmaceuticals USA, Inc., et al.                                            1:21-op-45030-DAP   NDOH
Monroe (PA), County of v. Purdue Pharma L.P. et al.                                                               CV-2017-008095      PA Delaware County
Morrisville (PA), Borough of v. Purdue Pharma L.P.;                                                               1:19-op-45435-DAP   NDOH
MSI Corporation (PA) v. Purdue Pharma LP, et al.                                                                  1:18-op-46053-DAP   NDOH
Nanticoke (PA), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45081-DAP   NDOH
Newtown Township (PA) v. Purdue Pharma L.P., et al.                                                               CV-2017-008095      PA Delaware County
Norristown (PA), Municipality of, et al. v. Purdue Pharma L.P., et al.                                            2019-12178          PA Montgomery County
Northumberland (PA), County of v. Purdue Pharma, L.P., et al.                                                     1:19-op-45555-DAP   NDOH
Pennsylvania (PA), Commonwealth of - Allegheny County DA v. Allergan Finance, LLC, et al.                         CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Berks County DA v. ABDC, et al.                                              CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Bucks County DA v. ABDC, et al.                                              CV-2017-008095      PA Delaware County



                                                                                                 Page 60 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 62 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                        Docket Number       Current Jurisdiction
Pennsylvania (PA), Commonwealth of - Chester County DA v. ABDC, et al.                                                              CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Clearfield County DA v. Purdue Pharma, L.P., et al.                                            1:21-op-45022-DAP   NDOH
Pennsylvania (PA), Commonwealth of - Dauphin County DA v. ABDC, et al.                                                              CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Delaware County DA v. ABDC, et al.                                                             CV-2020-002026      PA Delaware County
Pennsylvania (PA), Commonwealth of - Erie County DA v. ABDC, et al.                                                                 12837-19            PA Erie County
Pennsylvania (PA), Commonwealth of - Lehigh County DA v. Purdue Pharma, L.P., et al.                                                CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Northampton County DA v. ABDC, et al.                                                          CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Philadelphia DA v. Purdue Pharma L.P., et al.                                                  CV-2017-008095      PA Delaware County
Pennsylvania (PA), Commonwealth of - Westmoreland County DA v. ABDC, et al.                                                         CV-2017-008095      PA Delaware County
Philadelphia (PA), City of v. Par Pharmaceutical, Inc., et al.                                                                      CV-2017-008095      PA Delaware County
Pike (PA), County of v. Purdue Pharma L.P., et al.                                                                                  CV-2017-008095      PA Delaware County
Pittsburgh (PA), City of v. Purdue Pharma, L.P., et al.                                                                             CV-2017-008095      PA Delaware County
Plains (PA), Township of v. Purdue Pharma LP, et al.                                                                                1:18-op-46215-DAP   NDOH
Public Service Insurance Company (PA) v. Janssen Pharmaceuticals, Inc., et al.                                                      1:20-op-45015-DAP   NDOH
Schuylkill (PA), County of v. Purdue Pharma, LP, et al.                                                                             CV-2017-008095      PA Delaware County
Sheet Metal Workers Local 19 Health Fund (PA) v. Purdue Pharma L.P., et al.                                                         1:21-op-45025-DAP   NDOH
Sheet Metal Workers Local No. 25 (PA) v. Purdue Pharma, LP, et al.                                                                  1:18-op-45002-DAP   NDOH
Sugar Notch (PA), Borough of v. ABDC, et al.                                                                                        1:20-op-45090-DAP   NDOH
Tioga (PA), County of v. Purdue Pharma, LP, et al.                                                                                  CV-2017-008095      PA Delaware County
Unite Here 634 (PA), Trustees of v. Purdue Pharma, L.P., et al                                                                      CV-2017-008095      PA Delaware County
United Food and Commercial Workers Health and Welfare Fund of Northeastern Pennsylvania (PA) et al. v. Purdue Pharma, L.P. et al.   1:17-op-45177-DAP   NDOH

Warminster (PA), Township of v. Purdue Pharma L.P. d/b/a, et al.                                                                    CV-2017-008095      PA Delaware County
Warrington (PA), Township of v. Purdue Pharma L.P., et al.                                                                          2019-04956          PA Bucks County
Washington (PA), County of v. Purdue Pharma, L.P. et al.                                                                            CV-2017-008095      PA Delaware County
West Pittston (PA), Borough of v. The Purdue Frederick Company, Inc., et al.                                                        1:19-op-45997-DAP   NDOH
Westmoreland (PA), County of v. Purdue Pharma L.P., et al.                                                                          CV-2017-008095      PA Delaware County
Wilkes-Barre (PA), City of v. Purdue Pharma L.P., et al.                                                                            1:18-op-45545-DAP   NDOH
Wilkes-Barre (PA), Township of v. Purdue Pharma, L.P. et al.                                                                        1:19-op-45325-DAP   NDOH
Wright (PA), Township of v. Purdue Pharma L.P., et al.                                                                              1:19-op-45574-DAP   NDOH
Wyoming (PA), Borough of v. Cephalon, Inc., et al.                                                                                  1:20-op-45087-DAP   NDOH
Wyoming (PA), County of v. Purdue Pharma L.P., et al.                                                                               1:18-op-45488-DAP   NDOH
York (PA), County of v. Purdue Pharma L.P., et al.                                                                                  CV-2017-008095      PA Delaware County
Adjuntas (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                        1:20-op-45245-DAP   NDOH
Arroyo (PR), Municipality of v. Purdue Pharma, L.P., et al.                                                                         1:19-op-45817-DAP   NDOH
Barceloneta (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                     1:20-op-45267-DAP   NDOH
Bayamon (PR), Municipality of v. Purdue Pharma, L.P., et al.                                                                        1:19-op-45818-DAP   NDOH
Caguas (PR), Municipality of v. Purdue Pharma, L.P., et al.                                                                         1:19-op-45814-DAP   NDOH
Canovanas (PR), Municipality of v. Purdue Pharma, LP, et al.                                                                        1:18-op-46018-DAP   NDOH
Catano (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                          1:19-op-45816-DAP   NDOH
Ceiba (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45819-DAP   NDOH
Cidra (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                           1:20-op-45244-DAP   NDOH
Coamo (PR), Municipality of v. Purdue Pharma L.P., et al.                                                                           1:19-op-45820-DAP   NDOH
Commonwealth of Puerto Rico (PR) v. Cardinal Health, Inc., et al.                                                                   SJ-2018-cv-03958    PR San Juan



                                                                                                 Page 61 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 63 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Guayama (PR), Municipality of v. Purdue Pharma L.P., et al.                                                      3:17-cv-02356       DCPR
Guayanilla (PR), Municipality of v. Purdue Pharma L.P., et al.                                                   1:18-op-45176-DAP   NDOH
Isla de Vieques (PR), Municipality of v. Purdue Pharma, L.P., et al.                                             1:19-op-45752-DAP   NDOH
Juncos (PR), Municipality of v. Purdue Pharma LP, et al.                                                         1:18-op-45994-DAP   NDOH
Loiza (PR), Municipality of v. Purdue Phama L.P., et al.                                                         1:18-op-45177-DAP   NDOH
Mennonite (PR), General Hospital, Inc., et al. v. Purdue Pharma L.P., et al.                                     1:19-op-45109-DAP   NDOH
Rio Grande (PR), Municipality of v. Purdue Pharma, LP, et al.                                                    1:18-op-45895-DAP   NDOH
Sabana Grande (PR), et al., Municipality of v. Purdue Pharma L.P., et al.                                        1:18-op-45197-DAP   NDOH
Vega Alta (PR), Municipality of v. Purdue Pharma, LP, et al.                                                     1:18-op-46011-DAP   NDOH
Villalba (PR), Municipality of v. Purdue Pharma L.P., et al.                                                     1:19-op-45815-DAP   NDOH
Yabucoa (PR), Municipality of v. Purdue Pharma L.P., et al.                                                      1:18-op-45731-DAP   NDOH
Barrington (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45469-DAP   NDOH
Bristol (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45468-DAP   NDOH
Burrillville (RI), Town of v. ABDC, et al.                                                                       1:18-op-45470-DAP   NDOH
Central Falls (RI), City of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45466-DAP   NDOH
Charlestown (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                          1:18-op-45467-DAP   NDOH
Coventry (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45471-DAP   NDOH
Cranston (RI), City of v. AmerisourceBergen Drug Corporation, et al                                              1:18-op-45472-DAP   NDOH
Cumberland (RI), Town of v. ABDC, et al.                                                                         1:18-op-45465-DAP   NDOH
East Greenwich (RI) Town of v. Amerisourcebergen Drug Corp., et al                                               1:18-op-45515-DAP   NDOH
East Providence (RI), City of v. ABDC, et al.                                                                    1:18-op-45464-DAP   NDOH
Foster (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45473-DAP   NDOH
Glocester (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45474-DAP   NDOH
Heden, Keith D. (RI) v. Purdue Pharmaceuticals LLC, et al.                                                       1:19-op-46135-DAP   NDOH
Hopkinton (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45475-DAP   NDOH
Jamestown (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                            1:18-op-45476-DAP   NDOH
Johnston (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45462-DAP   NDOH
Middletown (RI), Town of v. AmerisourceBergen Drug Corp., et al.                                                 1:18-op-45818-DAP   NDOH
Narragansett (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45478-DAP   NDOH
Narragansett Indian Tribe (RI) v. Endo Health Solutions Inc., et al.                                             1:20-op-45047-DAP   NDOH
Newport (RI), City of v. ABDC, et al.                                                                            1:18-op-45479-DAP   NDOH
North Kingstown (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                      1:18-op-45477-DAP   NDOH
North Providence (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45461-DAP   NDOH
Pawtucket (RI), City of v. AmerisourceBergen Drug Corporation, et al                                             1:18-op-45463-DAP   NDOH
Portsmouth (RI), Town of v. ABDC, et al.                                                                         1:19-op-45554-DAP   NDOH
Providence (RI) City of v. Amerisourcebergen Drug Corp., et al                                                   1:18-op-45844-DAP   NDOH
Rhode Island (RI), State of v. Purdue Pharma, L.P., et al.                                                       PC-2018-4555        RI Providence Superior
Richmond (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45480-DAP   NDOH
Scituate (RI), Town of v. ABDC, et al.                                                                           1:19-op-45282-DAP   NDOH
Smithfield (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45481-DAP   NDOH
South Kingstown (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                      1:18-op-45482-DAP   NDOH
Warren (RI), Town of v. ABDC, et al.                                                                             1:19-op-45281-DAP   NDOH
Warwick (RI), City of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45460-DAP   NDOH
West Greenwich (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                       1:18-op-45483-DAP   NDOH



                                                                                                 Page 62 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 64 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
West Warwick (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45484-DAP   NDOH
Westerly (RI), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45485-DAP   NDOH
Woonsocket (RI), City of v. ABDC, et al.                                                                         1:19-op-45328-DAP   NDOH
Abbeville (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2019-cp-0100154     SC Greenville County
Aiken (SC), County of v. Rite Aid of South Carolina, et al.                                                      2019 CP 0201086     SC Greenville County
Allendale (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2018-CP-0300125     SC Greenville County
Anderson (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                              2018CP0401108       SC Greenville County
Bamberg (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                              2018 CP 0500189     SC Bamberg County
Barnwell (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                             2018-cp-060-0329    SC Barnwell County
Beaufort (SC 2), County of v. Rite Aid of South Carolina, Inc., et al.                                           2018-cp-07-01245    SC Greenville County
Beaufort (SC), County of v. Rite Aid of South Carolina, Inc., et al. (DWP)                                       9:18-cv-00756       DCSC
Berkeley (SC), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45436-DAP   NDOH
Bon Secours (SC) Health System, Inc., et al. v. Purdue Pharma, LP, et al.                                        1:18-op-45821-DAP   NDOH
Calhoun (SC), County of v. ABDC, et al.                                                                          1:18-op-45748-DAP   NDOH
Calhoun (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                               2019-CP-0900065     SC Greenville County
Charleston (SC), City of v. Purdue Pharma L.P., et al                                                            2019-CP-10-4294     SC Charleston County
Charleston (SC), County of v. Purdue Pharma L. P., et al.                                                        1:19-op-45803-DAP   NDOH
Cherokee (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                             2018-CP-1100503     SC Greenville County
Chester (SC), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45606-DAP   NDOH
Chester (SC), County of v. Rite Aid of South Carolina Inc, et al.                                                2020-CP-1200373     SC Chester County
Chesterfield (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                         2018-CP-13410       SC Greenville County
Clarendon (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2019CP1400236       SC Greenville County
Colleton (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                             2018-CP-15-00438    SC Greenville County
Columbia (SC), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45979-DAP   NDOH
Dillon (SC), County of v. ABDC, et al.                                                                           1:18-op-45205-DAP   NDOH
Dillon (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                               2019 CP 1700213     SC Greenville County
Dixon, Deborah (SC), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45511-DAP   NDOH
Dorchester (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                           2018CP1801122       SC Greenville County
Edgefield (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                             2019 CP 1900120     SC Greenville County
Fairfield (SC) County of, v. Rite Aid of South Carolina, Inc., et al.                                            2018-CP-2000272     SC Greenville County
Florence (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                              2019-CP-2101213     SC Greenville County
Georgetown (SC), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45613-DAP   NDOH
Georgetown (SC), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45612-DAP   NDOH
Greenville (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                           2018-CP-23-01294    SC Greenville County
Greenwood (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2018-cp-240-0775    SC Greenville County
Hampton (SC), County of v. Rite Aid of South Carolina, Inc, et al.                                               2018CP2500258       SC Greenville County
Herring, Courtney (SC), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45519-DAP   NDOH
Horry (SC), County of v. Amerisourcebergen Drug Corporation, et al.                                              1:18-op-45206-DAP   NDOH
Horry (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                                2019 CP 2602684     SC Greenville County
Jasper (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                               2018CP2700332       SC Greenville County
Kershaw (SC), County of, et al. v. Rite Aid of South Carolina, Inc., et al.                                      2018-CP-2800553     SC Greenville County
Lancaster (SC) County of v. Amerisourcebergen Drug Corp., et al                                                  1:18-op-45265-DAP   NDOH
Lancaster (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2019 CP 2900540     SC Greenville County
Laurens (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                              2018-cp-3000606     SC Greenville County



                                                                                                 Page 63 of 76
                                                   Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 65 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Lee (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                                  2018-CP-3100207     SC Greenville County
Lexington (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                            2018CP3202207       SC Greenville County
Marion (SC), County of v. ABDC, et al.                                                                           1:18-op-45146-DAP   NDOH
Marion (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                               2019 CP 3300299     SC Greenville County
Marlboro (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                             2020-CP-34-00184    SC Greenville County
Masiowski, Michael, et al. (SC) v. AmerisourceBergen Drug Corporation, et al.                                    1:18-op-45985-DAP   NDOH
McCormick (SC), County v. Rite Aid of South Carolina, Inc. et al.                                                2019 CP 350031      SC Greenville County
Medical University Hospital Authority (SC), et al. v. Endo Health Solutions Inc., et al.                         1:20-op-45197-DAP   NDOH
Mt. Pleasant (SC), Town of v. Purdue Pharma L.P., et al                                                          2019-CP-10-4302     SC Charleston County
Myrtle Beach (SC), City of v. Purdue Pharma L.P., et al.                                                         2019 CP 2605556     SC Greenville County
Newberry (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                              2019-CP-36-00636    SC Greenville County
North Charleston (SC), City of v. Purdue Pharma, L.P., et al.                                                    2019-CP-10-3978     SC Charleston County
Oconee (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                               2018-CP-3700458     SC Oconee County
Orangeburg (SC), City of v. Purdue Pharma L.P., et al.                                                           1:19-op-45607-DAP   NDOH
Orangeburg (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                           2018CP3800841       SC Greenville County
Paul, Chloe (SC), et al. v. Purdue Pharma L.P., et al.                                                           1:19-op-45467-DAP   NDOH
Pickens (SC) County of v. Rite Aid of South Carolina, Inc., et al                                                2018CP3900675       SC Greenville County
Richland (SC), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45327-DAP   NDOH
Saluda (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                               2019 CP 4100111     SC Greenville County
South Carolina (SC), State of v. McKesson Corporation, et al.                                                    2019 CP 4004521     SC Richland County
Spartanburg (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                          2018-CP-42-00760    SC Greenville County
Summerville (SC), Town of v. Purdue Pharma L.P., et al.                                                          2019 CP 1801602     SC Greenville County
Sumter (SC), County of v. Rite Aid of South Carolina, Inc. et al.                                                2019-CP-4300891     SC Greenville County
The Catawba Nation (SC) v. Endo Health Solutions Inc., et al.                                                    1:20-op-45234-DAP   NDOH
Union (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                                2018-CP-4400288     SC Greenville County
Williamsburg (SC) County of v. Rite Aid of South Carolina, Inc., et al                                           2018CP4500276       SC Greenville County
York (SC), County of v. Rite Aid of South Carolina, Inc., et al.                                                 2018-CP-4602446     SC Greenville County
Cheyenne River Sioux Tribe (SD) v. Purdue Pharma L.P., et al.                                                    1:19-op-45114-DAP   NDOH
Flandreau Santee Sioux Tribe, et al. (SD) v. Purdue Pharma L.P., et al.                                          1:18-op-45095-DAP   NDOH
Green-Kuchta, Deborah (SD) v. Purdue Pharma L.P, et al.                                                          1:18-op-46208-DAP   NDOH
Lower Brule Sioux Tribe (SD) v. ABDC, et al.                                                                     1:19-op-45350-DAP   NDOH
Oglala Lakota Sioux (SD), Tribe of v. Purdue Pharma L.P., et al.                                                 1:18-op-45353-DAP   NDOH
Pennington (SD), County of v. Mylan Pharmaceuticals, Inc., et al.                                                1:21-op-45048-DAP   NDOH
South Dakota (SD), State of v. Purdue Pharma L.P., et al.                                                        32 CIV 18 000065    SD Hughes County
Arlington (TN), Town of v. Purdue Pharma L.P., et al.                                                            1:19-op-45471-DAP   NDOH
Blount (TN), County of, et al. v. Purdue Pharma, L.P., et al.                                                    1:19-op-45132-DAP   NDOH
Campbell (TN), County of v. Amerisourcebergen Drug Corporation et al.                                            1:18-op-45133-DAP   NDOH
Cannon (TN), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45924-DAP   NDOH
Centerville (TN), Town of v. Purdue Pharma L.P., et al.                                                          1:19-op-45425-DAP   NDOH
Claiborne (TN), County of v. ABDC, et al.                                                                        1:19-op-45658-DAP   NDOH
Clarksville (TN), City of v. Purdue Pharma L.P., et al.                                                          1:18-op-45517-DAP   NDOH
Crockett (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                           1:18-op-45215-DAP   NDOH
Dandridge (TN), Town of v. Teva Pharmaceuticals, Ltd. et al.                                                     1:20-op-45216-DAP   NDOH
Decatur (TN), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45789-DAP   NDOH



                                                                                                 Page 64 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 66 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                        Docket Number       Current Jurisdiction
Dunaway, Bryant (TN), et al. v. Purdue Pharma L.P., et al.                                                          CCI-2018-6347       TN Cumberland County
Fentress (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                              1:18-op-45419-DAP   NDOH
Flanagan (TN), Darren & Elena, et al. v Purdue Pharma L.P., et al.                                                  1:18-op-45405-DAP   NDOH
Fox, W. Andrew, et al. (TN) v. Purdue Pharma L.P., et al.                                                           1:18-op-46049-DAP   NDOH
Greene (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45136-DAP   NDOH
Hamilton (TN), County of v. Purdue Pharma, L.P., et al.                                                             1:18-op-45507-DAP   NDOH
Hancock (TN), County of v. Amerisourcebergen Drug Corporation et al.                                                1:18-op-45153-DAP   NDOH
Hawkins (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45299-DAP   NDOH
Haywood (TN), County of v. Amerisourcebergen Drug Corporation et al.                                                1:18-op-45107-DAP   NDOH
Henderson (TN), County of v. Amerisourcebergen Drug Corp., et al.                                                   1:18-op-45404-DAP   NDOH
Johnson (TN), County of v. Amerisourcebergen Drug Corporation et al.                                                1:18-op-45164-DAP   NDOH
Lauderdale (TN), County of v. ABDC, et al.                                                                          1:18-op-46324-DAP   NDOH
Lexington (TN), City of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45458-DAP   NDOH
Madison (TN), County of v. Amerisourcebergen Drug Corporation et al.                                                1:18-op-45403-DAP   NDOH
Maryville (TN), City of, et al. v. Teva Pharmaceutical Industries, Ltd., et al.                                     1:20-op-45199-DAP   NDOH
Memphis (TN), City of v. Purdue Pharma L.P., et al.                                                                 1:19-op-45220-DAP   NDOH
Millington (TN), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-45474-DAP   NDOH
Montgomery (TN), County of v. Amerisourcebergen Drug Corporation et al.                                             1:18-op-45418-DAP   NDOH
Morgan (TN), County of v. Purdue Pharma L.P., et al.                                                                1:19-op-45075-DAP   NDOH
Nashville/Davidson (TN) County of v. Purdue Pharma, L.P., et al                                                     1:18-op-45088-DAP   NDOH
Obion (TN), County of v. Endo Health Solutions Inc., et al.                                                         1:19-op-46115-DAP   NDOH
Overton (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                               1:18-op-45568-DAP   NDOH
Patients' Choice Medical Center of Erin (TN) v. Purdue Pharma L.P., et al.                                          1:19-op-45771-DAP   NDOH
Patients Choice Medical Center of Erin (TN) v. Purdue Pharma L.P., et al. (DWP)                                     2:19-cv-02231       WDTN
Pickett County (TN), County of v. AmerisourceBergen Drug Corporation, et al.                                        1:18-op-45242-DAP   NDOH
Rutherford (TN), County of v. Purdue Pharma L.P, et al.                                                             1:18-op-45258-DAP   NDOH
Scott (TN), County of v. Purdue Pharma L.P., et al.                                                                 1:18-op-45273-DAP   NDOH
Shelby (TN) County Commissioners v. Purdue Pharma, L.P., et al.                                                     CT-004500-17        TN Shelby County
Shelby (TN), County of v. Purdue Pharma, L.P., et al. (DWP)                                                         1:18-op-45992-DAP   NDOH
Smith (TN), County of v. Purdue Pharma L.P., et al.                                                                 1:18-op-45029-DAP   NDOH
Sumner (TN), County of v. Purdue Pharma L.P., et al.                                                                1:18-op-45255-DAP   NDOH
UFCW 1529 (TN) v. McKesson Corp., et al                                                                             1:18-op-45700-DAP   NDOH
UFCW 1995 (TN) v. McKesson, Corp., et al.                                                                           1:18-op-46109-DAP   NDOH
Underwood, Taylor Brooke (TN). et al. v. Purdue Pharma L.P., et al.                                                 1:19-op-45537-DAP   NDOH
Washington (TN), County of v. ABDC, et al.                                                                          1:18-op-46317-DAP   NDOH
Whitley, Roxie, et al. (TN) v. Purdue Pharma L.P., et al.                                                           1:18-op-45598-DAP   NDOH
Williams, Farrah (TN), et al. v. Purdue Pharma L.P., et al.                                                         1:19-op-45485-DAP   NDOH
Williamson (TN), County of v. AmerisourceBergen Drug Corp., et al.                                                  1:18-op-45134-DAP   NDOH
Angelina (TX), County of v. Purdue Pharma LP, et al.                                                                1:20-op-45053-DAP   NDOH
Bailey (TX), County of v. Cephalon, Inc., et al.                                                                    1:20-op-45264-DAP   NDOH
Bastrop (TX), County of v. Teva Pharmaceutical Industries, LTD., et al.                                             1340-21             TX Harris County
Bexar (TX), County of v. Purdue Pharma L.P., et al.                                                                 2018-77066-7        TX Harris County
Bexar County Hospital District d/b/a University Health System (TX) v. Teva Pharmaceutical Industries, LTD, et al.   2019CI24352         TX Harris County
Bowie (TX), County of v. Purdue Pharma, L.P., et al.                                                                1:17-op-45159-DAP   NDOH



                                                                                                  Page 65 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 67 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Brazos (TX), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45863-DAP   NDOH
Brooks (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                            19-12-18167 CV      TX Harris County
Burleson (TX), County of v. Purdue Pharma LP, et al.                                                             1:20-op-45054-DAP   NDOH
Caldwell (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                          19-O-560            TX Harris County
Calhoun (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                           2020-CV-3883-DC     TX Harris County
Cameron (TX), County of v. Purdue Pharma LP, et al.                                                              2018-DCL-2337       TX Harris County
Camp (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45301-DAP   NDOH
Castro (TX), County of, et al. v. Abbvie, Inc., et al.                                                           2020-37584          TX Harris County
Cherokee (TX), County of v. Purdue Pharma, L.P., et al.                                                          1:17-op-45155-DAP   NDOH
Childress (TX), County of v. Purdue Pharma, L.P., et al.                                                         1:18-op-45229-DAP   NDOH
Clay (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45169-DAP   NDOH
Dallas (TX), County of v. Purdue Pharma, L.P., et al.                                                            2018-77098          TX Harris County
Dallas County Hospital District (TX), et al. v. Amneal Pharmaceuticals, LLC, et al.                              1:20-op-45142-DAP   NDOH
Dallas County Hospital District (TX), et al. v. Purdue Pharma L.P., et al.                                       DC-19-13794         TX Dallas County
Delta (TX), County of v. Purdue Pharma, L.P., et al.                                                             2018-77104          TX Harris County
Duval (TX), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45861-DAP   NDOH
Duval (TX), County of v. Purdue Pharma LP, et al. (DWP)                                                          DC-18-266           TX Duval County
Eagle Pass (TX), City of v. Purdue Pharma L.P., et al.                                                           1:18-op-46033-DAP   NDOH
El Campo Memorial Hospital (TX), et al v. McKesson Corp., et al.                                                 1:18-op-45298-DAP   NDOH
El Paso (TX), County of v. Purdue Pharma LP, et al.                                                              2018-76970-7        TX Harris County
Ellis (TX), County of v. Purdue Pharma L.P., et al.                                                              1:19-op-45860-DAP   NDOH
Falls (TX), County of v. Purdue Pharma, L.P., et al.                                                             2018 77106          TX Harris County
Fire and Police Retiree Health Care Fund, San Antonio (TX) v. Richard D. Sackler, et al.                         2019 CI 06151       TX Harris County
Fort Bend (TX), County of v. Purdue Pharma L.P., et al.                                                          19-DCS-263509       TX Ft. Bend County
Franklin (TX), County of v. Purdue Pharma, L.P., et al                                                           1:18-op-45302-DAP   NDOH
Freestone (TX), County of v. Purdue Pharma LP, et al.                                                            1:19-op-45985-DAP   NDOH
Galveston (TX), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45239-DAP   NDOH
Galveston (TX), County of v. Purdue Pharma, L.P., et al. (DWP)                                                   1:18-op-45358-DAP   NDOH
Goldman, Jenni (TX), et al. v. Purdue Pharma L.P., et al.                                                        1:19-op-45516-DAP   NDOH
Gonzales (TX) Healthcare Systems v. McKesson Corporation, et al.                                                 1:18-op-45867-DAP   NDOH
Guadalupe (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                         19-2622-CV-A        TX Guadalupe County
Harris (TX), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45677-DAP   NDOH
Harrison (TX), County of v. Purdue Pharma, L.P., et al.                                                          2018-77108          TX Harris County
Haskell (TX), County of v. Purdue Pharma, L.P, et al.                                                            1:18-op-45223-DAP   NDOH
Hays (TX), County of v. Teva Pharmaceutical Industries, LTD., et al.                                             19-2785             TX Hays County
Henderson (TX), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45684-DAP   NDOH
Hidalgo (TX), County of v. Purdue Pharma, LP, et al.                                                             C-1349-18-C         TX Harris County
Hopkins (TX), County of v. Purdue Pharma L.P., et al.                                                            2018-77111          TX Harris County
Houston (TX), City of v. Purdue Pharma L.P., et al.                                                              2019-43219          TX Harris County
Howell, Reannan (TX), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45520-DAP   NDOH
IBEW (OH) Local 716 Electrical Medical Trust v. McKesson Corp., et al.                                           1:20-op-45148-DAP   NDOH
Jim Hogg (TX), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-46160-DAP   NDOH
Jim Wells (TX), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45884-DAP   NDOH
Johnson (TX), County of v. Purdue Pharma LP, et al.                                                              201800848           TX Harris County



                                                                                                 Page 66 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 68 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number        Current Jurisdiction
Jones (TX), County of v. Purdue Pharma, L.P., et al.                                                             1:18-op-45139-DAP    NDOH
Kaufman (TX), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-46081-DAP    NDOH
Kerr (TX), County of v. Purdue Pharma LP, et al.                                                                 2018-77114           TX Harris County
Kickapoo Traditional Tribe of Texas (TX) v. McKesson Corporation, et al.                                         1:20-op-45104-DAP    NDOH
Kinney (TX), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45241-DAP    NDOH
Kleberg (TX), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-46159-DAP    NDOH
La Salle (TX), County of v. Purdue Pharma, L.P, et al.                                                           1:18-op-45234-DAP    NDOH
Lamar (TX), County of v. Purdue Pharma, L.P., et al.                                                             1:17-op-45162-DAP    NDOH
Laredo (TX), City of v. Purdue Pharma L.P., et al.                                                               1:18-op-46026-DAP    NDOH
Lawrence, Dora (TX) v. Purdue Pharma L.P., et al.                                                                1:18-op-46039-DAP    NDOH
Leon (TX 2), County of v. Purdue Pharma, L.P., et al.                                                            1:19-op-45240-DAP    NDOH
Leon (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45077-DAP    NDOH
Leon Valley (TX), City of v. Teva Pharmaceutical Industries LTD., et al.                                         2020-39837           TX Harris County
Liberty (TX), County of v. Purdue Pharma LP, et al.                                                              CV1813222            TX Harris County
Lubbock (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                           2019537688           TX Harris County
Maverick (TX), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45426-DAP    NDOH
Maverick (TX), County of v. Purdue Pharma L.P., et al. (DWP)                                                     17-10-34909-MCVAJA   TX Harris County
McAnany, Samantha (TX), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45526-DAP    NDOH
McLennan (TX), County of v. Purdue Pharma, L.P., et al.                                                          1:17-op-45075-DAP    NDOH
Mitchell (TX), County of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45063-DAP    NDOH
Montgomery (TX), County of v. Purdue Pharma, L.P., et al.                                                        1:18-op-45030-DAP    NDOH
Morris (TX), County of v. Purdue Pharma, L.P., et al                                                             1:17-op-45086-DAP    NDOH
Nolan (TX), County of v. Purdue Pharma, L.P., et al                                                              1:18-op-45061-DAP    NDOH
Nueces (TX), County of, et al. v. Purdue Pharma L.P., et al.                                                     2018CCV-61176-4      TX Harris County
Ochiltree (TX), County Hospital District v. McKesson Corporation, et al.                                         1:18-op-45869-DAP    NDOH
Patterson, Gena (TX), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45534-DAP    NDOH
Plumbers Local Union No. 68 Welfare Fund (TX) v. McKesson Corp., et al.                                          1:19-op-46008-DAP    NDOH
Polk (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45077-DAP    NDOH
Red River (TX), County of v. Purdue Pharma, L.P., et al.                                                         1:17-op-45160-DAP    NDOH
Rockwall (TX), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45859-DAP    NDOH
Rusk (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45154-DAP    NDOH
San Antonio (TX), City of v. ABDC, et al.                                                                        1:19-op-45833-DAP    NDOH
San Patricio (TX), County of v. Purdue Pharma, L.P., et al.                                                      S-18-5625CV-A        TX Harris County
Shockley, Kayla (TX), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45527-DAP    NDOH
Smith (TX), County of v. Purdue Pharma, L.P., et al                                                              1:18-op-45081-DAP    NDOH
Socorro Independent School District (TX), et al. v. Abbvie, Inc., et al.                                         2020-70878           TX Harris County
South Central UFCW (TX) v. McKesson Corporation, et al.                                                          1:18-op-45998-DAP    NDOH
Stephens (TX), County of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45804-DAP    NDOH
Strickland, Warren C. (TX) v. Purdue Pharmaceutical Products, LP, et al.                                         4:21-cv-01176        SDTX
Tarrant (TX), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45274-DAP    NDOH
Taylor, Jessica (TX), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45528-DAP    NDOH
Taylor, Lori (TX), et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45529-DAP    NDOH
Throckmorton (TX), County of v. Purdue Pharma, L.P. et al.                                                       1:18-op-45141-DAP    NDOH
Titus (TX), County of v. Purdue Pharma L.P., et al.                                                              1:17-op-45161-DAP    NDOH



                                                                                                 Page 67 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 69 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Travis (TX), County of v. Purdue Pharma L.P., et al.                                                             D-1-GN-18-000625    TX Harris County
Upshur (TX), County of v. Purdue Pharma, L.P., et al.                                                            1:17-op-45085-DAP   NDOH
Uvalde (TX), County of v. Teva Pharmaceutical Industries, LTD, et al.                                            2020-01-33131-CV    TX Uvalde County
Van Zandt (TX), County of v. Purdue Pharma L.P., et al.                                                          2018-77150          TX Harris County
Walker (TX), County of v. Abbott Laboratories, et al.                                                            1:19-op-45713-DAP   NDOH
Waller (TX), County of v. Purdue Pharma, LP, et al.                                                              18-04-24828         TX Harris County
Webb (TX), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45175-DAP   NDOH
Wichita (TX), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45064-DAP   NDOH
Williamson (TX), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-46161-DAP   NDOH
Wilson (TX), County of, et al. v. Teva Pharmaceutical Industries, LTD., et al.                                   2020-39831          TX Harris County
Zavala (TX), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-46036-DAP   NDOH
Cache (UT), County of, et al. v. Purdue Pharma L.P., et al.                                                      180500119           UT Summit County
Cache (UT), County of, et al. v. Richard S. Sackler, et al.                                                      190500360           UT Summit County
Carbon (UT), County of v. Purdue Pharma, LP, et al.                                                              1:18-op-46270-DAP   NDOH
Confederated Tribes of the Goshute Reservation (UT) v. McKesson Corporation, et al.                              1:19-op-45972-DAP   NDOH
Davis (UT), County of v. Purdue Pharma LP, et al.                                                                180700870           UT Supreme Court
Grand (UT), County of v. Purdue Pharma L.P., et al.                                                              180700040           UT Grand County
Iron (UT) County of v. Purdue Pharma L.P., et al.                                                                180500149           UT Iron County
Lopez, Michael (UT), et al. v. Purdue Pharma LP, et al.                                                          1:18-op-46122-DAP   NDOH
Millard (UT), County of vs. Purdue Pharma et. al                                                                 180700044           UT Millard County
Northwestern Band of the Shoshone Nation (UT) v. Teva Pharmaceutical Industries, LTD, et al.                     1:20-op-45032-DAP   NDOH
Rodriguez, Jessica (UT), et al. v. Purdue Pharma L.P., et al.                                                    1:19-op-45463-DAP   NDOH
Salt Lake (UT), County of v. Purdue Pharma LP, et al.                                                            18 09 02421         UT Salt Lake County
San Juan (UT), County of v. Purdue Pharma L.P. et al.                                                            180700011           UT San Juan County
Sanpete (UT), County of v. Purdue Pharma L.P. et al.                                                             180600095           UT San Juan County
Sevier (UT), County of, et al v. Purdue Pharma L.P., et al.                                                      180500119           UT Summit County
Sevier (UT), County of, et al. v. Purdue Pharma L.P., et al.                                                     190600050           UT Sevier County
Summit (UT), County of v. Purdue Pharma L.P., et al.                                                             180500119           UT Summit County
Summit (UT), County of v. Richard S. Sackler, et al.                                                             190500354           UT Summit County
Tooele (UT), County of v. Purdue Pharma L.P., et al.                                                             180500119           UT Summit County
Tooele (UT), County of v. Richard S. Sackler, et al.                                                             190500355           UT Summit County
Uintah (UT), County of, et al. v. Purdue Pharma L.P., et al.                                                     180500119           UT Summit County
Uintah (UT), County of, et al. v. Richard S. Sackler, et al.                                                     190500359           UT Summit County
Utah (UT), State of v. McKesson Corporation, et al.                                                              200903648           UT Salt Lake County
Utah County (UT) v. Purdue Pharma Inc., et al.                                                                   1:18-op-46184-DAP   NDOH
Wasatch (UT), County of v. Purdue Pharma L.P., et al.                                                            180500119           UT Summit County
Washington (UT), County of, et al. v. Purdue Pharma L.P., et al.                                                 180500119           UT Summit County
Washington (UT), County of, et al. v. Richard S. Sackler, et al.                                                 190500361           UT Summit County
Weber (UT), County of v. Purdue Pharma L.P., et al.                                                              180500119           UT Summit County
Weber (UT), County of v. Richard S. Sackler, et al.                                                              190500358           UT Summit County
Bennington (VT), Town of, et al. v. Mallinckrodt PLC, et al.                                                     1:19-op-45791-DAP   NDOH
Howard Center, Inc. (VT) v. Johnson & Johnson, et al.                                                            1:19-op-46010-DAP   NDOH
Northeast Kingdom Human Services, Inc. (VT), et al. v. McKesson Corp., et al.                                    1:20-op-45079-DAP   NDOH
St. Albans (VT), City of v. ABDC, et al.                                                                         1:19-op-45721-DAP   NDOH



                                                                                                 Page 68 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 70 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Vermont (VT), State of v. Cardinal Health, Inc., et al.                                                          279-3-19 Cncv       VT Chittenden Unit
Accomack (VA), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45715-DAP   NDOH
Alexandria (VA), City of v. Purdue Pharma, LP, et al.                                                            1:19-op-45246-DAP   NDOH
Alleghany (VA), County of v. Purdue Pharma, L.P., et al.                                                         1:19-op-45700-DAP   NDOH
Amherst (VA), County of v. Mallinckrodt PLC, et al.                                                              1:20-op-45046-DAP   NDOH
Arlington (VA), County Board of v. Purdue Pharma L.P., et al.                                                    CL19-1081           VA Arlington County
Bland (VA), County of v. ABDC, et al.                                                                            1:18-op-46065-DAP   NDOH
Bon Secours (VA), Health System, et al. v. Purdue Pharma, LP, et al.                                             1:18-op-45820-DAP   NDOH
Botetourt (VA), County of v. Mallinckrodt PLC, et al.                                                            1:20-op-45064-DAP   NDOH
Bristol (VA), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45719-DAP   NDOH
Buchanan (VA), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45253-DAP   NDOH
Buena Vista (VA), City of v. Mallinckrodt PLC. et al.                                                            1:20-op-45159-DAP   NDOH
Carroll (VA), County of v. ABDC, et al.                                                                          1:18-op-46068-DAP   NDOH
Charlotte (VA), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45851-DAP   NDOH
Chesapeake (VA), City of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45712-DAP   NDOH
Chesterfield (VA), County of v. Mallinckrodt PLC, et al.                                                         1:20-op-45173-DAP   NDOH
Covington (VA), City of v. Purdue Pharma L.P. et al.                                                             1:19-op-45799-DAP   NDOH
Culpeper (VA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45849-DAP   NDOH
Cumberland (VA), County of v. Purdue Pharma, L.P., et al.                                                        1:19-op-46153-DAP   NDOH
Danville (VA), City of v. ABDC, et al.                                                                           1:19-op-45730-DAP   NDOH
Dickenson (VA), County of v. Purdue Pharma LP, et al.                                                            1:19-op-45252-DAP   NDOH
Dinwiddie (VA), County of v. Purdue Pharma L.P., et al.                                                          1:20-op-45291-DAP   NDOH
Emporia (VA), City of v Purdue Pharma L.P., et al.                                                               1:19-op-46850-DAP   NDOH
Fairfax (VA), City of v. Mallinckrodt PLC, et al.                                                                1:20-op-45177-DAP   NDOH
Fairfax (VA), County Board of Supervisors v. Purdue Pharma, L.P., et al.                                         1:19-op-45766-DAP   NDOH
Fauquier (VA), County of v. Purdue Pharma, L.P., et al.                                                          1:19-op-45686-DAP   NDOH
Floyd (VA), County of v. Purdue Pharma L.P. et al.                                                               1:19-op-45698-DAP   NDOH
Franklin (VA), County of v. Purdue Pharma L.P., et al.                                                           1:19-op-45701-DAP   NDOH
Frederick (VA), County of v. Mallinckrodt PLC, et al.                                                            1:20-op-45233-DAP   NDOH
Fredericksburg (VA), City of v. Purdue Pharma L.P., et al.                                                       1:19-op-45898-DAP   NDOH
Galax (VA), City of v. Purdue Pharma L.P., et al.                                                                1:19-op-45243-DAP   NDOH
Giles (VA), County of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45236-DAP   NDOH
Goochland (VA), County of v. Mallinckrodt PLC, et al.                                                            1:20-op-45175-DAP   NDOH
Grayson (VA), County of v. ABDC, et al.                                                                          1:18-op-46069-DAP   NDOH
Greensville (VA), County of v. Purdue Pharma, L.P., et al.                                                       1:19-op-45848-DAP   NDOH
Halifax (VA), County of v. Purdue Pharma, L.P., et al.                                                           1:19-op-45692-DAP   NDOH
Henrico (VA), County of v. Mallinckrodt PLC, et al.                                                              1:20-op-45172-DAP   NDOH
Henry (VA), County of v. Purdue Pharma, L.P. et al.                                                              1:19-op-45245-DAP   NDOH
Hopewell (VA), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45433-DAP   NDOH
Isle of Wight (VA), County of v. Mallinckrodt PLC, et al.                                                        1:20-op-45145-DAP   NDOH
King and Queen (VA), County of v. Mallinckrodt PLC, et al.                                                       1:20-op-45138-DAP   NDOH
Lee (VA), County of v. Purdue Pharma, L.P., et al.                                                               1:19-op-45251-DAP   NDOH
Lexington (VA), City of v. Purdue Pharma L.P., et al.                                                            1:19-op-45693-DAP   NDOH
Loudoun (VA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45842-DAP   NDOH



                                                                                                 Page 69 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 71 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Louisa (VA), County of v. Purdue Pharma L.P., et al.                                                             1:19-op-45720-DAP   NDOH
Madison (VA), County of v. Purdue Pharma L.P. et al.                                                             1:19-op-45702-DAP   NDOH
Martinez, Jacquelynn (VA), et al. v. Purdue Pharma L.P., et al.                                                  1:19-op-45484-DAP   NDOH
Martinsville (VA), City of v. Purdue Pharma, L.P., et al.                                                        CL18-000240-00      VA Martinsville City
Mecklenburg (VA), County of v. Purdue Pharma, L.P., et al.                                                       1:20-op-45174-DAP   NDOH
Moe, Alexander (VA) v. Teva Pharmaceutical Industries, LTD, et al.                                               1:19-op-46138-DAP   NDOH
Montgomery (VA), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45234-DAP   NDOH
Norfolk (VA), City of v. ABDC, et al.                                                                            1:19-op-45926-DAP   NDOH
Northampton (VA), County of v. Mallinckrodt PLC, et al.                                                          1:20-op-45144-DAP   NDOH
Northumberland (VA), County of v. Purdue Pharma L.P., et al.                                                     1:19-op-45688-DAP   NDOH
Norton (VA), City of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45249-DAP   NDOH
Page (VA), County of v. Purdue Pharma, L.P., et al.                                                              1:19-op-45275-DAP   NDOH
Patrick (VA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-46149-DAP   NDOH
Pittsylvania (VA), County of v. Purdue Pharma L.P., et al.                                                       1:19-op-45247-DAP   NDOH
Portsmouth (VA), City of v. Purdue Pharma L.P. d/b/a, et al.                                                     1:19-op-45856-DAP   NDOH
Prince George (VA), County of v. Purdue Pharma L.P., et al.                                                      1:19-op-45929-DAP   NDOH
Prince William (VA), County Board of Supervisors v. Purdue Pharma, L.P., et al.                                  1:19-op-45687-DAP   NDOH
Pulaski (VA), County of v. ABDC, et al.                                                                          1:18-op-46076-DAP   NDOH
Radford (VA), City of v. Purdue Pharma L.P., et al.                                                              1:19-op-46154-DAP   NDOH
Richlands (VA), Town of v. ABDC, et al.                                                                          1:20-op-45193-DAP   NDOH
Richmond (VA), City of v. ABDC, et al.                                                                           1:19-op-45546-DAP   NDOH
Roanoke (VA), City of v. Purdue Pharma, L.P., et al.                                                             1:19-op-45696-DAP   NDOH
Roanoke (VA), County of v. Purdue Pharma L.P., et al.                                                            1:19-op-45695-DAP   NDOH
Rockbridge (VA), County of v. Purdue Pharma, L.P., et al.                                                        1:19-op-45694-DAP   NDOH
Russell (VA), County of v. ABDC, et al.                                                                          1:18-op-46073-DAP   NDOH
Salem (VA), City of v. Purdue Pharma, L.P., et al.                                                               1:19-op-45697-DAP   NDOH
Scott (VA), County Board of Supervisors v. ABDC, et al.                                                          1:18-op-46074-DAP   NDOH
Shenandoah (VA), County of v. Purdue Pharma LP, et al.                                                           1:19-op-46150-DAP   NDOH
Smyth (VA), County of v. ABDC, et al.                                                                            1:18-op-46077-DAP   NDOH
Stafford (VA), County of v. Mallinckrodt PLC, et al.                                                             1:20-op-45178-DAP   NDOH
Tazewell (VA), County v. AmerisourceBergen Drug Corp., et al.                                                    1:18-op-46167-DAP   NDOH
Virginia Beach (VA), City of, et al. v. AmerisourceBergen Drug Corp., et al.                                     1:18-op-46137-DAP   NDOH
Washington (VA), County of v. Purdue Pharma L.P., et al.                                                         1:19-op-45254-DAP   NDOH
Waynesboro (VA), City of v. Purdue Pharma LP, et al.                                                             1:19-op-46152-DAP   NDOH
Westmoreland (VA), County of, et al. v. Purdue Pharma L.P., et al.                                               1:19-op-45993-DAP   NDOH
Winchester (VA), City of v. Mallinckrodt PLC, et al.                                                             1:20-op-45176-DAP   NDOH
Wise (VA) County Board of Supervisors v. ABDC, et al.                                                            1:19-op-45907-DAP   NDOH
Wythe (VA), County of v. ABDC, et al.                                                                            1:18-op-46072-DAP   NDOH
Anacortes (WA), City of, et al. v. Purdue Pharma, L.P., et al.                                                   1:19-op-45029-DAP   NDOH
Bainbridge Island (WA), City of v. Richard S. Sackler, et al.                                                    1:19-op-45981-DAP   NDOH
Chelan (WA), County of v. Purdue Pharma LP, et al.                                                               1:18-op-46139-DAP   NDOH
Clallam (WA), County of v. Purdue Pharma, L.P., et al.                                                           1:18-op-45612-DAP   NDOH
Clark (WA), County of v. Purdue Pharma, L.P., et al.                                                             1:18-op-45410-DAP   NDOH
Confederated Tribes of the Colville Reservation (WA) v. Purdue Pharma, L.P., et al.                              1:19-op-45312-DAP   NDOH



                                                                                                 Page 70 of 76
                                                  Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 72 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Everett (WA), City of v. Purdue Pharma L.P., et al.                                                              1:17-op-45046-DAP   NDOH
Franklin (WA), County of v. Purdue Pharma L.P., et al.                                                           1:18-op-45944-DAP   NDOH
Island (WA), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45982-DAP   NDOH
Jefferson (WA), County of v. Purdue Pharma L.P., et al.                                                          1:18-op-46023-DAP   NDOH
Kent (WA), City of v. Purdue Pharma, L.P., et al.                                                                1:18-op-45590-DAP   NDOH
King (WA), County of v. Purdue Pharma, L.P., et al.                                                              1:18-op-45231-DAP   NDOH
Kirkland (WA), City of v. Endo Health Solutions Inc., et al.                                                     1:20-op-45121-DAP   NDOH
Kitsap (WA) County of v. Purdue Pharma, L.P., et al                                                              1:18-op-45956-DAP   NDOH
Kittitas (WA) County of v. Purdue Pharma, Inc., et al                                                            1:18-op-46008-DAP   NDOH
Lakewood (WA), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45221-DAP   NDOH
Lewis (WA), County of v. Purdue Pharma, L.P. et al.                                                              1:18-op-46301-DAP   NDOH
Lincoln (WA), County of v. Richard S. Sackler, et al,.                                                           1:19-op-45962-DAP   NDOH
Lummi Reservation (WA), Lummi Tribe of v. Purdue Pharma, L.P., et al.                                            1:18-op-45955-DAP   NDOH
Makah Indian Tribe (WA) v. Purdue Pharma L.P., et al.                                                            1:18-op-46022-DAP   NDOH
Muckleshoot Indian Tribe (WA) v. Purdue Pharma, L.P., et al.                                                     1:19-op-45213-DAP   NDOH
Nisqually Indian Tribe (WA) v. Purdue Pharma L.P., et al.                                                        1:18-op-45412-DAP   NDOH
Olympia (WA), City of v. Purdue Pharma L.P., et al.                                                              1:18-op-46021-DAP   NDOH
Pierce (WA), County of v. Purdue Pharma, L.P., et al.                                                            1:18-op-45195-DAP   NDOH
Port Gamble S'Klallam Tribe, et al. (WA) v. Purdue Pharma L.P., et al.                                           1:18-op-45271-DAP   NDOH
Puyallup Tribe of Indians (WA) v. Purdue Pharma L.P. et al.                                                      1:19-op-45660-DAP   NDOH
Quileute Tribe of The Quileute Reservation (WA) v. Endo Health Solutions Inc., et al.                            1:20-op-45196-DAP   NDOH
Quinault Indian Nation (WA) v. Purdue Pharma L.P., et al.                                                        1:18-op-46154-DAP   NDOH
San Juan (WA), County of v. Purdue Pharma, L.P., et al.                                                          1:18-op-46291-DAP   NDOH
Seattle (WA) Indian Health Board v. McKesson Corporation, et al.                                                 1:18-op-45745-DAP   NDOH
Seattle (WA), City of v. McKesson Corp., et al.                                                                  1:19-op-46086-DAP   NDOH
Shewmake, Shilo (WA), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45482-DAP   NDOH
Skagit (WA), County of; et al. v. Purdue Pharma, L.P., et al.                                                    1:18-op-45173-DAP   NDOH
Snohomish (WA), County of v. Purdue Pharma L.P., et al.                                                          1:19-op-45370-DAP   NDOH
Spokane (WA), City of v. Endo Health Solutions Inc., et al.                                                      1:19-op-46092-DAP   NDOH
Spokane (WA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45943-DAP   NDOH
Squaxin Island Indian Tribe (WA) v. Purdue Pharma L.P., et al.                                                   1:18-op-45531-DAP   NDOH
Swinomish (WA), Tribe of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45892-DAP   NDOH
Tacoma (WA), City of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45047-DAP   NDOH
Thurston (WA), County of v. Purdue Pharma, L.P., et al.                                                          1:18-op-45409-DAP   NDOH
Tulalip Tribes (WA) v. Purdue Pharma, L.P., et al.                                                               1:18-op-45589-DAP   NDOH
Vancouver (WA), City of v. Richard Sackler, et al.                                                               1:19-op-45908-DAP   NDOH
Walla Walla (WA), County of v. Purdue Pharma, L.P., et al.                                                       1:18-op-46010-DAP   NDOH
Washington (WA), State of v. McKesson Corporation, et al.                                                        19-2-06975-9 SEA    WA King County
Whatcom (WA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-45954-DAP   NDOH
Whitman (WA), County of v. Purdue Pharma L.P., et al.                                                            1:18-op-46009-DAP   NDOH
Yakama (WA), Nation of v. Purdue Pharma L.P., et al.                                                             1:18-op-46202-DAP   NDOH
Addison (WV), Town of v. Purdue Pharma, L.P., et al.                                                             18-C-3              WV Webster County
Al Marino, Inc. (WV) v. Purdue Pharma L.P., et al.                                                               1:19-op-45976-DAP   NDOH
Barbour County (WV), County Commission of v. Purdue Pharma, L.P., et al.                                         18-C-5              WV Barbour County



                                                                                                 Page 71 of 76
                                                   Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 73 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                                      Docket Number            Current Jurisdiction
Beckley (WV), City of v. Allergan PLC F/K/A Actavis PLC F/K/A Allergan Inc., et al.                                               20-C-34                  WV Kanawha County
Belle (WV), Town of v. Allergan PLC, et al.                                                                                       19-C-264 H               WV Kanawha County
Berkeley (WV), County Council of v. Purdue Pharmaceutical Products, LP, et al.                                                    1:17-op-45171-DAP        NDOH
Bluefield (WV), City of v. ABDC, et al.                                                                                           1:18-op-45659-DAP        NDOH
Boone (WV), County Commission of v. AmersourceBergen Drug Corp., et al.                                                           1:17-op-45061-DAP        NDOH
Braxton (WV), County Commission of v. Cardinal Health, Inc., et al.                                                               1:18-op-45313-DAP        NDOH
Brooke (WV), County Commission of, et al. v. Purdue Pharma, LP, et al.                                                            17-C-248 through 255 H   WV Kanawha County
Bryant, Bobbi Dawn Trent (WV), on behalf of herself individually and on behalf of a class, et al. v. Purdue Pharma L.P., et al.   1:19-op-45805-DAP        NDOH
Buckhannon (WV), City of v. McKesson Corporation, et al.                                                                          1:18-op-46085-DAP        NDOH
Cabell County Commission (WV) v. ABDC, et al.                                                                                     3:17-cv-01362            SDWV
Calhoun (WV), County Commission v. AmerisourceBergen Drug Corporation, et al.                                                     1:18-op-45312-DAP        NDOH
Ceredo (WV), Town of v. Allergan PLC, et al.                                                                                      19-C-265(H)              WV Kanawha County
Chapmanville (WV), Town of v. West Virginia Board of Pharmacy, et al.                                                             1:17-op-45055-DAP        NDOH
Charles Town (WV), City of v. ABDC, et al.                                                                                        1:19-op-45250-DAP        NDOH
Charleston (WV), City of v. Rite Aid of Maryland, Inc., et al.                                                                    1:18-op-45224-DAP        NDOH
Chesapeake (WV), Town of v. Allergan PLC, et al.                                                                                  19-C-266(H)              WV Kanawha County
Clarksburg (WV), City of v. Allergan PLC f/k/a Actavis PLC f/k/a Allergan, Inc., et al.                                           19-C-259 H               WV Kanawha County
Clay (WV) County Commission of v. Purdue Pharma L.P., et al                                                                       1:18-op-45670-DAP        NDOH
Clendenin (WV), Town of v. ABDC, et al                                                                                            1:18-op-46127-DAP        NDOH
Dameron, Christy (WV), as Next Friend of B.R. Dameron v. McKesson Corporation, et al.                                             1:20-op-45221-DAP        NDOH
Delbarton (WV), Town of, et al. v. Cardinal Health, Inc., et al.                                                                  20-C-16 to 20-C-27 (H)   WV Marshall County
Dunbar (WV), City of v. ABDC, et al.                                                                                              1:18-op-45546-DAP        NDOH
Dunford, Tiffany M., as Next Friend of T.N. Dunford (WV) v. McKesson Corporation, et al.                                          1:20-op-45186-DAP        NDOH
Eleanor (WV), Town of v. ABDC, et al.                                                                                             1:18-op-45387-DAP        NDOH
Fairmont (WV), City of v. Allergan PLC f/k/a Actavis PLC f/k/a Allergan Inc., et al.                                              20-C-55                  WV Kanawha County
Fayette (WV), County Commission of v. Cardinal Health, Inc., et al.                                                               1:17-op-45062-DAP        NDOH
Fort Gay (WV), Town of v. Rite Aid of Maryland, Inc., et al.                                                                      1:18-op-45225-DAP        NDOH
Gauley Bridge (WV), Town of v. AmerisourceBergen Drug Corp., et al.                                                               1:18-op-46278-DAP        NDOH
Gilbert (WV) Town of v. West Virginia Board of Pharmacy, et al                                                                    1:17-op-45059-DAP        NDOH
Gilmer (WV), County Commission v. Cardinal Health, Inc., et al.                                                                   1:18-op-46131-DAP        NDOH
Glenville (WV), Town of v. ABDC, et al.                                                                                           1:18-op-45384-DAP        NDOH
Grafton (WV), City of, et al. v. Purdue Pharma L.P., et al.                                                                       19-C-151; 19-C-152       WV Kanawha County
Grant County (WV), County Commission of, et al. v. Cardinal Health, Inc., et al.                                                  20-C-79; 80; 81H         WV Marshall County
Granville (WV), Town of v. AmerisourceBergen Drug Corporation, et al.                                                             1:18-op-45320-DAP        NDOH
Greenbrier (WV), County Commission v. ABDC, et al.                                                                                1:19-op-45080-DAP        NDOH
Hamlin (WV), Town of v. Purdue Pharma L.P., et al.                                                                                1:18-op-45386-DAP        NDOH
Harris, Stacey (WV), et al v. McKesson Corp., et al.                                                                              1:20-op-45066-DAP        NDOH
Huntington (WV) City of v. ABDC, et al.                                                                                           3:17-cv-01362            SDWV
Hurricane (WV), City of v. AmerisourceBergen Drug Corporation, et al.                                                             1:18-op-45293-DAP        NDOH
James, Jeffrey, as next friend of P.R. James (WV) v. McKesson Corporation, et al.                                                 1:20-op-45187-DAP        NDOH
Jefferson (WV), County of v. Purdue Pharmaceutical Products, LP, et al.                                                           1:17-op-45170-DAP        NDOH
Kanawha (WV), County Commission of v. Rite Aid of Maryland, Inc., et al.                                                          1:17-op-45063-DAP        NDOH
Kenova (WV), City of v. ABDC, et al.                                                                                              1:18-op-46346-DAP        NDOH
Kermit (WV), Town of v. McKesson Corporation, et al.                                                                              1:17-op-45058-DAP        NDOH



                                                                                                      Page 72 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 74 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number               Current Jurisdiction
Lewis, Inez (WV), et al. v. West-Ward Pharmaceuticals Corp., et al.                                              1:18-op-45779-DAP           NDOH
Lincoln (WV), County of v. West Virginia Board of Pharmacy, et al.                                               1:17-op-45060-DAP           NDOH
Logan (WV) County Commission v. Cardinal Health Inc. et al.                                                      1:18-op-45000-DAP           NDOH
Logan (WV), City of v. ABDC, et al.                                                                              1:18-op-45317-DAP           NDOH
Madison (WV), Town of v. Allergan PLC f/k/a, et al.                                                              20-C-31 (H)                 WV Kanawha County
Man (WV), Town of v. ABDC, et al.                                                                                1:18-op-45385-DAP           NDOH
Mason (WV), County Commission, et al. v. Purdue Pharma LP, et al.                                                19-C-4; 5; 6; 7; 8; 9 MSH   WV Kanawha County
McDowell (WV), County Commission of v. McKesson Corp., et al.                                                    1:17-op-45066-DAP           NDOH
Mercer (WV), County of v. West Virginia Board of Pharmacy, et al.                                                1:17-op-45064-DAP           NDOH
Milton (WV) City of v. Amerisourcebergen Drug Corp., et al.                                                      1:18-op-45321-DAP           NDOH
Mingo (WV) County Commission v. Purdue Pharma, L.P., et al                                                       1:18-op-45940-DAP           NDOH
Monongalia (WV), County Commission, et al. v. Purdue Pharma L.P., et al.                                         18-c-222,233-236            WV Kanawha County
Montgomery (WV), City of v. ABDC, et al.                                                                         1:18-op-46128-DAP           NDOH
Moore, Bobbie Lou (WV), individually and on behalf of minor RRC v. Purdue Pharma L.P., et al.                    1:18-op-46305-DAP           NDOH
Morgan (WV), County Commission of v. Purdue Pharmaceutical Products LP, et al.                                   1:18-op-45444-DAP           NDOH
Nicholas (WV), County Commission of v. ABDC, et al.                                                              1:18-op-45314-DAP           NDOH
Nitro (WV), City of Allergan PLC, et al.                                                                         19-C-260 H                  WV Kanawha County
Parkersburg (WV) City of v. Amerisourcebergen Drug Corp., et al.                                                 1:18-op-45315-DAP           NDOH
Pendleton (WV), County of v. Allergan PLC, et al.                                                                20-C-53                     WV Kanawha County
Pleasants (WV), County Commission of, et al. v. Mylan Pharmaceuticals, Inc., et al.                              18-C-20; 21; 22; 23         WV Pleasants County
Pocahontas (WV), County Commission of v. Purdue Pharma, LP., et al.                                              1:18-op-45443-DAP           NDOH
Princeton (WV), City of v. ABDC, et al.                                                                          1:18-op-46054-DAP           NDOH
Putnam (WV), County Commission v. AmerisourceBergen Drug Corporation, et al.                                     1:18-op-45251-DAP           NDOH
Quinwood (WV), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45324-DAP           NDOH
Rainelle (WV), Town of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45322-DAP           NDOH
Raleigh County Commission (WV) v. CVS Indiana, LLC, et al.                                                       1:18-op-45108-DAP           NDOH
Richwood (WV), City of v. Allergan PLC f/k/a Actavis PLC, et al.                                                 19-C-261 H                  WV Kanawha County
Riling, Andrew G. (WV), et al. v. Purdue Pharma L.P., et al.                                                     1:19-op-45056-DAP           NDOH
Roane (WV), County Commission of, et al. v. Mylan Pharmaceuticals, Inc., et al.                                  19-C-9000 (96-108)          WV Kanawha County
Romney (WV), Town of v. Allergan PLC, et al.                                                                     20-C-54                     WV Kanawha County
Rupert (WV) Town of v. Amerisourcebergen Drug Corp., et al                                                       1:18-op-45323-DAP           NDOH
Saint Albans (WV), City of v. ABDC, et al.                                                                       1:18-op-45269-DAP           NDOH
Salmons, Walter (WV), et al. v. Purdue Pharma L.P., et al.                                                       1:18-op-45268-DAP           NDOH
Shaffer, Jodi (WV), et al. v. Purdue Pharma, L.P., et al.                                                        1:18-op-46302-DAP           NDOH
Smithers (WV), City of v. AmerisourceBergen Drug Corporation, et al.                                             1:18-op-45319-DAP           NDOH
Sophia (WV), Town of v. ABDC, et al.                                                                             1:18-op-46129-DAP           NDOH
South Charleston (WV), City of v. Allergan PLC, et al.                                                           19-C-262 H                  WV Kanawha County
Star City (WV), Town of v. Allergan PLC, et al.                                                                  20-C-52                     WV Kanawha County
Summers (WV), County Commission v. Rite Aid of Maryland, Inc., et al.                                            1:18-op-45226-DAP           NDOH
Summersville (WV), City of v. AmerisourceBergen Drug Corporation, et al.                                         1:18-op-45316-DAP           NDOH
Sutton (WV), Town of v. Cardinal Health, Inc., et al.                                                            1:18-op-45318-DAP           NDOH
Taylor County (WV), County Commission of v. Purdue Pharma L.P., et al.                                           18-C-10                     WV Taylor County
Tilley, Mary (WV) v. Purdue Pharma L.P., et al.                                                                  1:19-op-46166-DAP           NDOH
Vienna (WV), City of v. ABDC, et al.                                                                             1:19-op-45042-DAP           NDOH



                                                                                                 Page 73 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 75 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                      Docket Number          Current Jurisdiction
Wayne (WV), County Commission of v. Rite Aid of Maryland, Inc., et al.                                            1:17-op-45052-DAP      NDOH
Webster County (WV), County Commission of v. Purdue Pharma L.P., et al.                                           18-C-2                 WV Webster County
Welch (WV) City of v. West Virginia Board of Pharmacy, et al                                                      1:17-op-45065-DAP      NDOH
West Hamlin (WV) Town of v. Purdue Pharma, L.P., et al                                                            1:18-op-45941-DAP      NDOH
West Virginia (WV), State of v. McKesson                                                                          16-C-1                 WV Boone County
West Virginia University Hospitals Inc. (WV), et al. v. McKesson Corp., et al.                                    19-C-215 to 19-C-239   WV Kanawha County
White Sulphur Springs (WV), City of v. Allergan PLC, et al.                                                       19-C-263 H             WV Kanawha County
Whitesville (WV), Town of v. ABDC, et al.                                                                         1:18-op-46130-DAP      NDOH
Williamson (WV), City of v. West Virginia Board of Pharmacy, et al.                                               1:17-op-45057-DAP      NDOH
Winfield (WV), City of v. AmeriscourceBergen Drug Corporation, et al.                                             1:18-op-45294-DAP      NDOH
Wyoming (WV) County Commission of v. Amerisourcebergen Drug Corp., et al.                                         1:17-op-45051-DAP      NDOH
Adams (WI), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45093-DAP      NDOH
Ashland (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45130-DAP      NDOH
Bad River Band of Lake Superior Chippewa (WI) v. McKesson Corporation et al.                                      1:19-op-45270-DAP      NDOH
Barron (WI), County of, et al. v. Purdue Pharma L.P., et al.                                                      1:18-op-45277-DAP      NDOH
Bayfield (WI), County of v. Purdue Pharma L.P., et al.                                                            1:17-op-45168-DAP      NDOH
Berzinski, April (WI), et al. v. Purdue Pharma L.P., et al.                                                       1:19-op-45503-DAP      NDOH
Brown (WI), County of, et al. v. Purdue Pharma, L.P., et al.                                                      1:18-op-45117-DAP      NDOH
Buffalo (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45141-DAP      NDOH
Burnett (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45131-DAP      NDOH
Calumet (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45142-DAP      NDOH
Chippewa (WI), County of v. Purdue Pharma L.P., et al.                                                            1:17-op-45132-DAP      NDOH
Clark (WI), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45150-DAP      NDOH
Columbia (WI), County of v. Purdue Pharma L.P., et al.                                                            1:17-op-45118-DAP      NDOH
Dane (WI), County of v. AmerisourceBergen Drug Corporation, et al.                                                1:18-op-45802-DAP      NDOH
Dodge (WI), County of v. Purdue Pharma L.P., et al                                                                1:17-op-45143-DAP      NDOH
Door (WI), County of v. Purdue Pharma L.P., et al.                                                                1:17-op-45104-DAP      NDOH
Douglas (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45107-DAP      NDOH
Dunn (WI), County of v. Purdue Pharma L.P., et al.                                                                1:17-op-45133-DAP      NDOH
Eau Claire (WI), County of v. Purdue Pharma, L.P., et al.                                                         1:17-op-45112-DAP      NDOH
Florence (WI), County of v. Purdue Pharma, L.P., et al.                                                           1:17-op-45125-DAP      NDOH
Fond du Lac (WI), County of v. Purdue Pharma L.P., et al.                                                         1:17-op-45106-DAP      NDOH
Forest (WI), County of v. Purdue Pharma L.P., et al.                                                              1:17-op-45134-DAP      NDOH
Forest County Potawatomi Community (WI) v. Purdue Pharma LP, et al.                                               1:18-op-46342-DAP      NDOH
Grant (WI), County of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45115-DAP      NDOH
Green (WI), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45096-DAP      NDOH
Green Lake (WI), County of, et al. v. Purdue Pharma L.P., et al.                                                  1:18-op-45832-DAP      NDOH
Ho-Chunk (WI), Nation of v. McKesson Corporation, et al.                                                          1:19-op-45076-DAP      NDOH
Iowa (WI), County of v. Purdue Pharma L.P., et al.                                                                1:17-op-45099-DAP      NDOH
Jackson (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45121-DAP      NDOH
Jefferson (WI), County of v. Purdue Pharma L.P.                                                                   1:17-op-45122-DAP      NDOH
Kenosha (WI), City of v. ABDC, et al.                                                                             1:20-op-45011-DAP      NDOH
Kenosha (WI), County of v. Purdue Pharma, L.P., et al.                                                            1:17-op-45144-DAP      NDOH
Lac Courte Oreilles Band of Lake Superior (WI) Chippewa Indians v. McKesson Corporation, et al.                   1:18-op-45932-DAP      NDOH



                                                                                                  Page 74 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 76 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Lac du Flambeau Band of Lake Superior (WI) Chippewa Indians v. McKesson Corporation, et al.                      1:18-op-45502-DAP   NDOH
Langlade (WI), County of v. Purdue Pharma, L.P., et al.                                                          1:17-op-45124-DAP   NDOH
Lincoln (WI), County of v. Purdue Pharma, L.P., et al.                                                           1:17-op-45167-DAP   NDOH
Manitowoc (WI), County of v. Purdue Pharma L.P., et al.                                                          1:17-op-45135-DAP   NDOH
Marathon (WI), County of v. Purdue Pharma, L.P., et al.                                                          1:17-op-45095-DAP   NDOH
Marinette (WI), City of v. Cephalon, Inc., et al.                                                                1:19-op-46181-DAP   NDOH
Marinette (WI), County of v. Purdue Pharma, L.P., et al.                                                         1:17-op-45145-DAP   NDOH
Marquette (WI), County of v. Purdue Pharma, L.P., et al.                                                         1:17-op-45136-DAP   NDOH
Milwaukee (WI), City of v. ABDC, et al.                                                                          1:20-op-45044-DAP   NDOH
Milwaukee (WI), County of v. ABDC, et al.                                                                        1:18-op-45402-DAP   NDOH
Monroe (WI), County of v. Purdue Pharma, L.P., et al.                                                            1:17-op-45146-DAP   NDOH
Oconto (WI), County of v. Purdue Pharma, L.P., et al.                                                            1:17-op-45120-DAP   NDOH
Oneida (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45129-DAP   NDOH
Oneida (WI), Nation of v. ABDC, et al.                                                                           1:18-op-46034-DAP   NDOH
Ortiz, Maria (WI), et al. v. Purdue Pharma L.P., et al.                                                          1:19-op-45492-DAP   NDOH
Pierce (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45165-DAP   NDOH
Pleasant Prairie (WI), Village of v. ABDC, et al.                                                                1:20-op-45010-DAP   NDOH
Price (WI), County of v. Purdue Pharma L.P., et al.                                                              1:17-op-45126-DAP   NDOH
Red Cliff Band of Lake Superior (WI) Chippewa Indians v. McKesson Corporation, et al.                            1:18-op-46116-DAP   NDOH
Rock (WI), County of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45108-DAP   NDOH
Rusk (WI), County of v. Purdue Pharma, L.P., et al.                                                              1:17-op-45116-DAP   NDOH
Sauk (WI), County of v. Purdue Pharma, LP, et al.                                                                1:17-op-45098-DAP   NDOH
Sawyer (WI), County of v. Purdue Pharma L.P., et al.                                                             1:17-op-45137-DAP   NDOH
Schneider, Zachary (WI) v. Purdue Pharma, L.P., et al.                                                           1:19-op-45326-DAP   NDOH
Security Health Plan of Wisconsin, Inc. (WI) v. Janssen Pharmaceuticals, Inc., et al.                            1:19-op-45867-DAP   NDOH
Shawano (WI), County of v. Purdue Pharma, L.P., et al.                                                           1:17-op-45119-DAP   NDOH
Sheboygan (WI), County of v. Purdue Pharma, L.P., et al.                                                         1:17-op-45128-DAP   NDOH
Sokaogon Chippewa Community (WI) v. Purdue Pharma L.P., et al.                                                   1:19-op-45410-DAP   NDOH
St. Croix (WI) Chippewa Indians of Wisconsin, Tribe of v. McKesson Corporation, et al.                           1:18-op-45367-DAP   NDOH
St. Croix (WI), County of v. Purdue Pharma L.P., et al.                                                          1:17-op-45147-DAP   NDOH
Stockbridge-Munsee Community (WI) v. Purdue Pharma L.P., et al.                                                  1:19-op-45032-DAP   NDOH
Superior (WI), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45331-DAP   NDOH
The Menominee Indian Tribe (WI) of Wisconsin v. Purdue Pharma L.P., et al.                                       1:18-op-45426-DAP   NDOH
Trempealeau (WI), County of v. Purdue Pharma L.P., et al.                                                        1:17-op-45138-DAP   NDOH
Vernon (WI), County of v. Purdue Pharma LP, et al.                                                               1:17-op-45148-DAP   NDOH
Walworth (WI), County of v. ABDC, et al.                                                                         1:18-op-45988-DAP   NDOH
Washburn (WI), County of v. Purdue Pharma, L.P., et al.                                                          1:17-op-45123-DAP   NDOH
Washington (WI), County of v. Purdue Pharma L.P., et al.                                                         1:17-op-45114-DAP   NDOH
Waukesha (WI), County of v. Amerisourcebergen Drug Corporation, et al.                                           1:18-op-45978-DAP   NDOH
Waupaca (WI), County of v. Purdue Pharma, L.P., et al.                                                           1:17-op-45166-DAP   NDOH
Waushara (WI), County of v. Purdue Pharma L.P., et al.                                                           1:17-op-45139-DAP   NDOH
Wood (WI), County of v. Purdue Pharma L.P., et al.                                                               1:17-op-45127-DAP   NDOH
Carbon (WY), County of v. Purdue Pharma L.P., et al.                                                             1:18-op-45625-DAP   NDOH
Casper (WY), City of v. Purdue Pharma L.P., et al.                                                               1:19-op-45079-DAP   NDOH



                                                                                                 Page 75 of 76
                                                 Case 3:20-cv-07469-JSC Document 79-9 Filed 04/30/21 Page 77 of 77


Opioid-related lawsuits naming McKesson Corp. and/or subsidiaries as defendant(s) as of April 18, 2021.




Case Caption                                                                                                     Docket Number       Current Jurisdiction
Cheyenne (WY), City of v. Purdue Phama L.P., et al.                                                              1:19-op-45280-DAP   NDOH
Eastern Shoshone Tribe (WY) v. Purdue Pharma L.P., et al.                                                        1:19-op-45412-DAP   NDOH
Green River (WY), City of v. Purdue Pharma L.P. et al.                                                           1:19-op-45764-DAP   NDOH
Northern Arapaho Tribe (WY) v. Purdue Pharma L.P., et al.                                                        1:18-op-45438-DAP   NDOH
Riverton (WY), City of v. Purdue Pharma L.P., et al.                                                             1:19-op-45558-DAP   NDOH
Rock Springs (WY), City of v. Purdue Pharma L.P., et al.                                                         1:19-op-45265-DAP   NDOH
Sweetwater (WY), County of v. Purdue Pharma, L.P., et al.                                                        1:19-op-45031-DAP   NDOH




                                                                                                 Page 76 of 76
